

Exhibit 10.3





LOAN AGREEMENT
by and among
KBSII GRANITE TOWER, LLC,
a Delaware limited liability company,
as Borrower
and
BANK OF AMERICA, N.A.,
a national banking association
as Administrative Agent
and
The Other Financial Institutions Party Hereto
Dated as of August 30, 2019
BANK OF AMERICA, N.A.,
as Sole Arranger and Sole Bookrunner
kbsriiq32019ex103pic31.jpg [kbsriiq32019ex103pic31.jpg]











--------------------------------------------------------------------------------



TABLE OF CONTENTS





PageARTICLE 1 -THE LOAN11.1General Information and
Exhibits11.2Purpose21.3Commitment to Lend21.4Interest
Rates21.5Prepayment41.6Payment Schedule and Maturity
Date41.7Payments41.8Evidence of Debt5ARTICLE 2 -TAXES, YIELD PROTECTION,
UNAVAILABILITY AND
ILLEGALITY52.1Taxes52.2Illegality102.3Inability to Determine Rates102.4LIBOR
Successor Rate112.5Increased Costs122.6[Intentionally Omitted.]132.7Mitigation
Obligations; Replacement of Lenders132.8Survival1414ARTICLE 3 -ADDITIONAL
ADVANCES143.1Advances after the Initial Advance143.2Procedure14ARTICLE 4
-AFFIRMATIVE COVENANTS164.1Compliance with Laws; Use of
Proceeds164.2Inspections; Cooperation164.3Payment and Performance of Contractual
Obligations164.4Insurance164.5Adjustment of Condemnation and Insurance
Claims194.6Utilization of Net Proceeds194.7Management204.8Books and Records;
Financial Statements; Tax Returns204.9Estoppel Certificates224.10Taxes; Tax
Receipts224.11Administrative Agent's Rights to Pay and
Perform224.12Reimbursement; Interest224.13Notification by
Borrower234.14[Intentionally Omitted.]234.15Fees and
Expenses234.16Appraisals234.17Leasing and Tenant Matters244.18Preservation of
Rights244.19Income from Property24

i




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)





Page4.20[Intentionally Omitted]244.21Swap Contacts244.22Debt Service Coverage
Ratio254.23Anti-Corruption Laws264.24Controlled Substances26ARTICLE 5 -NEGATIVE
COVENANTS265.1Conditional Sales265.2Insurance Policies and
Bonds265.3Commingling265.4Additional Debt265.5Sanctions275.6Anti-Corruption
Laws275.7Ownership; Merger, Consolidation; Purchase or Sale of Assets27ARTICLE 6
-REPRESENTATIONS AND WARRANTIES286.1Organization, Power and Authority of
Borrower; Loan Documents286.2Other Documents; Laws296.3Taxes296.4Legal
Actions296.5Nature of Loan296.6Trade Names296.7Financial Statements296.8No
Material Adverse Change306.9ERISA and Prohibited Transactions306.10Compliance
with Laws and Zoning and Other Requirements; Encroachments306.11Certificates of
Occupancy316.12Utilities; Roads; Access316.13Other Liens316.14No
Defaults316.15Draw Request316.16No Broker316.17Not a Foreign
Person316.18OFAC316.19Anti-Corruption Laws326.20EEA Financial
Institution326.21Beneficial Ownership Certification32ARTICLE 7 -DEFAULT AND
REMEDIES327.1Events of Default327.2Remedies34ARTICLE 8 -ADMINISTRATIVE
AGENT358.1Appointment and Authorization of Administrative Agent358.2Delegation
of Duties; Advice37

-ii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)





Page8.3Liability of Administrative Agent378.4Reliance by Administrative Agent;
Authorized Signers388.5Notice of Default398.6Credit Decision; Disclosure of
Information by Administrative Agent398.7Indemnification of Administrative
Agent408.8Administrative Agent in Individual Capacity418.9Successor
Administrative Agent418.10Releases; Acquisition and Transfers of
Collateral428.11Application of Payments448.12Administrative Agent
Advances448.13Defaulting Lender458.14Lender ERISA Representation and
Warranty468.15Benefit468.16Co-Agents; Lead Managers478.17Lender Participation in
Swap Transactions478.18Swap Contracts478.19Borrower Not a Party47ARTICLE 9
-GENERAL TERMS AND CONDITIONS489.1Consents; Borrower's
Indemnity489.2Miscellaneous509.3Notices519.4Payments Set Aside529.5Successors
and Assigns539.6Confidentiality579.7Set-off589.8Sharing of
Payments589.9Amendments; Survival599.10Several Obligations; No Liability; No
Release609.11[Intentionally Omitted]619.12Replacement of Lenders619.13Further
Assurances619.14Inducement to Lenders629.15Forum629.16Interpretation629.17No
Partnership, etc.639.18Commercial Purpose639.19Usury639.20WAIVER OF JURY
TRIAL649.21Service of Process649.22No Delays; Defaults659.23USA PATRIOT Act;
Notice659.24Entire Agreement669.25Limitation on Liability66

-iii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)





Page9.26Third Parties; Benefit679.27Other Transactions679.28Limited Recourse
Provisions679.29[Intentionally Omitted]689.30Additional
Representations689.31Acknowledgment Regarding Any Supported
QFCs689.32Acknowledgment and Consent to Bail-In of EEA Financial Institutions68





-iv-



--------------------------------------------------------------------------------



LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made as of August 30, 2019 by and
among each lender from time to time a party hereto (individually, a “Lender” and
collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association as Administrative Agent, and KBSII GRANITE TOWER, LLC, a Delaware
limited liability company (“Borrower”), who agree as follows:
ARTICLE 1 -THE LOAN
1.1 General Information and Exhibits. This Agreement includes all of the
Exhibits listed below, all of which Exhibits are attached hereto and made a part
hereof for all purposes. Borrower and Lenders agree that if any Exhibit attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.
_X_ Exhibit “A” - Legal Description of the Land
_X_ Exhibit “B” - Definitions
_X_ Exhibit “C-1” - Conditions Precedent to the Initial Advance of the Loan
_X_ Exhibit “C-2” - Conditions Precedent to Additional Advances
_X_ Exhibit “C-3” - Draw Request
_X_ Exhibit “D” - Leasing and Tenant Matters
_X_ Exhibit “E” - Assignment and Assumption
_X_ Exhibit “F” - Promissory Note
_X_ Exhibit “G” - Schedule of Lenders
_X_ Exhibit “H” - Swap Contracts
___ Exhibit “I” - Intentionally Omitted
_X_ Exhibit “J” - Organizational Chart
_X_ Exhibit “K-1” - Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
_X_ Exhibit “K-2” - Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
_X_ Exhibit “K-3” - Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
_X_ Exhibit “K-4” - Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes)
_X_ Exhibit “L” - Form of Secured Party Designation Notice
___ Exhibit “M” - Intentionally Omitted
_X_ Exhibit “N” - Form of Borrower Remittance Instructions
_X_ Exhibit “O” - Form of Borrower’s Instruction Certificate
_X_ Exhibit “P” - Form of Compliance Certificate
_X_ Exhibit “Q” - Schedule of Litigation
_X_ Exhibit “R” - Leases with a Right of First Offer



Page 1



--------------------------------------------------------------------------------



The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Administrative Agent and
Lenders, evidence the agreements of Borrower and Lenders with respect to the
Loan. Borrower shall comply with all of the Loan Documents.
1.2 Purpose. The proceeds of the Loan shall be used to pay or reimburse Borrower
for certain costs and expenses incurred by Borrower in connection with the
repayment of certain indebtedness that is secured by the Property, to pay or
reimburse Borrower for costs and expenses incurred by Borrower for Capital
Improvements, Tenant Improvements, and Leasing Commissions, for the return of
equity to the indirect owners of Borrower, and for any other legal purpose,
including payment of closing costs and other expenses related to the Loan;
provided, however, Borrower shall not in any case directly or indirectly use the
proceeds of the Loan, or lend, contribute or otherwise make available such
proceeds to any individual or entity, to fund any activities of or business with
any individual or entity, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Administrative Agent
or otherwise) of Sanctions.
1.3 Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to make advances of its Pro Rata Share of the Loan
proceeds to Borrower in amounts at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Loan and (except for Administrative Agent with
respect to Administrative Agent Advances), on the terms and subject to the
conditions set forth in this Agreement and Exhibit “C-1” and Exhibit “C-2”. Each
Lender shall fund its Pro Rata Share of each advance of Loan proceeds under this
Agreement, provided, however, that no Lender will be required to make an advance
in any amount which when aggregated with all prior advances made by such Lender
would exceed such Lender’s then-current Commitment hereunder. Lenders’
Commitments to lend shall expire and terminate automatically (a) if the Loan is
prepaid in full, (b) upon the occurrence of a Default, and (c) on the Maturity
Date. The Loan is not revolving. Any amount repaid may not be reborrowed.
1.4 Interest Rates. Subject to the terms and conditions hereof, the unpaid
principal balance of the Loan from day to day outstanding which is not past due,
shall bear interest at a fluctuating rate of interest per annum equal to the
LIBOR Rate. The LIBOR Rate shall be adjusted on each Interest Rate Change Date.
The LIBOR Rate shall remain fixed until the next Interest Rate Change Date.
1.4.1 [Intentionally Omitted.]
1.4.2 [Intentionally Omitted.]
1.4.3 Computations, Determinations and Notification. All computations of
interest for the Base Rate (to the extent applicable) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or

Page 2



--------------------------------------------------------------------------------



interest, as applicable, being paid than if computed on the basis of a 365-day
year). Administrative Agent shall determine the interest rate(s) applicable to
the Principal Debt in accordance with this Agreement and its determination
thereof shall be conclusive in the absence of manifest error. The books and
records of Administrative Agent shall be prima facie evidence of all sums owing
to Lenders from time to time under the Loan, but the failure to record any such
information shall not limit or affect the obligations of Borrower under the Loan
Documents. Administrative Agent does not warrant, nor accept responsibility, nor
shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes. To the extent that any
calculation of interest or any fee required to be paid hereunder shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
1.4.4 Late Charge. If Borrower shall fail to make any payment due hereunder or
under the terms of any Note (other than the Principal Debt due on the Maturity
Date) within fifteen (15) days after the date such payment is due, Borrower
shall pay to Administrative Agent for the benefit of the applicable Lender or
Lenders on demand a late charge equal to four percent (4%) of such payment. Such
fifteen (15) day period shall not be construed as in any way extending the due
date of any payment. The “late charge” is imposed for the purpose of defraying
the expenses of a Lender incident to handling such defaulting payment. This
charge shall be in addition to, and not in lieu of, any other amount that
Lenders may be entitled to receive or action that Administrative Agent and
Lenders may be authorized to take as a result of such late payment, including
any other remedy Lenders may have and any fees and charges of any agents or
attorneys which Administrative Agent or, subject to the provisions of
Section 4.15, Lenders may employ upon the occurrence of a Default, whether
authorized herein or by Law.
1.4.5 Default Rate. After the occurrence and during the continuance of a Default
(including the expiration of any applicable cure period), upon the request of
the Required Lenders, Administrative Agent, without notice or demand, may raise
the rate of interest accruing on the Principal Debt under any Loan Document to
the lesser of (i) the maximum non-usurious rate of interest allowed under
applicable law, or (ii) three hundred (300) basis points above the rate of
interest otherwise applicable (“Default Rate”), independent of whether
Administrative Agent accelerates the Principal Debt under any Loan Document.



Page 3



--------------------------------------------------------------------------------



1.5 Prepayment. Borrower may prepay the principal balance of the Loan, in full
at any time or in part from time to time, or may cancel any undisbursed
Additional Advances, in each case without fee, premium or penalty, provided
that: (a) Administrative Agent shall have actually received from Borrower prior
written notice in a form reasonably acceptable to Administrative Agent of (i)
Borrower’s intent to prepay, (ii) the amount of principal which will be prepaid
(the “Prepaid Principal”), and (iii) the date on which the prepayment will be
made; and (b) each prepayment shall be in the amount of 100% of the Prepaid
Principal, plus accrued unpaid interest thereon to the date of prepayment, plus
any other sums which have become due to Administrative Agent and Lenders under
the Loan Documents on or before the date of prepayment but have not been paid.
If the Loan is prepaid in full, any commitment of Lenders (if any) for further
advances shall automatically terminate.
1.6 Payment Schedule and Maturity Date.
(a) Prior to maturity, accrued and unpaid interest shall be calculated from and
including the first (1st) London Banking Day of each month to the first (1st)
London Banking Day of the succeeding calendar month, and shall be due and
payable in arrears on the first (1st) Business Day of such succeeding calendar
month, commencing on October 1, 2019. The entire principal balance then unpaid,
together with all accrued and unpaid interest and all other amounts payable
hereunder and under the other Loan Documents, shall be due and payable in full
on the Maturity Date.
(b) [Intentionally Omitted.]
(c) Borrower shall make principal repayments of the Loan, each in an amount
equal to the Required Amortization Payment, on January 1, 2022, and on the first
day of each succeeding calendar month thereafter until all principal owing on
the Loan shall have been fully paid and satisfied.
1.7 Payments.
(a) All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in U.S. Dollars and in
immediately available funds not later than 12:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Administrative Agent
after 12:00 p.m. (Administrative Agent’s Time) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b) For the avoidance of doubt, Administrative Agent will distribute payments to
each Lender, (i) on the date of receipt, if Administrative Agent receives such
funds on or before 12:00

Page 4



--------------------------------------------------------------------------------



p.m. (Administrative Agent’s Time), or (ii) on the Business Day following the
date of receipt, if Administrative Agent receives such funds after 12:00 p.m.
(Administrative Agent’s Time). If Administrative Agent fails to timely pay any
amount to any Lender in accordance with this Section 1.7, Administrative Agent
shall pay to such Lender interest on such amount at the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation, for each day from the day such
amount was to be paid until it is paid to such Lender. Unless Administrative
Agent shall have received notice from Borrower prior to the date on which any
payment is due to Administrative Agent for the account of Lenders hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to Lenders the amount due. In such
event, if Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.
(c) A notice of Administrative Agent to any Lender or to Borrower with respect
to any amount owing under this Section 1.7 shall be conclusive, absent manifest
error.
1.8 Evidence of Debt. Amounts of the Loan funded by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive, in the
absence of manifest error, of the amounts of the Loan funded by Lenders to
Borrower, the interest and payments thereon, and all other sums owing to
Administrative Agent and each Lender from time to time under the Loan Documents.
Any failure to so record such information or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Indebtedness or the obligations of the
Property under the Loan Documents. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error. Each Lender
may attach schedules to its Note(s) and endorse thereon the date, amount and
maturity of the applicable Note and payments with respect thereto.
ARTICLE 2 -  TAXES, YIELD PROTECTION, UNAVAILABILITY AND ILLEGALITY
2.1 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of Administrative Agent) require the deduction or
withholding of any Tax from any such payment by Administrative Agent or Borrower
, then

Page 5



--------------------------------------------------------------------------------



Administrative Agent or Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to Section 2.1(e).
(ii) If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to Section 2.1(e), (B) Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by Borrower,
as applicable, shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iii) If Borrower or Administrative Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) Borrower or Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to Section 2.1(e), (B)
Borrower or Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
Section 2.1(a) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Administrative
Agent or any Lender reimburse Administrative Agent or such Lender within fifteen
(15) days after demand for the payment of, any Other Taxes.
(c) Tax Indemnifications.
(i) Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within ten (10 ) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by

Page 6



--------------------------------------------------------------------------------



the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error. Borrower shall, and does
hereby indemnify Administrative Agent, and shall make payment in respect thereof
within fifteen (15) days after demand therefor, for any amount which a Lender
for any reason fails to pay indefeasibly to Administrative Agent as required
pursuant to Section 2.1(c)(ii).
(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (A)
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower has not already indemnified Administrative
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so), (B) Administrative Agent and Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.5(d) relating to the maintenance of a Participant Register and (C)
Administrative Agent and Borrower against any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by Administrative Agent or
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender as the case may be, under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this Section 2.1(c)(ii).
(d) Evidence of Payments. Upon written request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this Section
2.1, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to Borrower or Administrative Agent, as the
case may be.
(e) Status of Lenders; Tax Documentation.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences,

Page 7



--------------------------------------------------------------------------------



the completion, execution and submission of such documentation (other than such
documentation set forth in clauses (A), (B) and (D) of Section 2.1(e)(ii)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of Borrower or Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of Borrower or Administrative Agent),
whichever of the following is applicable:
(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II) executed copies of IRS Form W-8ECI;
(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or



Page 8



--------------------------------------------------------------------------------



(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit “K-2” or Exhibit “K-3”, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit “K-4” on behalf of each such direct and indirect partner.
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of Borrower or Administrative Agent),
executed copies of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Administrative Agent in writing of its legal inability to do so.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. If
any Recipient determines, in its sole

Page 9



--------------------------------------------------------------------------------



discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section 2.1, it shall pay
to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Subsection, in no event will the applicable Recipient be required to pay any
amount to Borrower pursuant to this Subsection the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrower or any other Person.
(g) Survival. Each party’s obligations under this Section 2.1 shall survive the
resignation or replacement of Administrative Agent, or the assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other Obligations.
2.2 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loan advances whose
interest is determined by reference to the LIBOR Monthly Floating Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank eurodollar market, then, upon notice thereof by such Lender to
Borrower (through Administrative Agent), any obligation of such Lender to make
or maintain advances of the Loan at the LIBOR Rate shall be suspended, in each
case until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), immediately prepay, or, if applicable, convert all LIBOR
Rate Principal to Base Rate Principal. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
2.3 Inability to Determine Rates.
(a) If (i) Administrative Agent determines that (A) U.S. Dollar deposits are not
being offered to banks in the London interbank eurodollar market in the amount
of any proposed or existing advance of the Loan for terms equal to one (1)
month, or (B) (x) adequate and reasonable means do not exist for determining the
LIBOR Monthly Floating Rate for proposed or existing advances of the Loan and
(y) the circumstances described in Section 2.4(a) do not apply (in each case
with respect to this clause (i), “Impacted Advances”), or (ii) Administrative
Agent or Required Lenders determine that for any reason the LIBOR Monthly
Floating Rate does not

Page 10



--------------------------------------------------------------------------------



adequately and fairly reflect the cost to such Lenders of funding the Loan,
Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of Lenders to make or maintain advances of the Loan
at the LIBOR Rate shall be suspended, in each case until Administrative Agent
(or, in the case of a determination by Required Lenders described in clause (ii)
of Section 2.3(a), until Administrative Agent upon instruction of Required
Lenders) revokes such notice. During the period of such suspension, all proposed
advances and all amounts from day to day outstanding which are not past due,
shall bear interest at a fluctuating rate of interest per annum equal to the
Base Rate.
(b) Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (i) of Section 2.3(a), Administrative Agent,
in consultation with Borrower, may establish an alternative interest rate for
the Impacted Advances, in which case, such alternative rate of interest shall
apply with respect to the Impacted Advances until (i) Administrative Agent
revokes the notice delivered with respect to the Impacted Advances under clause
(i) of the first sentence of Section 2.3(a), (ii) Required Lenders notify
Administrative Agent and Borrower that such alternative rate of interest does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Advances, or (iii) any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loan advances whose interest is determined by reference to such alternative
rate of interest or to determine or charge interest rates based upon such rate
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to do any of the foregoing and provides Administrative Agent and
Borrower written notice thereof.
2.4 LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, if Administrative Agent determines (which
determination shall be conclusive absent manifest error), or Borrower or
Required Lenders notify Administrative Agent (with, in the case of Required
Lenders, a copy to Borrower) that Borrower or Required Lenders (as applicable)
have determined, that:
(a) adequate and reasonable means do not exist for ascertaining LIBOR with
respect to the Loan for terms equal to one (1) month, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis, and such circumstances are unlikely to be temporary; or
(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(c) syndicated loans currently being executed by Administrative Agent, or that
include language similar to that contained in Sections 2.3 and 2.4, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR by Administrative Agent in similarly situated
commercial real estate loans,



Page 11



--------------------------------------------------------------------------------



then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrower may amend this Agreement to replace LIBOR with an alternative
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar U.S. Dollar denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes, and any such amendment shall become effective at 5:00 p.m.
Administrative Agent’s Time on the fifth (5th) Business Day after Administrative
Agent shall have posted such proposed amendment to all Lenders and Borrower,
unless, prior to such time, Lenders comprising Required Lenders have delivered
to Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for Administrative Agent, such LIBOR
Successor Rate shall be applied in a manner as otherwise reasonably determined
in good faith by Administrative Agent after consultation with Borrower.
If no LIBOR Successor Rate has been determined and the circumstances under
Subsection (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify Borrower and each
Lender. Thereafter, the obligation of Lenders to make or maintain advances of
the Loan at the LIBOR Rate shall be suspended. During the period of such
suspension, all proposed advances and all amounts from day to day outstanding
which are not past due, shall bear interest at a fluctuating rate of interest
per annum equal to the Base Rate.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
2.5 Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or any Note or the LIBOR
Rate Advances made by such Lender;



Page 12



--------------------------------------------------------------------------------



and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan advance (or
of maintaining its obligation to maintain any such Loan advance), or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or any other amount) then Borrower will pay to
Administrative Agent, for the benefit of such Lender, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, any Note, the Commitments of such Lender or the advances made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 2.5(a) or Section 2.5(b) and delivered
to Borrower shall be conclusive absent manifest error. Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.
(d) Delay in Responses. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.5 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.5 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof). Subject to the foregoing,
all of Borrower’s obligations under this Section shall survive payment in full,
satisfaction or discharge of the Indebtedness, the resignation or removal of
Administrative Agent or replacement of any Lender, and any release, enforcement
or termination of this Agreement or of any other Loan Documents.
2.6 [Intentionally Omitted.]
2.7 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. Each Lender may make any advance
to Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of such Lender to make any such advance
or of Borrower to repay the advance in accordance with the terms of this
Agreement. If any Lender requests compensation under

Page 13



--------------------------------------------------------------------------------



Section 2.5, or requires Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.1, or if any Lender gives a notice pursuant to
Section 2.2, then at the written request of Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.1 or 2.5, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 2.2, and
(ii) in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, as the case may be. Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment within ten (10) days of written demand of such Lender.
(b) Replacement of Lenders. If any Lender requests compensation under Section
2.5, or if Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.1 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
2.7(a), Borrower may replace such Lender in accordance with Section 9.12.
2.8 Survival. All of Borrower’s obligations under this Article 2 shall survive
the resignation or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other Obligations.
ARTICLE 3 -  ADDITIONAL ADVANCES
3.1 Advances after the Initial Advance. Following receipt and approval of a Draw
Request and all supporting documentation and information reasonably required by
Administrative Agent, and satisfaction of conditions set forth on Exhibit “C-2”
attached hereto, Administrative Agent will determine the amount of the requested
advance of Loan proceeds that will be the subject of such advance (each such
advance being an “Additional Advance”) Lenders shall make in accordance with
this Agreement. All Additional Advances shall be used to pay or reimburse
Borrower for costs and expenses incurred by Borrower for Capital Improvements,
Tenant Improvements, Other Tenant Improvements and Leasing Commissions.
3.2 Procedure.
(a) Following receipt of a Draw Request, Administrative Agent shall promptly
provide each Lender with a copy of the Draw Request. Administrative Agent shall
notify each Lender telephonically (with confirmation by electronic mail) or by
electronic mail (with confirmation by telephone) not later than 1:00 p.m.
Administrative Agent’s Time two (2) Business Days prior to the Additional
Advance Funding Date for Additional Advances which will be LIBOR Rate Advances,
and one (1) Business Day prior to the Additional Advance Funding Date for all
other Additional Advances, of its Pro Rata Share of the amount Administrative
Agent has determined shall be advanced in connection therewith (“Additional
Advance Amount”). In the case of an Additional Advance, each Lender shall make
the funds for

Page 14



--------------------------------------------------------------------------------



its Pro Rata Share of the Additional Advance Amount available to Administrative
Agent not later than 11:00 a.m. Administrative Agent’s Time on the Funding Date
thereof. After Administrative Agent’s receipt of the Additional Advance Amount
from Lenders, Administrative Agent shall make proceeds of the Loan in an amount
equal to the Additional Advance Amount (or, if less, such portion of the
Additional Advance Amount that shall have been paid to Administrative Agent by
Lenders in accordance with the terms hereof) available to Borrower on the
applicable Funding Date by advancing such funds to Borrower in accordance with
the provisions of Exhibit ”C-2”.
(b) Unless Administrative Agent shall have received notice from a Lender prior
to the proposed Funding Date for Additional Advances which will be LIBOR Rate
Advances (or, in the case of any other Additional Advances, prior to 12:00 p.m.
(Administrative Agent’s Time) on such Funding Date) that such Lender will not
make available to Administrative Agent such Lender’s Pro Rata Share of such
Additional Advance Amount, Administrative Agent may assume that such Lender has
made such Pro Rata Share available on such date in accordance with Section
3.2(a) (or, in the case of any Additional Advances other than LIBOR Rate
Advances, that such Lender has made such Pro Rata Share available in accordance
with, and at the time required by Section 3.2(a)) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its Pro Rata Share of the Additional Advance
Amount available to Administrative Agent, then the applicable Lender agrees to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing. If such Lender pays its Pro Rata Share of the applicable Additional
Advance Amount to Administrative Agent, then the amount so paid shall constitute
such Lender’s Pro Rata Share of such Additional Advance Amount. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.
Notwithstanding any provision to the contrary set forth herein or in any other
Loan Documents, in no event shall Administrative Agent have any obligation to
disburse any Additional Advance Amount to Borrower unless and until
Administrative Agent has received from each Lender immediately available funds
in an amount equal to each such Lender’s Pro Rata Share of the Additional
Advance Amount.
(c) If any Lender makes available to Administrative Agent funds for any
Additional Advances to be made by such Lender as provided in the foregoing
provisions of this Section 3.2, and such funds are not made available to
Borrower by Administrative Agent because the conditions to the applicable
Additional Advance set forth in Exhibit “C-2” or elsewhere in this Agreement are
not satisfied or waived in accordance with the terms hereof, Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Additional Advance in any particular place or manner or to constitute a
representation by any

Page 15



--------------------------------------------------------------------------------



Lender that it has obtained or will obtain the funds for any Additional Advance
in any particular place or manner.
ARTICLE 4 -  AFFIRMATIVE COVENANTS
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
4.1 Compliance with Laws; Use of Proceeds. Borrower shall comply with all Laws
and all orders, writs, injunctions, decrees and demands of any court or any
Governmental Authority affecting Borrower or the Property. Borrower shall use
all proceeds of the Loan for business purposes which are not in contravention of
any Law or any Loan Document.
4.2 Inspections; Cooperation. Borrower shall permit representatives of
Administrative Agent to enter upon the Land, to inspect the Improvements and any
and all materials to be used in connection with any construction at the
Property, including any construction of tenant improvements, to examine all
detailed plans and shop drawings and similar materials as well as all books and
records of Borrower (regardless of where maintained) and all supporting vouchers
and data and to make copies and extracts therefrom and to discuss the affairs,
finances and accounts pertaining to the Loan and the Improvements with
representatives of Borrower. Borrower shall at all times reasonably cooperate
and use commercially reasonable efforts to cause each and every one of its
contractors, subcontractors and material suppliers to cooperate with the
representatives of Administrative Agent in connection with or in aid of the
performance of Administrative Agent’s functions under this Agreement. Except in
the event of an emergency, Administrative Agent shall give Borrower at least
twenty-four hours’ notice by telephone in each instance before entering upon the
Land and/or exercising any other rights granted in this Section.
4.3 Payment and Performance of Contractual Obligations. Subject to the terms of
Section 5.1 of the Deed of Trust, Borrower shall perform in a timely manner all
of its obligations under any and all contracts and agreements (in accordance
with the terms thereof) related to any construction activities at the Property
or the maintenance or operation of the Improvements, and Borrower will pay
before they become delinquent all bills for services or labor performed and
materials supplied in connection with such construction, maintenance and/or
operation. Within thirty (30) days after the filing of any mechanic’s lien or
other lien or encumbrance against the Property, Borrower will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Administrative Agent’s and Lenders’ security has been protected by the filing
of a bond or otherwise in a manner reasonably satisfactory to Administrative
Agent in its reasonable discretion, Borrower shall have the right to contest in
good faith any claim, lien or encumbrance, provided that Borrower does so
diligently and without prejudice to Administrative Agent or any Lender or delay
in completing construction of any tenant improvements.
4.4 Insurance. Borrower shall maintain the following insurance at its sole cost
and expense:



Page 16



--------------------------------------------------------------------------------



(a) Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name Administrative Agent as the mortgagee and loss payee. Unless otherwise
agreed in writing by Administrative Agent, such insurance shall be for the full
insurable value of the Property on a replacement cost basis, with a deductible
amount, if any, reasonably satisfactory to Administrative Agent. No policy of
insurance shall be written such that the proceeds thereof will produce less than
the minimum coverage required by this Section by reason of co-insurance
provisions or otherwise. The term “full insurable value” means one hundred
percent (100%) of the actual replacement cost of the Property, including tenant
improvements (excluding excavation costs and costs of underground flues, pipes,
drains and other uninsurable items). For purposes of the foregoing requirements,
the policy coverages and amounts existing at the closing of the Loan shall
satisfy the property insurance requirements in effect as of the date hereof.
(b) Commercial (also known as comprehensive) general liability insurance on an
“occurrence” basis against claims for “personal injury” liability and liability
for death, bodily injury and damage to property, products and completed
operations, in limits satisfactory to Administrative Agent with respect to any
one occurrence and the aggregate of all occurrences during any given annual
policy period. Such insurance shall name Administrative Agent as an additional
insured.
(c) Workers’ compensation insurance for all employees of Borrower in such amount
as is required by Law and including employer’s liability insurance, if required
by Administrative Agent.
(d) During any period of construction of tenant improvements or capital
improvements, Borrower shall maintain, or cause others to maintain, such
insurance as may be required by Administrative Agent of the type customarily
carried in the case of similar construction for one hundred percent (100%) of
the full replacement cost of materials stored at or upon the Property. During
any period of other construction upon the Property, Borrower shall maintain, or
cause others to maintain, builder’s risk insurance (non-reporting form) of the
type customarily carried in the case of similar construction for one hundred
percent (100%) of the full replacement cost of work in place and materials
stored at or upon the Property.
(e) This Subsection applies if and to the extent any portion of the Improvements
or any other structure is, are or in the future may be, under the Flood
Insurance Laws, in a Special Flood Hazard Area. Borrower shall obtain and
maintain at Borrower’s sole expense, a flood insurance policy on the
Improvements and any such other structure in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable Law, as such requirements may from time to time
be in effect. If applicable, the flood insurance policy shall be obtained as a
condition to closing of the Loan. In addition to the foregoing, Borrower shall
obtain and maintain at Borrower’s expense, a flood insurance policy on any
building materials and supplies and any personal property contents owned by
Borrower, as soon as a flood insurance policy on such building materials,
supplies and contents can be

Page 17



--------------------------------------------------------------------------------



obtained, to the extent Administrative Agent and Lenders take a security
interest in such building materials, supplies, and/or personal property
contents, in an amount required by Administrative Agent, but in no event less
than the amount sufficient to meet the requirements of applicable Law, as such
requirements may from time to time be in effect.
(f) Loss of rental value insurance or business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the Property
and an extended period of indemnity endorsement providing an additional twelve
(12) months’ loss of rental value or business interruption insurance after the
Property has been restored or until the projected gross income returns to the
level that existed prior to the loss, whichever is first to occur.
(g) The Environmental Insurance Policy.
Such other and further insurance as may be required from time to time by
Administrative Agent in order to comply with regular requirements and practices
of Administrative Agent in similar transactions including, if required by
Administrative Agent, boiler and machinery insurance, pollution liability
insurance, wind insurance and earthquake insurance, so long as any such
insurance is generally available at commercially reasonable premiums as
determined by Administrative Agent from time to time.
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Administrative Agent without contribution to collect any
and all proceeds payable under such insurance, either as sole payee or as joint
payee with the applicable Borrower, (iii) shall provide that such policy shall
not be canceled for nonpayment of premiums without at least ten (10) days’ prior
written Notice to Administrative Agent, or for any other reason without at least
thirty (30) days’ prior written Notice to Administrative Agent, and (iv) shall
provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or negligence of Borrower which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment.
Borrower shall promptly pay all premiums prior to delinquency on such insurance
and, not less than five (5) days prior to the expiration dates of each such
policy, Borrower will deliver to Administrative Agent evidence satisfactory to
Administrative Agent of the renewal or replacement of such policy continuing
insurance in the form required herein and payment of premiums for any such
policies within ten (10) days of the availability of same. Borrower will
immediately give Notice to Administrative Agent of any cancellation of, or
change in, any insurance policy. If Borrower fails to maintain any insurance and
pay the premiums for such insurance as required by this Agreement,
Administrative Agent may obtain such insurance or pay such premiums on behalf of
Borrower, provided that Administrative Agent has provided to Borrower not less
than two (2) Business Days’ prior Notice. Borrower will promptly pay to
Administrative Agent all amounts paid by Administrative Agent for the foregoing.
Such amounts shall be secured by the Deed of Trust. Administrative Agent shall
not, because of accepting, rejecting, approving or obtaining insurance, incur
any liability for (A) the existence, nonexistence, form or legal sufficiency
thereof, (B) the solvency of any insurer, or (C) the payment of losses. Borrower
may satisfy any insurance requirement hereunder by providing

Page 18



--------------------------------------------------------------------------------



one or more “blanket” insurance policies, subject to Administrative Agent’s
approval in each instance as to limits, coverages, forms, deductibles, inception
and expiration dates, and cancellation provisions (which approval shall not be
unreasonably withheld).
4.5 Adjustment of Condemnation and Insurance Claims. Borrower shall give prompt
Notice to Administrative Agent of any Casualty or any Condemnation or threatened
Condemnation. Administrative Agent is authorized, at its sole and absolute
option and upon prior written notice to Borrower, to commence, appear in and
prosecute, in its own or Borrower’s name, any action or proceeding relating to
any Condemnation or Casualty, and to make proof of loss for and to settle or
compromise any Claim in connection therewith. In such case, Administrative Agent
shall have the right to receive all Condemnation Awards and Insurance Proceeds,
and may deduct therefrom all of its Expenses. However, so long as no Default has
occurred and Borrower is diligently pursuing its rights and remedies with
respect to a Claim, Administrative Agent will obtain Borrower’s written consent
(which consent shall not be unreasonably withheld or delayed) before making
proof of loss for or settling or compromising such Claim. Borrower agrees to
diligently assert its rights and remedies with respect to each Claim and to
promptly pursue the settlement and compromise of each Claim subject to
Administrative Agent’s approval, which approval shall not be unreasonably
withheld or delayed. If, prior to the receipt by Administrative Agent of any
Condemnation Award or Insurance Proceeds, the Property shall have been sold
pursuant to the provisions of the Deed of Trust, Administrative Agent shall have
the right to receive such funds (a) to the extent of any deficiency found to be
due upon such sale with interest thereon (whether or not a deficiency judgment
on the Deed of Trust shall have been sought or recovered or denied), and (b) to
the extent necessary to reimburse Administrative Agent for its Expenses. If any
Condemnation Awards or Insurance Proceeds are paid to Borrower, Borrower shall
receive the same in trust for Administrative Agent. Within ten (10) days after
Borrower’s receipt of any Condemnation Awards or Insurance Proceeds, Borrower
shall deliver such awards or proceeds to Administrative Agent in the form in
which they were received, together with any endorsements or documents that may
be necessary to effectively negotiate or transfer the same to Administrative
Agent; provided, however, so long as no Default or Potential Default has
occurred and is continuing, a Condemnation award of less than One Million
Dollars ($1,000,000) with respect to any single Condemnation, and Insurance
Proceeds of less than One Million Dollars ($1,000,000) with respect to any
single Casualty, may be retained by Borrower, which funds shall be used by
Borrower to restore the Property. Borrower agrees to execute and deliver from
time to time, upon the written request of Administrative Agent, such further
instruments or documents as may be reasonably requested by Administrative Agent
to confirm the grant and assignment to Administrative Agent of any Condemnation
Awards or Insurance Proceeds.
4.6 Utilization of Net Proceeds.
(a) Net Proceeds must be utilized either for payment of the Obligations or for
the restoration of the Property. Net Proceeds shall be utilized for the
restoration of the Property, but only if no Default shall exist and only if in
the reasonable judgment of Administrative Agent (i) there has been no material
adverse change in the financial viability of the Improvements and (ii) the Net
Proceeds, together with other funds deposited with Administrative Agent for that
purpose, are sufficient to pay the cost of the restoration pursuant to a budget
and plans and

Page 19



--------------------------------------------------------------------------------



specifications reasonably approved by Administrative Agent. Otherwise, Net
Proceeds shall be utilized for payment of the Obligations.
(b) If Net Proceeds are to be utilized for the restoration of the Property, the
Net Proceeds, together with any other funds deposited with Administrative Agent
for that purpose, must be deposited in a Borrower’s Deposit Account, which shall
be an interest-bearing account, with all accrued interest to become part of
Borrower’s deposit. Borrower agrees that it shall include all interest and
earnings on any such deposit as its income (and, if Borrower is a partnership or
other pass-through entity, the income of its partners, members or beneficiaries,
as the case may be), and shall be the owner of all funds on deposit in
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Administrative Agent shall have the exclusive right to manage and
control all funds in Borrower’s Deposit Account, but Administrative Agent shall
have no fiduciary duty with respect to such funds. Administrative Agent will
advance the deposited funds from time to time to Borrower for the payment of
costs of restoration of the Property upon presentation of evidence acceptable to
Administrative Agent that such restoration has been completed satisfactorily and
lien-free. Any account fees and charges may be deducted from the balance, if
any, in Borrower’s Deposit Account. Borrower grants to Administrative Agent a
security interest in Borrower’s Deposit Account and all funds hereafter
deposited to such deposit account, and any proceeds thereof, as security for the
Obligations. Such security interest shall be governed by the Uniform Commercial
Code of the State, and Administrative Agent shall have available to it all of
the rights and remedies available to a secured party thereunder. Borrower’s
Deposit Account may be established and held in such name or names as
Administrative Agent shall deem appropriate, including in the name of
Administrative Agent. Borrower hereby constitutes and appoints Administrative
Agent and any officer or agent of Administrative Agent its true and lawful
attorneys-in-fact with full power of substitution to open Borrower’s Deposit
Account and to do any and every act that Borrower might do on its own behalf to
fulfill the terms of this Section 4.6. To the extent permitted by Law, Borrower
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. It is understood and agreed that this power of attorney, which
shall be deemed to be a power coupled with an interest, cannot be revoked.
4.7 Management. Borrower at all times shall provide for the competent and
responsible management and operation of the Property. At all times, Borrower
shall cause the Property to be managed by an Approved Manager. All management
contracts affecting the Property shall be terminable upon thirty (30) days’
written notice without penalty or charge (except for unpaid accrued management
fees). All management contracts must be approved in writing by Administrative
Agent prior to the execution of the same (which approval shall not be
unreasonably withheld).
4.8 Books and Records; Financial Statements; Tax Returns. Borrower shall provide
or cause to be provided to Administrative Agent all of the following:
(a) Unaudited balance sheet, income statement, and statement of cash flow of
Borrower, certified in writing as true and correct in all material respects by a
representative of Borrower reasonably satisfactory to Administrative Agent for
each fiscal year, as soon as reasonably practicable and in any event within one
hundred-twenty (120) days after the close of each fiscal year.

Page 20



--------------------------------------------------------------------------------



(b) Unaudited Financial Statements of Guarantor: (i) for each fiscal year, as
soon as reasonably practicable and in any event within one hundred twenty (120)
days after the close of each fiscal year, and (ii) for each of the first three
(3) quarters in the fiscal year, as soon as reasonably practicable and in any
event within sixty (60) days after the close of such fiscal quarters. In the
event that KBS Real Estate Investment Trust II, Inc., shall no longer file with
the Securities and Exchange Commission fiscal year-end audited consolidated
financial statements which include the results of operation of Guarantor, either
(i) the financial statements of Guarantor to be delivered to Administrative
Agent shall be audited by a third-party certified public accountant reasonably
satisfactory to Administrative Agent, or (ii) Guarantor shall deliver to
Administrative Agent audited consolidated financial statements of KBS Real
Estate Investment Trust II, Inc. which include the results of operation of
Guarantor.
(c) (i) Prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property (the “Budget”); and (ii) for each fiscal
quarter (and for the fiscal year through the end of that fiscal quarter) (A)
property operating statements which include all income and expenses in
connection with the Property, including in each case a comparison to the budget,
(B) rent rolls, and (C) a current leasing status report (including tenants’
names, occupied tenant space, lease terms, rents, vacant space and proposed
rents), as soon as reasonably practicable but in any event within sixty (60)
days after the end of each such fiscal quarter, certified in writing as true and
correct by a representative of Borrower reasonably satisfactory to
Administrative Agent.  Items provided under this Section shall be in form and
detail reasonably satisfactory to Administrative Agent.
(d) From time to time promptly after Administrative Agent’s or, subject to the
provisions of Section 4.8(f), any Lender’s reasonable request, such additional
information, reports and statements respecting the Property of Borrower and the
Improvements of Borrower, or the business operations and financial condition of
each reporting party, as Administrative Agent or any Lender, subject to the
provisions of Section 4.8(f), may reasonably request.
Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof. All
Financial Statements shall be in form and detail satisfactory to Administrative
Agent and shall contain or be attached to the signed and dated written
certification of the reporting party in form specified by Administrative Agent
to certify that the Financial Statements are furnished to Administrative Agent
in connection with the extension of credit by Administrative Agent and
constitute, to the knowledge of such reporting party, a true and correct
statement of the reporting party’s financial position. All certifications and
signatures on behalf of corporations, partnerships, limited liability companies
or other entities shall be by a representative of the reporting party
satisfactory to Administrative Agent. All fiscal year-end Financial Statements
of Borrower and Guarantor may be prepared by the reporting party. All Financial
Statements may be prepared by the applicable reporting party and shall include a
minimum of a balance sheet, income statement, and statement of cash flow.
Borrower shall provide, upon Administrative Agent’s request, convenient
facilities for the audit and verification of any such statement. Additionally,
Borrower will provide Administrative Agent at Borrower’s expense with all
evidence that Administrative Agent may from time to time reasonably request as
to compliance with all provisions of the Loan Documents. Borrower shall promptly
notify Administrative Agent of any event or condition that

Page 21



--------------------------------------------------------------------------------



could reasonably be expected to have a material adverse change in the financial
condition of Borrower, of Guarantor (if known by Borrower), or in the
construction progress of the Improvements.
(e) In addition, commencing with the period ending on December 31, 2019, within
sixty (60) days of June 30 and December 31 of each year, and as of the date of
any disbursement, Borrower shall deliver to Administrative Agent a compliance
certificate to report the results of the Ongoing Debt Service Coverage Ratio in
the form of Exhibit “P” attached hereto, together with any additional evidence
Administrative Agent may reasonably require, as to Borrower’s compliance with
the requirements of Section 4.22.
(f) Any request by any Lender to Borrower or Guarantor pursuant to this
Agreement or any other Loan Document must be made by such Lender first notifying
Administrative Agent of such Lender’s request, and Administrative Agent then
making such request (which Administrative Agent agrees to do promptly after
receiving any request from a Lender) to Borrower or Guarantor, as applicable, on
behalf of such Lender; it being understood and agreed that no Lender shall
directly contact Borrower or Guarantor to make any request and that all such
requests must be made through Administrative Agent.
4.9 Estoppel Certificates. Within ten (10) days after any request by
Administrative Agent or a proposed assignee or purchaser of the Loan or any
interest therein, Borrower shall certify in writing to Administrative Agent, or
to such proposed assignee or purchaser, the then unpaid balance of the Loan and
whether Borrower, to Borrower’s knowledge, claims any right of defense or setoff
to the payment or performance of any of the Obligations, and if Borrower claims
any such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.
4.10 Taxes; Tax Receipts. Borrower shall timely file (taking into account any
effective extensions for filing) all federal, state and local income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and shall pay and discharge all Taxes prior to the date on which penalties
are attached thereto unless and to the extent only that such Taxes are contested
in accordance with the terms of the Deed of Trust. If Borrower fails, following
demand, to provide Administrative Agent the tax receipts required under the Deed
of Trust, without limiting any other remedies available to Administrative Agent,
Administrative Agent may, at Borrower’s sole expense, obtain and enter into a
tax services contract with respect to the Property with a tax reporting agency
satisfactory to Administrative Agent.
4.11 Administrative Agent’s Rights to Pay and Perform. If, after written Notice,
Borrower fails to promptly pay or perform any of the Obligations within any
applicable grace or cure periods, Administrative Agent, without further Notice
to or demand upon Borrower, and without waiving or releasing any Obligation or
Default, may (but shall be under no obligation to) at any time thereafter make
such payment or perform such act for the account and at the expense of Borrower.
Administrative Agent may enter upon the Property for that purpose and take all
action thereon as Administrative Agent considers necessary or appropriate.
4.12 Reimbursement; Interest. If Administrative Agent shall incur any Expenses
or pay any Claims after delivery of any Notice required by the terms of this
Agreement or any other

Page 22



--------------------------------------------------------------------------------



Loan Document by reason of the Loan or the rights and remedies provided under
the Loan Documents (regardless of whether or not any of the Loan Documents
expressly provide for an indemnification by Borrower against such Claims),
Administrative Agent’s payment of such Expenses and Claims shall constitute
advances to Borrower which shall be paid by Borrower to Administrative Agent on
demand, together with interest thereon from the date incurred until paid in full
at the rate of interest then applicable to the Loan under the terms of this
Agreement. Each advance shall be secured by the Deed of Trust and the other Loan
Documents as fully as if made to Borrower, regardless of the disposition thereof
by the party or parties to whom such advance is made. Notwithstanding the
foregoing, however, in any action or proceeding to foreclose the Deed of Trust
or to recover or collect the Obligations, the provisions of Law governing the
recovery of costs, disbursements and allowances shall prevail unaffected by this
Section.
4.13 Notification by Borrower. Borrower will promptly give Notice to
Administrative Agent of the occurrence of any Default or Potential Default
hereunder or under any of the other Loan Documents. Borrower will also promptly
give Notice to Lender of any claim of a default by Borrower, or any claim by
Borrower of a default by any other party, under any property management contract
or any Lease.
4.14 [Intentionally Omitted.]
4.15 Fees and Expenses. Borrower shall pay all fees, charges, costs and expenses
required to satisfy the conditions of the Loan Documents. Without limitation of
the foregoing, Borrower will pay, when due, and if paid by Administrative Agent
will reimburse Administrative Agent on demand for, all reasonable fees and
expenses of any construction consultant (if any), the title insurer,
environmental engineers, appraisers, surveyors and Administrative Agent’s
counsel in connection with the closing, administration, modification or any
“workout” of the Loan, or the enforcement of Administrative Agent’s or any
Lender’s rights and remedies under any of the Loan Documents. Notwithstanding
any provision to the contrary set forth in this Agreement or in any other Loan
Document, except in any instance where, due to a legal conflict of interest, a
single counsel cannot represent Administrative Agent and Lenders in connection
with the enforcement of Administrative Agent’s or Lenders’ rights and remedies
under any of the Loan Documents (in which event Lenders may employ, at
Borrower’s expense, a single separate counsel to represent the interests of
Lenders in connection with the enforcement of Lenders’ rights and remedies under
any of the Loan Documents), Borrower shall not be required to pay or reimburse
any Lender for the costs and expenses of any counsel to any Lender.
4.16 Appraisals. Administrative Agent may obtain from time to time an appraisal
of all or any part of the Property, prepared in accordance with written
instructions from Administrative Agent, from a third-party appraiser
satisfactory to, and engaged directly by, Administrative Agent at Administrative
Agent’s cost and expense, except as provided below. The cost of any such
appraisal, including any costs for internal review thereof, obtained by
Administrative Agent in connection with any extension of the maturity of the
Loan, and the cost of each such appraisal obtained by Administrative Agent
following the occurrence of a Default, shall by borne by Borrower and shall be
paid by Borrower on written demand by Administrative Agent. Administrative Agent
shall provide a copy of such appraisal to each Lender promptly after receipt. In
addition, provided (a) no Default or Potential Default has occurred and is
continuing, (b) Borrower has delivered to Administrative Agent Administrative
Agent’s standard

Page 23



--------------------------------------------------------------------------------



disclosure and indemnification agreements regarding appraisals, and (c) Borrower
has reimbursed Administrative Agent for the cost of such appraisal, including
any costs for internal review thereof, to the extent required by this Section
4.16, Administrative Agent shall provide a copy of such appraisal to Borrower.
Provided no Default or Potential Default has occurred and is continuing,
Borrower shall have the right to request that Administrative Agent obtain, at
Borrower’s sole cost and expense, including any costs for internal review
thereof, a new appraisal of the Property.
4.17 Leasing and Tenant Matters. Borrower shall comply with the terms and
conditions of Exhibit “D” in connection with the leasing of space within the
Improvements. In addition, Borrower shall deposit with Administrative Agent on
the date of Borrower’s receipt thereof any and all termination fees or other
similar funds in excess of $1,000,000.00 paid by a tenant in connection with
such tenant’s election to exercise an early termination option contained in its
respective Lease or otherwise (the “Termination Fee Deposit”).  The Termination
Fee Deposit shall be deposited into an interest-bearing account maintained with
Administrative Agent for the benefit of Borrower. Administrative Agent shall
make the Termination Fee Deposit available to reimburse Borrower for Tenant
Improvements and Leasing Commissions paid with respect to reletting the vacated
space at the Property which shall be disbursed in accordance with the terms and
conditions of Exhibit “C-2” attached hereto. After a vacated space has been
re-leased to another tenant, any amounts remaining under the Termination Fee
Deposit shall, at Borrower’s election, be returned to Borrower or be applied to
repay a portion of the outstanding balance of the Loan. If a Default has
occurred and is continuing, then Administrative Agent shall have the option to
apply the Termination Fee Deposit to repay a portion of the outstanding
principal balance of the Loan in accordance with Section 1.5 of this Agreement.
4.18 Preservation of Rights. Borrower shall obtain, preserve and maintain in
good standing, as applicable, all rights, privileges and franchises necessary or
desirable for the operation of the Property and the conduct of Borrower’s
business thereon or therefrom.
4.19 Income from Property. Borrower shall pay all costs and expenses associated
with the ownership, maintenance, operation and leasing of the Property,
including all amounts then required to be paid under the Loan Documents, in
accordance with the terms of this Agreement and the other Loan Documents. No
income derived from the Property, including any income from the Leases, shall be
distributed or paid to any member, partner, shareholder or, if Borrower is a
trust, to any beneficiary or trustee, following the occurrence and during the
continuation of any Default with respect to which Administrative Agent has
provided Notice to Borrower.
4.20 [Intentionally Omitted.]
4.21 Swap Contracts. In the event that Borrower shall elect to enter into a Swap
Contract with Swap Counterparty, Borrower shall comply with all of the terms and
conditions of Exhibit “H” with respect to all Swap Contracts.



Page 24



--------------------------------------------------------------------------------



4.22 Debt Service Coverage Ratio.
(a) As of each Test Date, the Property shall maintain an Ongoing Debt Service
Coverage Ratio of not less than the Minimum Required Debt Service Coverage
Ratio. If, as of any Test Date, the Property does not meet such Minimum Required
Debt Service Coverage Ratio, Borrower shall (in its sole discretion) have the
right to, within ten (10) Business Days after receipt of written notice from
Administrative Agent, either (without payment of any fee, premium or penalty)
(i) deposit into an interest-bearing account of Borrower maintained with
Administrative Agent (the “Interest Reserve Account”) an amount, reasonably
determined by Administrative Agent, equal to the interest that is anticipated to
accrue on the Loan for the six (6) month period following such Test Date, using
(A) with respect to any portion of the outstanding principal balance of the Loan
which is not subject to a Swap Contract, the then current LIBOR Rate plus
one-quarter of one percent (0.25%) per annum), or (B) with respect to any
portion of the outstanding principal balance of the Loan which is subject to a
Swap Contract, the fixed rate payable by Borrower under such Swap Contract, or
(ii) repay the Loan in an amount sufficient to cause the Ongoing Debt Service
Coverage Ratio to at least equal the Minimum Required Debt Service Coverage
Ratio. If as of the next succeeding Test Date the Ongoing Debt Service Coverage
Ratio shall equal or exceed the Minimum Required Debt Service Coverage Ratio,
provided that no Default exists, any funds held in the Interest Reserve Account
will be released to Borrower.
(b) Should the Ongoing Debt Service Coverage Ratio be less than the Minimum
Required Debt Service Coverage Ratio for two (2) consecutive Test Dates,
Borrower must, within thirty (30) days after receipt of written notice from
Administrative Agent, repay (without payment of any fee, premium or penalty)
principal of the Loan outstanding in an amount sufficient to cause the Ongoing
Debt Service Coverage Ratio to be at least 1.30:1.00 as of such second Test
Date. Provided that no Default exists, any amounts then on deposit in the
Interest Reserve Account may be applied by Borrower toward any such required
payment. Any amounts remaining on deposit in the Interest Reserve Account
following any payment made by Borrower to cause the Ongoing Debt Service
Coverage Ratio to be at least 1.30:1.00 shall, provided no Default exists, be
returned to Borrower.
(c) The Interest Reserve Account shall be in the name of Borrower for the
benefit of Administrative Agent, provided that Borrower shall be the owner of
all funds (including any accrued interest) on deposit in such account for all
purposes, including for federal and applicable state and local tax purposes. The
Interest Reserve Account shall be subject to a security interest granted to
Lender as security for the Obligations pursuant to the Security Agreement
(Interest Reserve Account). Upon the occurrence and during the continuance of a
Default, Administrative Agent may exercise its rights and remedies with respect
to the Interest Reserve Account to the extent provided in the Security Agreement
(Interest Reserve Account). The Interest Reserve Account shall be subject to the
exclusive dominion and control of Administrative Agent and, except as otherwise
expressly provided herein, neither Borrower nor any other Person claiming on
behalf of or through Borrower shall have any right of withdrawal therefrom or
any other right or power with respect thereto.
(d) Borrower may direct that amounts on deposit in the Interest Reserve Account
be applied to the outstanding principal balance of the Loan, provided (i) no
Default exists, and
Page 25



--------------------------------------------------------------------------------



(ii) after giving effect to such application, the Ongoing Debt Service Coverage
Ratio is at least 1.10:1.00.
(e) Upon the full and final satisfaction of the Obligations, Lender shall
release all funds then remaining on deposit in the Interest Reserve Account and
promptly remit the same to the party or parties legally entitled thereto.
4.23 Anti-Corruption Laws. Borrower, Guarantor and their respective subsidiaries
shall each conduct its businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the U.K. Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and KBS Realty Advisors,
LLC, the investment advisor to Borrower, on behalf of Borrower, maintains
policies and procedures designed to promote and achieve compliance with such
Laws.
4.24 Controlled Substances. Without limiting the provisions of Section 6.10,
Borrower shall not, and shall not knowingly suffer or knowingly permit any
tenant leasing space in the Improvements to violate any Laws affecting the
Property, including the Controlled Substances Act, or which could otherwise
result in the occurrence of a Default under Section 7.1(o), including the
commencement of any proceedings under the Civil Asset Forfeiture Reform Act.
Upon learning of any conduct contrary to this Section, Borrower shall
immediately take all actions reasonably expected under the circumstances to
terminate any such use of the Property, including: (a) to give timely notice to
any appropriate law enforcement agency of information that led Borrower to know
such conduct had occurred, and (b) in a timely fashion to revoke or make a good
faith attempt to revoke permission for those engaging in such conduct to use the
Property or to take reasonable actions in consultation with a law enforcement
agency to discourage or prevent illegal use of the applicable Property.
ARTICLE 5 - NEGATIVE COVENANTS
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
5.1 Conditional Sales. Borrower shall not incorporate in the Improvements any
property acquired under a conditional sales contract or lease or as to which the
vendor retains title or a security interest, without the prior written consent
of Administrative Agent.
5.2 Insurance Policies and Bonds. Borrower shall not do or permit to be done
anything that would affect the coverage or indemnities provided for pursuant to
the provisions of any insurance policy, performance bond, labor and material
payment bond or any other bond given in connection with any construction at the
Property, including any construction of capital improvements and tenant
improvements.
5.3 Commingling. Borrower shall not commingle the funds and other assets of
Borrower with those of any Affiliate or any other Person.
5.4 Additional Debt. Borrower shall not incur any debt for borrowed money,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (a) the Loan, and (b) advances or trade debt or accrued
expenses incurred in the ordinary course of

Page 26



--------------------------------------------------------------------------------



business of operating the Property. No other debt may be secured by a lien on,
or security interest in, the Property, whether senior, subordinate or pari
passu, other than a lien or security interest which constitutes a Permitted
Encumbrance (as defined in the Deed of Trust).
5.5 Sanctions. Borrower and Guarantor shall not, directly or indirectly, use any
proceeds of the Loan, or lend, contribute or otherwise make available such
proceeds to any of their respective subsidiaries or joint venture partners or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, or otherwise) of Sanctions.
5.6 Anti-Corruption Laws. Borrower shall not directly or indirectly use the
proceeds of the Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in other jurisdictions.
5.7  Ownership; Merger; Consolidation; Purchase or Sale of Assets.
(a) Borrower will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories (as defined in the Deed of Trust) and other
Transfers expressly permitted in the Deed of Trust). The Transfer of more than
forty-nine percent (49%) of the direct or indirect membership interests in
Borrower (whether in one or more transactions during the term of the Loan) shall
be deemed to be a prohibited Transfer of the Property.
(b) Notwithstanding anything stated to the contrary herein, the following
Transfers shall not be prohibited (and shall be expressly permitted) (each a
“Permitted Transfer”):
(i) any transfers (or the pledge or encumbrance) of equity interests or other
interests in KBS REIT Properties II, LLC, or in any of the direct or indirect
owners of KBS REIT Properties II, LLC (including, without limitation, KBS
Limited Partnership II, KBS REIT Holdings II, LLC, or KBS Real Estate Investment
Trust II, Inc. (“KBS REIT”)), provided that KBS REIT continues to own, either
directly or indirectly, not less than a fifty-one percent (51%) of the ownership
interests in, and Controls, each Borrower, and so long as the transferee in each
instance is not a Prohibited Person, provided, however, the foregoing
restriction on transfers to Prohibited Persons shall not apply to transfers of
shares of KBS REIT so long as KBS REIT maintains its status as an entity
registered with the Securities Exchange Commissions under the Securities
Exchange Act of 1934 (such transfers, “REIT Registered Shares Transfers”);
(ii) KBS REIT Properties II, LLC, KBS Limited Partnership II, KBS REIT, and KBS
REIT Holdings II, LLC, shall each be permitted to execute guaranties and/or
indemnity agreements for their respective subsidiaries; and
(iii) KBS Limited Partnership II, KBS REIT, and any of the other parties owning
interests in KBS Limited Partnership II, direct or indirect, shall be permitted
to obtain loans from, or incur indebtedness to any third-party lender (each a
“Secondary

Page 27



--------------------------------------------------------------------------------



Loan”) and, in addition, shall have the right to pledge their respective
interests (direct or indirect) in KBS Limited Partnership II and KBS REIT
Properties II, LLC, as security for any such Secondary Loan so long as (A) none
of Borrower or Borrower’s sole member’s membership interest are pledged to
secure such Secondary Loan, and (B) any default under a Secondary Loan resulting
in a foreclosure of the pledged interests and a transfer of such interest to the
lender of the Secondary Loan shall be deemed a Default hereunder but only to the
extent that (1) after any such transfer, KBS REIT owns less than fifty-one
percent (51%) of the ownership interests in Borrower (direct or indirect) or no
longer Controls Borrower, or (2) any such transfer results in the direct or
indirect ownership interests in Borrower being held by a Prohibited Person,
provided, however, that the foregoing clause (2) shall not apply to the
foreclosure of any interests in KBS REIT so long as KBS REIT maintains its
status as an entity registered with the Securities Exchange Commissions under
the Securities Exchange Act of 1934 (such foreclosures, “REIT Registered
Foreclosures”).
(c) Borrower shall provide (i) thirty (30) days prior written notice to
Administrative Agent of any proposed Permitted Transfer under clause (i) above
(other than any REIT Registered Shares Transfers) which results in any Person
previously owning, directly or indirectly, less than a twenty-five percent (25%)
ownership interest in Borrower now owning, directly or indirectly, a twenty-five
percent (25%) or greater ownership interest in Borrower (or, in each case, such
lesser equity interest as may be required by applicable Law or the KYC Equity
Ownership Percentage, and of which Administrative Agent has previously notified
Borrower in writing), and (ii) notice within five (5) days of Borrower’s receipt
of knowledge of any foreclosure of the pledged interests in any Secondary Loan
(other than any REIT Registered Foreclosures), which results in any Person
previously owning, directly or indirectly, less than a twenty-five percent (25%)
ownership interest in Borrower now owning, directly or indirectly, a twenty-five
percent (25%) or greater ownership interest in Borrower (or, in each case, such
lesser equity interest as may be required by applicable Law or the KYC Equity
Ownership Percentage, and of which Administrative Agent has previously notified
Borrower in writing), together with (to the extent available) a description of
such transfer, the interest transferred and the identity of the transferor and
transferee, including, without limitation, all documentation and other
information that Administrative Agent or any Lender reasonably requests in order
to comply with its ongoing obligations (as determined by Administrative Agent or
such Lender) under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)).
ARTICLE 6 - REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Administrative
Agent and each Lender as of the date hereof and as of the date of each advance
hereunder:
6.1 Organization, Power and Authority of Borrower; Loan Documents. Borrower
(a) is a limited liability company duly organized, existing and in good standing
under the laws of the state in which it is organized and is duly qualified to do
business and in good standing in the state in which the Land is located (if
different from the state of its formation) and in any other state where the
nature of Borrower’s business or property requires it to be qualified to do
business, and (b) has the power, authority and legal right to own its property
and carry on the

Page 28



--------------------------------------------------------------------------------



business now being conducted by it and to engage in the transactions
contemplated by the Loan Documents. The Loan Documents to which Borrower is a
party have been duly executed and delivered by Borrower, and the execution and
delivery of, and the carrying out of the transactions contemplated by, such Loan
Documents, and the performance and observance of the terms and conditions
thereof, have been duly authorized by all necessary organizational action by and
on behalf of Borrower. The Loan Documents to which Borrower is a party
constitute the valid and legally binding obligations of Borrower and are fully
enforceable against Borrower in accordance with their respective terms, except
to the extent that such enforceability may be limited by laws generally
affecting the enforcement of creditors’ rights.
6.2 Other Documents; Laws. The execution and performance of the Loan Documents
to which Borrower is a party and the consummation of the transactions
contemplated thereby will not conflict with, result in any breach of, or
constitute a default under, the organizational documents of Borrower, or any
contract, agreement, document or other instrument to which Borrower is a party
or by which Borrower or any of its properties may be bound or affected, and such
actions do not and will not violate or contravene any Law to which Borrower is
subject.
6.3 Taxes. For U.S. federal income tax purposes, Borrower is and has at all
times been treated as a disregarded entity within the meaning of Treasury
Regulation Section 301.7701-2(c). To Borrower’s knowledge and belief, Borrower
has filed (or has obtained effective extensions for filing) all federal, state,
county and municipal tax returns required to have been filed by Borrower and has
paid all Taxes which have become due whether or not shown on such returns or
pursuant to any Tax assessments received by Borrower, other than Taxes which are
not yet delinquent. To Borrower’s knowledge, such tax returns (if any) reflect
(in all material respects) the income and taxes of Borrower for the periods
covered thereby, subject only to reasonable adjustments required by the IRS or
other applicable tax authority upon audit.
6.4 Legal Actions. Except as disclosed in Exhibit “Q” attached hereto, there are
no material Claims or investigations (provided, however, that “material Claims”
shall not include any personal injury cases covered or to be covered by
insurance) by or before any court or Governmental Authority, with respect to
which Borrower has been served, or to the best of Borrower’s knowledge and
belief, threatened in writing against or affecting Borrower, Borrower’s business
or the Property. Borrower is not in default with respect to any order, writ,
injunction, decree or demand of any court or any Governmental Authority
affecting Borrower or the Property.
6.5 Nature of Loan. Borrower is a business or commercial organization. The Loan
is being obtained solely for business or investment purposes, and will not be
used for personal, family, household or agricultural purposes.
6.6 Trade Names. Borrower conducts its business solely under the name set forth
in the Preamble to this Agreement and makes use of no trade names in connection
therewith, unless such trade names have been previously disclosed to
Administrative Agent in writing.
6.7 Financial Statements. The financial statements heretofore delivered by
Borrower and Guarantor to Administrative Agent are true and correct in all
respects, have been prepared in
Page 29



--------------------------------------------------------------------------------



accordance with sound accounting principles consistently applied, and fairly
present the respective financial conditions of the subjects thereof as of the
respective dates thereof.
6.8 No Material Adverse Change. No material adverse change has occurred in the
financial conditions reflected in the financial statements of Borrower or
Guarantor since the respective dates of such statements, and no material
additional liabilities have been incurred by Borrower since the dates of such
statements other than the borrowings contemplated herein or as approved in
writing by Administrative Agent.
6.9 ERISA and Prohibited Transactions. As of the date hereof and throughout the
term of the Loan: (a) Borrower is not and will not be (i) an “employee benefit
plan,” as defined in Section 3(3) of ERISA, (ii) a “governmental plan” within
the meaning of Section 3(32) of ERISA, or (iii) a “plan” within the meaning of
Section 4975(e) of the Code; (b) the assets of Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in Section 2510.3-101 of Title 29 of the Code of
Federal Regulations; (c) transactions by or with Borrower are not and will not
be subject to state statutes applicable to Borrower regulating investments of
fiduciaries with respect to governmental plans; and (d) Borrower will not engage
in any transaction that would cause any Obligation or any action taken or to be
taken hereunder (or the exercise by Administrative Agent of any of its rights
under the Deed of Trust or any of the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower agrees to deliver to
Administrative Agent and each Lender such certifications or other evidence of
compliance with the provisions of this Section as Administrative Agent or,
subject to the terms of Section 4.8(f), any Lender may from time to time
request.
6.10 Compliance with Laws and Zoning and Other Requirements; Encroachments. To
Borrower’s knowledge and belief, except as may be disclosed in the zoning
reports delivered to Administrative Agent in connection with the closing of the
Loan (the “Zoning Reports”), Borrower is in compliance with the requirements of
all applicable Laws. To Borrower’s knowledge and belief and except as may be
disclosed in the Zoning Reports, the use of the Property complies with
applicable zoning ordinances, regulations and restrictive covenants affecting
the Land. To Borrower’s knowledge and belief and except as may be disclosed in
the Zoning Reports, all use and other requirements of any Governmental Authority
having jurisdiction over the Property have been satisfied. To Borrower’s
knowledge and belief and except as may be disclosed in the Zoning Reports, no
violation of any Law exists with respect to the Property. To Borrower’s
knowledge and belief, and except as may be disclosed in the Survey, the
Improvements are constructed entirely on the Land and do not encroach upon any
easement or right-of-way, or upon the land of others. To Borrower’s knowledge
and belief and except as may be disclosed in the Zoning Reports or the Surveys,
(i) the Improvements comply with all applicable building restriction lines and
set-backs, however established, and (ii) are in strict compliance with all
applicable use or other restrictions and the provisions of all applicable
agreements, declarations and covenants and all applicable zoning and subdivision
ordinances and regulations.



Page 30



--------------------------------------------------------------------------------



6.11 Certificates of Occupancy. To Borrower’s knowledge and belief, all
certificates of occupancy and other permits and licenses necessary or required
in connection with the use and occupancy of the Improvements have been validly
issued.
6.12 Utilities; Roads; Access. To Borrower’s knowledge and belief, all utility
services necessary for the operation of the Improvements for their intended
purposes have been fully installed, including telephone service, cable
television, water supply, storm and sanitary sewer facilities, natural gas and
electric facilities, including cabling for telephonic and data communication,
and the capacity to send and receive wireless communication. To Borrower’s
knowledge and belief, all roads and other accesses necessary to serve the Land
and Improvements have been completed, are serviceable in all weather, and where
required by the appropriate Governmental Authority, have been dedicated to and
formally accepted by such Governmental Authority.
6.13 Other Liens. Except for contracts for labor, materials and services
furnished or to be furnished in connection with any construction at the
Property, including any construction of capital improvements and tenant
improvements, Borrower has made no contract or arrangement of any kind the
performance of which by the other party thereto would give rise to a lien on the
Property.
6.14 No Defaults. To Borrower’s knowledge and belief, (i) there is no Default or
Potential Default under any of the Loan Documents, and (ii) there is no default
or event of default under any material contract, agreement or other document
related to the construction or operation of the Improvements.
6.15 Draw Request. As a condition to each draw request or other request for an
advance hereunder and each receipt of the funds requested thereby, Borrower’s
representations and warranties set forth in Article 5 of this Agreement shall be
true and correct in all material respects (except for changes in circumstances
arising from actions or events occurring after the date of this Agreement that
do not otherwise constitute a Default hereunder, including, without limitation,
the execution of new Leases or new contracts that are not prohibited by the
terms of this Agreement or any other Loan Document) as of the date of the draw
request or other request for an advance.
6.16 No Broker. Except as disclosed by Borrower to Administrative Agent in
writing, no financial advisors, brokers, underwriters, placement agents, agents
or finders have been dealt with by Borrower, Guarantor or any Affiliate thereof
in connection with the Loan.
6.17 Not a Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445 or 7701 of the Code. Without limiting the foregoing, Borrower is
not a foreign corporation, foreign partnership, foreign trust, foreign estate or
nonresident alien or a disregarded entity owned by any of them (as those terms
are defined in the Code).
6.18 OFAC. Neither Borrower, nor any of its subsidiaries, nor, to the knowledge
of Borrower, any director, officer, employee, agent, Affiliate or representative
of Borrower or any of its subsidiaries, is a Prohibited Person.



Page 31



--------------------------------------------------------------------------------



6.19 Anti-Corruption Laws. Borrower and its Affiliates have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions, and KBS Capital Advisors, LLC, the investment advisor to
Borrower, has, on behalf of Borrower, instituted and maintained policies and
procedures designed to promote and achieve compliance with such Laws.
6.20 EEA Financial Institution. Neither Borrower nor Guarantor is an EEA
Financial Institution.
6.21 Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
material respects.
ARTICLE 7 -  DEFAULT AND REMEDIES
7.1 Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”):
(a) Borrower fails to pay (i) any Obligation under this Agreement (other than
sums payable upon the maturity of the Loan) within five (5) business days after
the same becomes due, whether on the scheduled due date or upon acceleration or
otherwise, or (ii) when due any Obligation under this Agreement payable upon
maturity of the Loan.
(b) A Default or Event of Default (as defined therein) occurs under any Note,
the Deed of Trust or any other Loan Document, or Borrower or Guarantor fails to
promptly pay, perform, observe or comply with any term, obligation or agreement
contained in any of the Loan Documents within any applicable grace or cure
period, or, if no cure period is specified, any such failure continues uncured
for a period of thirty (30) days after Notice from Administrative Agent or any
Lender to Borrower, unless (i) such failure, by its nature, is not capable of
being cured within such period, (ii) within such period, Borrower commences to
cure such failure and thereafter diligently prosecutes the cure thereof, and
(iii) Borrower causes such failure to be cured no later than ninety (90) days
after the date of such Notice from Administrative Agent or any Lender.
(c) Any information contained in any financial statement, schedule, report or
any other document delivered by Borrower or Guarantor to Administrative Agent or
any Lender in connection with the Loan proves at any time not to be in all
material respects true and accurate, or Borrower or Guarantor shall have failed
to state any material fact or any fact necessary to make such information not
misleading, or any representation or warranty contained in this Agreement or in
any other Loan Document or other document, certificate or opinion delivered to
Administrative Agent or any Lender in connection with the Loan, proves at any
time to be incorrect or misleading in any material respect either on the date
when made or on the date when reaffirmed pursuant to the terms of this
Agreement.
(d) Borrower fails to deposit funds into Borrower’s Deposit Account pursuant to
and as required by the provisions of Section 4.5, within ten (10) Business Days
from the effective date of a Notice from Administrative Agent requesting such
deposit, or Borrower fails to deliver to Administrative Agent any Condemnation
Awards or Insurance Proceeds within ten (10) days
Page 32



--------------------------------------------------------------------------------



after Borrower’s receipt thereof to the extent such delivery was required
pursuant to Section 4.5 above.
(e) Borrower fails to promptly perform or comply with any of the covenants
contained in the Loan Documents with respect to maintaining insurance, including
the covenants contained in Section 4.4.
(f) Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article 7), and such failure continues uncured for a period of thirty
(30) days after Notice from Administrative Agent to Borrower, unless (i) such
failure, by its nature, is not capable of being cured within such period, and
(ii) within such period, Borrower commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (iii) Borrower causes such failure
to be cured no later than ninety (90) days after the date of such Notice from
Administrative Agent.
(g) Any permit, license, certificate or approval that Borrower is required to
obtain with respect to any construction activities at the Property or the
operation, leasing or maintenance of the Improvements or the Property lapses or
ceases to be in full force and effect for a period of thirty (30) days, unless
(i) the failure to maintain any such permit, license, certificate or approval,
by its nature, is not capable of being cured within such period, (ii) within
such period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (iii) Borrower causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Administrative
Agent.
(h) A lien for the performance of work or the supply of materials filed against
the Property, or any stop notice served on Borrower, any contractor of Borrower,
Administrative Agent or any Lender, remains unsatisfied or unbonded for a period
of thirty (30) days after the date of filing or service in violation of the
terms of Section 4.3 above.
(i) Borrower or Guarantor files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against Borrower or Guarantor and such involuntary bankruptcy petition continues
undismissed for a period of ninety (90) days after the filing thereof.
(j) Borrower or Guarantor applies for or consents in writing to the appointment
of a receiver, trustee or liquidator of Borrower, Guarantor, the Property, or
all or substantially all of the other assets of Borrower or Guarantor, or an
order, judgment or decree is entered by any court of competent jurisdiction on
the application of a creditor appointing a receiver, trustee or liquidator of
Borrower, Guarantor, the Property, or all or substantially all of the other
assets of Borrower or Guarantor, but only if any of the foregoing is not
dismissed within ninety (90) days after such appointment, judgment or decree.
(k) Borrower or Guarantor admits in writing its inability or fails generally to
pay its debts as they become due (other than principal of the Loan due at
maturity).
(l) A final non-appealable judgment for the payment of money involving more than
$1,000,000 is entered against Borrower, and Borrower fails to discharge the
same, or fails to

Page 33



--------------------------------------------------------------------------------



cause it to be discharged or bonded off to Administrative Agent’s satisfaction,
within thirty (30) days from the date of the entry of such judgment.
(m) Unless the written consent of Administrative Agent is previously obtained,
all or substantially all of the business assets of Borrower or Guarantor are
sold, Borrower or Guarantor is dissolved, or there occurs any change in the form
of business entity through which Borrower or Guarantor presently conducts its
business or any merger or consolidation involving Borrower or Guarantor.
(n) Without the prior written consent of Administrative Agent (which consent may
be conditioned, among other matters, on the issuance of a satisfactory
endorsement to the title insurance policy insuring Administrative Agent’s
interest under the Deed of Trust), the controlling interest in Borrower ceases
to be owned, directly or indirectly, by Guarantor.
(o) A judicial or nonjudicial forfeiture or seizure proceeding is commenced by a
Governmental Authority and remains pending with respect to the Property or any
part thereof, on the grounds that the Property or any part thereof had been used
to commit or facilitate the commission of a criminal offense by any Person,
including any tenant, pursuant to any Law, including the Controlled Substances
Act or the Civil Asset Forfeiture Reform Act, regardless of whether or not the
Property or the Deed of Trust shall become subject to forfeiture or seizure in
connection therewith; provided, however, that no Default shall occur under this
clause (o) unless Borrower fails to have the enforcement action stayed (so long
as such stay is not lifted) or dismissed within ninety (90) days after the
commencement of such proceedings.
7.2 Remedies. Upon the occurrence and during the continuance of a Default,
Administrative Agent at its election may (but shall not be obligated to) without
the consent of and shall at the direction of the Required Lenders, without
notice, exercise any and all rights and remedies afforded by this Agreement, the
other Loan Documents, Law, equity or otherwise, including (a) declaring any and
all Indebtedness immediately due and payable (provided that, without limitation
of the foregoing, upon the occurrence of an actual or deemed entry of an order
for relief with respect to Borrower under any Debtor Relief Law, any obligation
of Lenders to make advances, including Additional Advances, shall automatically
terminate, and the unpaid principal amount of the Loan outstanding and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Administrative Agent or Lenders);
(b) reducing any claim to judgment; (c) obtaining appointment of a receiver (to
which Borrower hereby consents) and/or judicial or nonjudicial foreclosure under
the Deed of Trust; (d) terminating Lenders’ Commitments; (e) in its own name on
behalf of the Lenders or in the name of Borrower, entering into possession of
the Property, leasing and operating the Property, performing all work and
constructing Improvements; and (f) setting-off and applying, to the extent
thereof and to the maximum extent permitted by Law, sums in the Interest Reserve
Account, any and all deposits, funds, or assets at any time held and any and all
other indebtedness at any time owing by Administrative Agent or any Lender to or
for the credit or account of Borrower against any Indebtedness.
Borrower hereby appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower’s name upon the

Page 34



--------------------------------------------------------------------------------



occurrence and during the continuance of a Default: (i) endorse the name of
Borrower on any checks or drafts representing proceeds of any insurance
policies, or other checks or instruments payable to Borrower with respect to the
Property; (ii) prosecute or defend any action or proceeding incident to the
Property; (iii) pay, settle, or compromise all bills and claims regarding the
Property; (iv) perform the obligations and exercise the rights of Borrower under
all Leases, guaranties and other agreements to which it is a party or by which
the Property is bound, enter into Leases, guaranties and other agreements
regarding the Property and pay all leasing, operating and capital expenses of
the Property; and (v) take over and use all or any part of the labor, materials,
supplies and equipment contracted for, owned by, or under the control of
Borrower, whether or not previously incorporated into the Improvements of the
Property. Neither Administrative Agent nor any Lender shall have any liability
to Borrower for the sufficiency or adequacy of any such actions taken by
Administrative Agent.
ARTICLE 8 -  ADMINISTRATIVE AGENT
8.1 Appointment and Authorization of Administrative Agent.
(a) Each Lender hereby irrevocably (subject to Section 8.9) appoints, designates
and authorizes Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Borrower, without further inquiry or
investigation, shall, and are hereby authorized by Lenders to, assume that all
actions taken by Administrative Agent hereunder and in connection with or under
the Loan Documents are duly authorized by Lenders and Borrower shall be entitled
to rely on Administrative Agent’s acknowledgment of consent and approvals when
required under the Loan Documents. The term “agent” herein and in the other Loan
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. With respect to any matter
that requires, in accordance with the terms hereof or of any other Loan
Document, the consent or approval of any or all Lenders, Borrower shall be
entitled to conclusively rely on any written notification provided by
Administrative Agent to Borrower that such consent or approval has been
obtained.
(b) Notwithstanding any provision to the contrary contained elsewhere herein or
in any other Loan Document, Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, and its duties and
responsibilities shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, and no implied covenants,
functions, responsibilities, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent or its Related Parties;



Page 35



--------------------------------------------------------------------------------



(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower, Guarantor or
any of their Related Parties that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Related Parties in any capacity.
(c) No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including (i) the determination if and to what extent
matters or items subject to Administrative Agent’s satisfaction are acceptable
or otherwise within its discretion, (ii) the making of Administrative Agent
Advances, and (iii) the exercise of remedies pursuant to, but subject to,
Article 7 or pursuant to any other Loan Document and any action so taken or not
taken shall be deemed consented to by Lenders.
(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower, Guarantor or any other Person liable
for any part of the Indebtedness, no individual Lender or group of Lenders shall
have the right, and Administrative Agent (irrespective of whether the principal
of the Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower or any other Person) shall be exclusively entitled and
empowered on behalf of itself and the Lenders, by intervention in such
proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other Obligations that are owing
and

Page 36



--------------------------------------------------------------------------------



unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders and Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Administrative Agent and their respective agents and counsel and all
other amounts due Lenders and Administrative Agent under Section 4.15 allowed in
such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 4.15.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by the Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by the Required Lenders in any such proceeding.
8.2 Delegation of Duties; Advice.
(a) Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 8 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Loan as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
(b) Administrative Agent shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel or other consultant experts.
8.3 Liability of Administrative Agent. Neither Administrative Agent nor any
Related Party of Administrative Agent shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby or thereby
(i) with the consent or at the request of the Required

Page 37



--------------------------------------------------------------------------------



Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as Administrative Agent shall believe in good faith shall be
necessary or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment, or (b) be responsible in any manner to any Lender for
any recital, statement, representation or warranty made by Borrower, Guarantor,
any subsidiary or Affiliate of Borrower or Guarantor, or any other Person, or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Administrative Agent under or in connection with, this Agreement
or any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of Borrower or any other party to any Loan Document to perform
its obligations hereunder or thereunder. Neither Administrative Agent nor any
Related Party of Administrative Agent shall be under any obligation to any
Lender or participant or any other Person to inspect the properties, books or
records of Borrower, Guarantor, any of their Related Parties or any other
Person, or to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (v) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (w)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (x)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the Loan
Documents, (y) the value or the sufficiency of any Collateral, or (z) the
satisfaction of any condition set forth herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
8.4 Reliance by Administrative Agent; Authorized Signers. Administrative Agent
is authorized to rely upon the continuing authority of the Authorized Persons
and Authorized Signers to bind Borrower with respect to all matters pertaining
to the Loan and the Loan Documents, including the submission of Draw Requests
and the selection of interest rates. Such authorization may be changed only upon
written notice addressed to Administrative Agent accompanied by evidence,
reasonably satisfactory to Administrative Agent, of the authority of the Person
giving such notice. Such notice shall be effective not sooner than five (5)
Business Days following receipt thereof by Administrative Agent. Without
limitation of the foregoing, Administrative Agent shall be entitled to rely, and
shall be fully protected, and shall be indemnified by Lenders pursuant to
Section 8.7, in relying, upon any writing , resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, telephone message,
email or other electronic (including any Internet or intranet website posting or
other distribution) communication, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any party to the Loan Documents), independent accountants
and other experts selected by Administrative Agent. In determining compliance
with any condition hereunder to the making of the Loan or any Additional Advance
that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of the Loan or such Additional Advance. For
purposes of determining compliance with the conditions specified in Exhibit
“C-1”, each Lender that has signed this Agreement shall be deemed to have
consented to,
Page 38



--------------------------------------------------------------------------------



approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objections.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders or all Lenders if
required hereunder as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected, and shall be indemnified by Lenders pursuant to Section 8.7, in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or such
greater number of Lenders as may be expressly required hereby in any instance,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Lenders. In the absence of written instructions from the
Required Lenders or such greater number of Lenders, as expressly required
hereunder, Administrative Agent may take or not take any action, at its
discretion, unless this Agreement specifically requires the consent of the
Required Lenders or such greater number of Lenders. Notwithstanding anything to
the contrary herein, in no event shall Administrative Agent be required to take
any action that it determines may expose Administrative Agent to liability or
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and Administrative Agent shall be indemnified by Lenders pursuant to
Section 8.7 with respect to such determination.
8.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Potential Default unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement and describing such Default or Potential
Default, and Administrative Agent determines that such Default or such Potential
Default (if it were to become a Default) will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to any such Default as
may be requested by the Required Lenders in accordance with Article 7; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.
8.6 Credit Decision; Disclosure of Information by Administrative Agent.
(a) Each Lender acknowledges that neither Administrative Agent nor any Related
Party of Administrative Agent has made any representation or warranty to it, and
that no act by Administrative Agent hereafter taken, including any consent to
and acceptance of any assignment or review of the affairs of Borrower and
Guarantor, shall be deemed to constitute any representation or warranty by
Administrative Agent or any Related Party of Administrative Agent to any Lenders
as to any matter, including whether Administrative Agent or any Related Party of
Administrative Agent have disclosed material information in their possession.
Each Lender represents to Administrative Agent that it has, independently and
without reliance upon

Page 39



--------------------------------------------------------------------------------



Administrative Agent or any Related Party of Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and
Guarantor, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower and Guarantor hereunder. Each Lender
also represents that it will, independently and without reliance upon
Administrative Agent or any Related Party of Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor.
(b) Administrative Agent promptly after its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide each Lender and/or make
available for such Lender’s inspection during reasonable business hours and at
such Lender’s expense, promptly after such Lender’s written request therefor:
(i) copies of the Loan Documents; (ii) such information as is then in
Administrative Agent’s possession in respect of the current status of principal
and interest payments and accruals in respect of the Loan; (iii) copies of all
current financial statements in respect of Borrower, Guarantor or other Person
liable for payment or performance by Borrower of any obligations under the Loan
Documents, then in Administrative Agent’s possession with respect to the Loan;
and (iv) other current factual information then in Administrative Agent’s
possession with respect to the Loan and bearing on the continuing
creditworthiness of Borrower or Guarantor, or any of their respective
Affiliates; provided that nothing contained in this Section shall impose any
liability upon Administrative Agent for its failure to provide a Lender any of
such Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent’s
part; and provided, further, that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein). Except as set forth above,
Administrative Agent shall not have any duty or responsibility to provide any
Lenders with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or Guarantor or any of their respective Affiliates which may come into
the possession of Administrative Agent or any Related Party of Administrative
Agent.
8.7 Indemnification of Administrative Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, LENDERS HEREBY INDEMNIFY ADMINISTRATIVE
AGENT AND EACH RELATED PARTY OF ADMINISTRATIVE AGENT (TO THE EXTENT NOT
REIMBURSED BY OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF
BORROWER TO DO SO), PRO RATA, AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH
RELATED PARTY OF ADMINISTRATIVE AGENT FROM AND

Page 40



--------------------------------------------------------------------------------



AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT, INCLUDING BEFORE,
DURING AND AFTER ANY FORECLOSURE OF THE DEED OF TRUST, OTHER EXERCISE OF RIGHTS
AND REMEDIES OR SALE OF THE PROPERTY, INCLUDING THOSE IN WHOLE OR PART ARISING
FROM ADMINISTRATIVE AGENT’S OR ANY RELATED PARTY’S STRICT LIABILITY, OR
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE; provided, however, that no Lender
shall be liable for the payment to Administrative Agent or any Related Party of
Administrative Agent of any portion of such Indemnified Liabilities to the
extent determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s own gross negligence or willful
misconduct; provided, further, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 8.7. All payments
on account of the foregoing shall be due and payable ten (10) days after demand
by Administrative Agent therefor. Without limitation of the foregoing, to the
extent that Administrative Agent is not reimbursed by or on behalf of Borrower,
each Lender shall reimburse Administrative Agent within ten (10) days after
demand for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by Administrative Agent as described in Section 4.15.
The undertaking in this Section 8.7 shall survive the resignation or replacement
of Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the termination of this Agreement
and the repayment, satisfaction or discharge of all Obligations.
8.8 Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any party to the Loan Documents and their
respective subsidiaries and other Affiliates as though Administrative Agent was
not Administrative Agent hereunder, without notice to or consent of Lenders and
without any duty to account therefor to Lenders. Lenders acknowledge that
Borrower and Bank of America or its Affiliate have entered or may enter into
Swap Transactions. Lenders shall have no right to share in any portion of any
payments made by Borrower under the terms of such Swap Transactions (except and
to the extent Lenders shall have participated with Bank of America or such
Affiliate in such Swap Transactions). Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any party to the Loan Documents, or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of such
parties or such parties’ Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Pro Rata Share of the Loan, Bank of America shall have the same rights
and powers under this Agreement as any other Lenders and may exercise such
rights and powers as though it were not Administrative Agent or party to Swap
Transactions, and the terms “Lender” and “Lenders” include Bank of America in
its individual capacity.
8.9 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Lenders and Borrower.
Additionally, if the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, commits gross
negligence or willful misconduct in exercising its rights and

Page 41



--------------------------------------------------------------------------------



obligations hereunder or under any of the other Loan Documents the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
Borrower and such Person, remove such Person as Administrative Agent. If
Administrative Agent resigns or is so removed by the Required Lenders under this
Agreement, the Required Lenders shall, (i) within thirty (30) days after receipt
of Administrative Agent’s notice of resignation or (ii) within five Business
Days of the removal of Administrative Agent, as applicable, appoint from among
Lenders a successor administrative agent for Lenders, which successor
administrative agent shall be consented to by Borrower at all times other than
during the existence of a Default (which consent of Borrower shall not be
unreasonably withheld or delayed). Upon the acceptance by the successor
administrative agent of its appointment as successor administrative agent
hereunder, the retiring Administrative Agent’s resignation or removal, as
applicable, shall be effective, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, or on or before the removal day specified by Required
Lenders in their removal notice to Administrative Agent and Borrower, whichever
applies, then the Lender other than the retiring Administrative Agent holding
the largest Commitment shall automatically become the successor administrative
agent; it being understood and agreed that the retiring Administrative Agent’s
resignation or removal, as applicable, shall in all instances become effective
upon such thirtieth (30th) day, or upon the removal day set forth in Required
Lenders’ removal notice, whichever applies. After the effective date any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.
8.10 Releases; Acquisition and Transfers of Collateral.
(a) Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Collateral
(i) upon the termination of the Commitments, the termination of all obligations
of each Swap Counterparty to advance any funds under any Swap Contract, and
payment and satisfaction in full of all Indebtedness; (ii) constituting a
release, transfer or sale of a lien or Collateral if Borrower will certify to
Administrative Agent that the release, transfer or sale is permitted under this
Agreement or the other Loan Documents (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or (iii) after
foreclosure or other acquisition of title (1) in the discretion of
Administrative Agent if a purchase price of at least ninety percent (90%)) of
the value indicated in the most recent appraisal of the collateral obtained by
Administrative Agent and made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraised value
estimated by any experts in the applicable areas engaged by Administrative
Agent; or (2) if approved by the Required Lenders.
(b) If all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
Collateral in its name or by an

Page 42



--------------------------------------------------------------------------------



Affiliate of Administrative Agent, but for the benefit of all Lenders in their
Pro Rata Shares on the date of the foreclosure sale or recordation of the deed
in lieu of foreclosure (the “Acquisition Date”). Administrative Agent and all
Lenders hereby expressly waive and relinquish any right of partition with
respect to any collateral so acquired. After any Collateral is acquired,
Administrative Agent shall appoint and retain one or more Persons (individually
and collectively, the “OREO Property Manager”) experienced in the management,
leasing, sale and/or disposition of similar properties.
(c) After consulting with the OREO Property Manager, Administrative Agent shall
prepare a written plan for operation, management, improvement, maintenance,
repair, sale and disposition of the Collateral and a budget for the aforesaid,
which may include a reasonable management fee payable to Administrative Agent
(the “Business Plan”). Administrative Agent will deliver the Business Plan not
later than the sixtieth (60th) day after the Acquisition Date to each Lender
with a written request for approval of the Business Plan. If the Business Plan
is approved by the Required Lenders, Administrative Agent and the OREO Property
Manager shall adhere to the Business Plan until a different Business Plan is
approved by the Required Lenders. Administrative Agent may propose an amendment
to the Business Plan as it deems appropriate, which shall also be subject to
Required Lender approval. If the Business Plan (as may be amended) proposed by
Administrative Agent is not approved by the Required Lenders, or if sixty (60)
days have elapsed following the Acquisition Date without a Business Plan being
proposed by Administrative Agent, any Lender may propose an alternative Business
Plan, which Administrative Agent shall submit to all Lenders for their approval.
If an alternative Business Plan is approved by the Required Lenders,
Administrative Agent may appoint one of the approving Lenders to implement the
alternative Business Plan. Notwithstanding any other provision of this
Agreement, unless in violation of an approved Business Plan or otherwise in an
emergency situation, Administrative Agent shall, subject to Section 8.10(a),
have the right but not the obligation to take any action in connection with the
Collateral (including those with respect to all Real Property Taxes, Insurance
Premiums, operation, management, improvement, maintenance, repair, sale and
disposition), or any portion thereof.
(d) Upon written request by Administrative Agent or Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Collateral
pursuant to this Section 8.10; provided, however, that (i) Administrative Agent
shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrower
other than those expressly being released.
(e) If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Collateral, the consent of the Required Lenders is required
pursuant to Section 8.10(a), and one of the Lenders does not consent within ten
(10) Business Days after notification from Administrative Agent, the consenting
Lender may, in writing to the other Lender, offer (“Purchase Offer”) to purchase
all of the non-consenting Lender’s right, title and interest in such Collateral
for a purchase price equal to the non-consenting Lender’s Pro Rata Share of the
net proceeds anticipated from such sale of such Collateral (as reasonably
determined by

Page 43



--------------------------------------------------------------------------------



Administrative Agent, including the undiscounted face principal amount of any
purchase money obligation not payable at closing) (“Lender Net Sale Proceeds”).
Within ten (10) Business Days thereafter the non-consenting Lender shall be
deemed to have accepted such Purchase Offer unless the non-consenting Lender
notifies Administrative Agent that it elects to purchase all of the consenting
Lender’s right, title and interest in such Collateral for a purchase price
payable by the non-consenting Lender in an amount equal to the consenting
Lender’s Pro Rata Share of the Lender Net Sale Proceeds. Any amount payable
hereunder by a Lender shall be due on the earlier to occur of the closing of the
sale of such Collateral or ninety (90) days after receipt by the non-consenting
Lender of the Purchase Offer, regardless of whether such Collateral is sold.
8.11 Application of Payments. Except as otherwise provided below with respect to
Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities and/or foreclosure or sale of the collateral, and net
operating income from the collateral during any period it is owned by
Administrative Agent on behalf of Lenders (“Payments”) shall be apportioned pro
rata among Lenders and payments of any fees (other than fees designated for
Administrative Agent’s separate account) shall, as applicable, be apportioned
pro rata among Lenders. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Collateral received by Administrative Agent, shall
be applied first, to pay any fees, indemnities, costs, expenses (including those
in Section 8.7) and reimbursements then due to Administrative Agent from
Borrower (including any of the foregoing constituting Administrative Agent
Advances, together with interest thereon); second, to pay any fees, costs,
expenses and reimbursements then due to Lenders from Borrower (including any of
the foregoing constituting Administrative Agent Advances, together with interest
thereon, reimbursed by Lenders); third, to pay (on a pari passu basis) pro rata
interest and late charges due in respect of the Indebtedness and regularly
occurring payments under any Swap Contract; fourth, to pay (on a pari passu
basis) or prepay pro rata principal of the Indebtedness and “Settlement Amounts”
or “Close-Out Amounts”, and similar payments, as applicable, payable by Borrower
under Swap Transactions; and last, to Borrower, if required by Law, or Lenders
in Pro Rata Share percentages equal to their percentages at the termination of
the Aggregate Commitments.
Notwithstanding anything to the contrary in this Agreement, obligations arising
under Swap Contracts shall be excluded from the application described above in
this Section 8.11 if Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as
Administrative Agent may request, from the applicable Hedge Bank. Each Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of Administrative Agent pursuant to the terms of this
Article VIII for itself and its Affiliates as if a “Lender” party hereto.
8.12 Administrative Agent Advances.
(a) Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine other advances, or
otherwise expend funds, on behalf of Lenders (“Administrative Agent Advances”),
(i) to pay any costs, fees and expenses as described in Section 4.15, (ii) when
the applicable conditions precedent set forth in Exhibit “C-1” and Exhibit “C-2”
have been satisfied to the extent required by Administrative Agent, and (iii)

Page 44



--------------------------------------------------------------------------------



when Administrative Agent deems necessary or desirable to preserve or protect
the Collateral or any portion thereof (including those with respect to Real
Property Taxes, Insurance Premiums, operation, management, improvements,
maintenance, repair, sale and disposition) (A) subject to Section 8.5, after the
occurrence of a Default, and (B) subject to Section 8.10, after acquisition of
all or a portion of the Collateral by foreclosure or otherwise.
(b) Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
Collateral, and if unpaid by Lenders as set forth below shall bear interest at
the rate applicable to such amount under the Loan or if no longer applicable, at
the Base Rate. Administrative Agent shall notify each Lender in writing of each
Administrative Agent Advance. Upon receipt of notice from Administrative Agent
of its making of an Administrative Agent Advance, each Lender shall make the
amount of such Lender’s Pro Rata Share of the outstanding principal amount of
the Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides notice after 12:00
p.m. (Administrative Agent’s Time).
8.13 Defaulting Lender.
8.13.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
9.9.
(b) Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to Section
9.7 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, as Borrower
may request (so long as no Default or Potential Default exists), to the funding
of any advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, if so determined by Administrative Agent and Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;

Page 45



--------------------------------------------------------------------------------



fifth, so long as no Default or Potential Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any advances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such advances were made at a
time when the conditions for same, if any, were satisfied or waived, such
payment shall be applied solely to pay the advances of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
advances of such Defaulting Lender until such time as all advances are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
8.13.2 Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
advances of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Commitments (and outstanding
principal balance of all advances) to be held on a pro rata basis by the Lenders
in accordance with their Pro Rata Shares, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
8.14 Lender ERISA Representation and Warranty. Each Lender represents and
warrants as of the date hereof to Administrative Agent and Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
Borrower or any Guarantor, that (a) such Lender is not and will not be (i) an
“employee benefit plan,” as defined in Section 3(3) of ERISA or (ii) a “plan”
within the meaning of Section 4975(e) of the Code; (b) the assets of such Lender
do not and will not constitute “plan assets” within the meaning of the United
States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101, as
modified by Section 3(42) of ERISA; (c) such Lender is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (d)
transactions by or with such Lender are not and will not be subject to federal,
state or local statutes applicable to such Lender regulating investments of
fiduciaries with respect to governmental plans.
8.15 Benefit. The terms and conditions of this Article VIII are inserted for the
sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part. The provisions of this Article VIII are solely among and for the benefit
of Administrative Agent and the Lenders, and in no event shall Borrower be
considered a party thereto or a beneficiary thereof (unless specifically
provided otherwise herein)
Page 46



--------------------------------------------------------------------------------



or have any additional obligations arising solely out of the provisions
contained in this Article VIII.
8.16 Co-Agents; Lead Managers. None of the Lenders or other Persons identified
on the facing page or signature pages of this Agreement as a “syndication
agent,” “documentation agent,” “co-agent,” “bookrunner,” or “lead manager,”
“arranger,” “lead arranger” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified as a
“syndication agent,” “documentation agent,” “co-agent” or “lead manager” shall
have or be deemed to have any fiduciary relationship with any Lenders. Each
Lender acknowledges that it has not relied, and will not rely, on any of Lenders
or other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
8.17 Lender Participation in Swap Transactions. If Borrower enters into any Swap
Transaction and Swap Contract with one or more Lenders, such Lender(s) shall
notify each other then-existing Lender of the terms of each such Swap
Transaction and each then-existing Lender (other than a Defaulting Lender) shall
have the right in its sole discretion to participate in each such Swap
Transaction pro rata according to such Lender’s Pro Rata Share of the amount of
the applicable Swap Transaction. All such participation interests shall be
governed pursuant to separate documentation.
8.18 Swap Contracts. Except as otherwise expressly set forth herein, no Hedge
Bank that obtains the benefit of the provisions of Section 8.11 or any
Collateral by virtue of the provisions hereof or any Loan Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or any Loan Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts except to the extent expressly provided herein and
unless Administrative Agent has received a Secured Party Designation Notice with
respect to the related Swap Obligations, together with such supporting
documentation as Administrative Agent may request, from the applicable Hedge
Bank. Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts.
8.19 Borrower Not a Party. Except as expressly otherwise provided herein, the
provisions of this Article 8 are solely among and for the benefit of
Administrative Agent and the Lenders, and except as expressly otherwise provided
herein, in no event shall Borrower be considered a party thereto or a
beneficiary thereof or have any additional obligations arising solely out of the
provisions contained in this Article 8.

Page 47



--------------------------------------------------------------------------------



ARTICLE 9 -  GENERAL TERMS AND CONDITIONS
9.1 Consents; Borrower’s Indemnity. Except where otherwise expressly provided in
the Loan Documents, in any instance where the approval, consent or the exercise
of Administrative Agent’s or Lenders’ judgment is expressly required under any
Loan Document, the granting or denial of such approval or consent and the
exercise of such judgment shall be (a) within the sole discretion of
Administrative Agent or Lenders; (b) deemed to have been given only by a
specific writing intended for the purpose given and executed by Administrative
Agent or, to the extent applicable, Lenders; and (c) free from any limitation or
requirement of reasonableness. Notwithstanding any approvals or consents by
Administrative Agent or Lenders, neither Administrative Agent nor any Lender has
any obligation or responsibility whatsoever for the adequacy, form or content of
any appraisal, environmental, engineering, property condition or other
inspection, audit, report or assessment, any contract, any change order, any
lease, or any other matter incident to the Property. Any appraisal, inspection,
audit, report or assessment of the Property or the books and records of Borrower
or Guarantor, or the procuring of documents and financial and other information,
by or on behalf of Administrative Agent shall be for Administrative Agent’s and
Lenders’ protection only, and shall not constitute an assumption of
responsibility to Borrower or anyone else with regard to the condition, value,
construction, maintenance or operation of the Property, or relieve Borrower or
Guarantor of any of its obligations. NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER
SHALL BE LIABLE OR RESPONSIBLE FOR, AND BORROWER SHALL INDEMNIFY ADMINISTRATIVE
AGENT, EACH LENDER, AND EACH RELATED PARTY OF ADMINISTRATIVE AGENT AND EACH
LENDER (COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST: (A) ANY CLAIM,
ACTION, LOSS OR COST (INCLUDING ATTORNEYS’ FEES AND COSTS OF ADMINISTRATIVE
AGENT AND, TO THE EXTENT PROVIDED UNDER SECTION 4.15, LENDERS) ARISING FROM,
RELATING TO OR OTHERWISE IN CONNECTION WITH (I) THE LEASES, THE PROPERTY, THE
IMPROVEMENTS AND THE OTHER COLLATERAL, INCLUDING ANY DEFECT THEREIN, (II) THE
PROTECTION, PRESERVATION, OPERATION, MANAGEMENT, IMPROVEMENT, MAINTENANCE,
REPAIR, SALE AND DISPOSITION OF THE PROPERTY AND OTHER COLLATERAL (INCLUDING
THOSE WITH RESPECT TO REAL PROPERTY TAXES, INSURANCE PREMIUMS, AND LEASING COSTS
AND BROKER FEES) OR (III) THE PERFORMANCE OF ANY OBLIGATION OF BORROWER
WHATSOEVER; (B) ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND
DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF ADMINISTRATIVE
AGENT AND, TO THE EXTENT PROVIDED UNDER SECTION 4.15, LENDERS) OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST ANY SUCH INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH (I) ANY OF THE MATTERS DESCRIBED IN THE FOREGOING CLAUSE (A),
(II) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY
LOAN DOCUMENT OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED
Page 48



--------------------------------------------------------------------------------



THEREBY, (III) ANY COMMITMENT OR THE LOAN, INCLUDING ALL CLAIMS BY ANY ACTUAL OR
ALLEGED BROKER FOR BORROWER OR ANY RELATED PARTY OF BORROWER FOR BROKERAGE FEES
IN CONNECTION WITH THE LOAN, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION
OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM,
INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, INCLUDING ALL COSTS AND EXPENSES INCURRED BY ANY
INDEMNITEE IN CONNECTION WITH ANY SUBPOENA, DEPOSITION OR OTHERWISE ACTING AS A
WITNESS; (C) ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION ARISING
OUT OF OR RELATING TO THE USE OF INFORMATION (AS DEFINED IN SECTION 9.6) OR
OTHER MATERIALS OBTAINED THROUGH INTERNET, INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT; AND (D) ANY
AND ALL LIABILITIES, LOSSES, COSTS OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS OF ADMINISTRATIVE AGENT AND, TO THE EXTENT PROVIDED UNDER
SECTION 4.15, LENDERS) THAT ANY INDEMNITEE SUFFERS OR INCURS AS A RESULT OF THE
ASSERTION OF ANY FOREGOING CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING,
OR AS A RESULT OF THE PREPARATION OF ANY DEFENSE IN CONNECTION WITH ANY
FOREGOING CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, IN ALL CASES,
WHETHER OR NOT AN INDEMNITEE IS A PARTY TO SUCH CLAIM, DEMAND, ACTION, CAUSE OF
ACTION OR PROCEEDING AND WHETHER IT IS DEFEATED, SUCCESSFUL OR WITHDRAWN, (ALL
OF THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCLUDING IN
WHOLE OR PART ANY LOSS ARISING OUT OF AN INDEMNITEE’S STRICT LIABILITY, OR
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Nothing,
including any advance or acceptance of any document or instrument, shall be
construed as a representation or warranty, express or implied, to any party by
Administrative Agent or Lenders. All payments on account of the Indemnified
Liabilities shall be due and payable ten (10) Business Days after demand by
Administrative Agent therefor. The indemnities in this Section 9.1 shall not
terminate upon the release, foreclosure or other termination of the Deed of
Trust but will survive the release, foreclosure of the Deed of Trust or
conveyance in lieu of foreclosure, the repayment of the Indebtedness, the
discharge and release of the Deed of Trust and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.



Page 49



--------------------------------------------------------------------------------



9.2 Miscellaneous.
9.2.1 Counterparts. This Agreement may be executed in several counterparts (and
by different parties hereto in different counterparts), all of which are
identical, and all of which counterparts together shall constitute one and the
same instrument.
9.2.2 Effectiveness; Signature Copies. This Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Loan Documents, and all
signed certificates and other documents delivered thereunder or in connection
therewith, may be transmitted and/or signed by facsimile or e-mail transmission
(e.g. “pdf” or “tif”). The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on all parties to the Loan
Documents. Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or e-mail document or signature.
9.2.3 Electronic Signatures. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
9.2.4 Severability. A determination that any provision of this Agreement or any
other Loan Document is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances. The parties shall
endeavor in good faith negotiations to replace the unenforceable or invalid
provisions with valid provisions the economic effect of which comes as close as
possible to that of the unenforceable or invalid provisions. The
unenforceability or invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.2.4, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.
9.2.5 Time of the Essence. Time shall be of the essence with respect to
Borrower’s obligations under the Loan Documents.



Page 50



--------------------------------------------------------------------------------



9.2.6 Governing Law. This Agreement and each other Loan Document (except to the
extent expressly set forth therein), and their respective validity, enforcement
and interpretation, shall be governed by the Laws of the State of Colorado
(without regard to any conflict of Laws principles) and applicable United States
federal Law.
9.3 Notices.
9.3.1 Modes of Delivery; Changes. Except as otherwise provided herein or as
required by Law, all notices, and other communications required or which any
party desires to give under this Agreement or any other Loan Document shall be
in writing. Unless otherwise specifically provided in such other Loan Document,
all such notices and other communications shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, by registered or certified United States mail, postage prepaid,
or by facsimile (with, subject to Section 9.3.2, a confirmatory duplicate copy
sent by first class United States mail), addressed to the party to whom directed
or by (subject to Section 9.3.3) electronic mail addressed to Borrower, at the
addresses set forth at the end of this Agreement or to Administrative Agent or
Lenders at the addresses specified for notices on the Schedule of Lenders
(unless changed by similar notice in writing given by the particular party whose
address is to be changed). Any such notice or communication shall be deemed to
have been given and received either at the time of personal delivery or, in the
case of courier or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile, upon
receipt; provided, however, that service of a notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section 9.3 shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
9.3.2 Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and for other purposes described herein, and
may not be used for any other purpose.
9.3.3 Electronic Delivery. Borrower hereby acknowledges that (i) Administrative
Agent and/or Arranger may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. Borrower hereby agrees that
so long as Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (A) by marking Borrower Materials
“PUBLIC,” Borrower shall be

Page 51



--------------------------------------------------------------------------------



deemed to have authorized Administrative Agent, Arranger and Lenders to treat
Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities Laws (provided, however, that to the extent Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.6); (B)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information,” and (C)
Administrative Agent and Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
9.3.4 Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify each Indemnitee from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording. If a Lender does not notify or inform Administrative Agent of whether
or not it consents to, or approves of or agrees to any matter of any nature
whatsoever with respect to which its consent, approval or agreement is required
under the express provisions of this Agreement or with respect to which its
consent, approval or agreement is otherwise requested by Administrative Agent,
in connection with the Loan or any matter pertaining to the Loan, within ten
(10) Business Days (or such longer period as may be specified by Administrative
Agent) after such consent, approval or agreement is requested by Administrative
Agent, Lender shall be deemed to have given its consent, approval or agreement,
as the case may be, with respect to the matter in question.
9.4 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises any right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

Page 52



--------------------------------------------------------------------------------



9.5 Successors and Assigns.
(a) Successors and Assigns Generally. Subject to Section 8.14, the provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.5(b), (ii) by way of participation in accordance with
the provisions of Section 9.5(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.5(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent permitted in Section 9.5(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may (at no cost, expense, or liability to
Borrowers, other than de minimis costs or expenses) assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and Pro Rata Share of the Loan at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Pro Rata Share of the Loan at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 9.5(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in Section 9.5(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes the Pro Rata Share of the Loan
outstanding) or, if the Commitment is not then in effect, the principal
outstanding Pro Rata Share of the Loan that is subject to each such assignment,
determined as of the date the “Effective Date” specified in the Assignment and
Assumption, shall not be less than Ten Million Dollars ($10,000,000) unless each
of Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed), and, with respect to any consent of Borrower, shall be
deemed given if Administrative Agent does not receive a written disapproval from
Borrower within five (5) Business Days after delivery of any request for
consent.
Borrower shall not be required to (a) execute any documents in connection with
any such assignment that expand any of the obligations of Borrower hereunder or
under any of the other

Page 53



--------------------------------------------------------------------------------



Loan Documents or create any additional covenants, representations or warranties
of Borrower hereunder or thereunder, or (b) provide any representations or
warranties confirming the accuracy of any information or otherwise.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to its Pro Rata Share of the Loan
and the Commitment assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.5(b)(i)(B) and, in addition:
(A) the consent of Borrower shall be required unless (1) a Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund (such consent not to be
unreasonably withheld or delayed; it being understood and agreed that it shall
be reasonable for Borrower to withhold its consent if, as a result of such
assignment (X) Borrower will be required to make additional payments in respect
of Indemnified Taxes as provided in Section 2.1 (Y) Borrower demonstrate to
Administrative Agent’s reasonable satisfaction that, in the future, Borrower
will likely be required to make additional payments in respect of Indemnified
Taxes as provided in Section 2.1), or (Z) any such assignment would result in a
termination of any Swap Contract that Borrower or Guarantor is a party to;
provided that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within
five (5) Business Days after having received notice thereof; and
(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of Three Thousand Five Hundred
Dollars ($3,500); provided, however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to
Administrative Agent an Administrative Details Reply Form.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower, Guarantor or any other Person liable for any part of the Obligations
or any Affiliate or Subsidiary of the foregoing, (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person.



Page 54



--------------------------------------------------------------------------------



(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
Pro Rata Share of the Loan previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of the Loan. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Section 9.5(b), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 9.5(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of this
Agreement with respect to Borrower’s obligations surviving termination of this
Agreement); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request by Administrative Agent, Borrower
(at its expense to the extent that the expenses of Borrower do not exceed Ten
Thousand Dollars ($10,000)) shall execute and deliver substitute Note(s) to
Administrative Agent for the assignee, and, for partial assignments, the
assignor in replacement of the assignor’s then-existing Note (each, a
“Replacement Note”). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.5(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.5(d).
For purposes of clarification and notwithstanding any provision to the contrary,
if Borrower’s expenses relating to a Replacement Note exceed Ten Thousand
Dollars ($10,000), such expenses exceeding Ten Thousand Dollars ($10,000) shall
be borne by the Lender or Lenders receiving replacement notes pro rata in
accordance with such Lenders’ Pro Rata Shares.
(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
the principal amount (and stated interest) of each

Page 55



--------------------------------------------------------------------------------



Lender’s Pro Rata Share of the Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior written notice.
(d) Participations. Any Lender may at any time (at no cost, expense, or
liability to Borrowers, other than de minimis costs or expenses), without the
consent of, or notice to, Borrower or Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender, Borrower,
Guarantor or any Affiliate or Subsidiary of Borrower or Guarantor) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loan owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower, Administrative Agent and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 8.7
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
of Section 9.9 that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.1 and 2.5 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.5(b) (it being understood that the documentation required
under Section 2.1(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.5(b); provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.7 and 9.12
as if it were an assignee under Section 9.5(b) and (B) shall not be entitled to
receive any greater payment under Section 2.1 or 2.5, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s written request, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 2.7 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.7 as though
it were a Lender; provided that such Participant agrees to be subject to Section
9.8 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amount (and stated interest) of each Participant’s interest in the Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s

Page 56



--------------------------------------------------------------------------------



interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
9.6 Confidentiality. Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.6 (or another confidentiality agreement in form
and substance reasonably satisfactory to Borrower), to (i) any assignee of or
participant in, pledgee of or assignee of a security interest in, or any
prospective assignee of or participant in, or pledgee of or assignee of a
security interest in, any of its rights or obligations under this Agreement, or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any Swap Transaction or credit derivative transaction relating to
obligations of Borrower or Guarantor; (g) with the consent of Borrower; or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.6 or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower. For the purposes of this Section 9.6, “Information” means
all information received from Borrower or Guarantor relating to Borrower or
Guarantor or their business, other than any such information that is available
to Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower or Guarantor; provided that in the case of information
received from Borrower or Guarantor after the Closing Date, such information is
clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.6 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Administrative Agent and Lenders may disclose the
existence of this Agreement and the other Loan Documents and information

Page 57



--------------------------------------------------------------------------------



about this Agreement and the other Loan Documents to market data collectors,
similar service providers to the lending industry, and service providers to
Administrative Agent and Lenders in connection with the administration and
management of this Agreement, the Loan and Loan Documents.
9.7 Set-off. In addition to any rights and remedies of Administrative Agent and
Lenders provided by Law, upon the occurrence and during the continuance of any
Default, Administrative Agent and, with the prior written consent of
Administrative Agent, each Lender, is authorized at any time and from time to
time, without prior written notice to Borrower, any such notice being waived by
Borrower, to set-off and apply any and all deposits, general or special, time or
demand, provisional or final, any time owing by Administrative Agent or Lenders
hereunder or under any other Loan Document to or for the credit or the account
of such parties to the Loan Documents against any and all Indebtedness,
irrespective of whether or not Administrative Agent or Lenders shall have made
demand under this Agreement or any other Loan Document and although such
Indebtedness may be contingent or unmatured or denominated in a currency
different from that of the applicable depositor indebtedness. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set off and application.
9.8 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the portions of the Loan advanced by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of the Loan made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
portions of the Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all of its rights of payment (including the right of set-off), but
subject to Section 9.7 with respect to such participation as fully as if such
Lender were the direct creditor of Borrower in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
9.8 and will in each case notify Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
9.8 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.



Page 58



--------------------------------------------------------------------------------



9.9 Amendments; Survival. Administrative Agent and Lenders shall be entitled to
amend (whether pursuant to a separate intercreditor agreement or otherwise) any
of the terms, conditions or agreements set forth in Article 8 or as to any other
matter in the Loan Documents respecting payments to Administrative Agent or
Lenders or the required number of Lenders to approve or disapprove any matter or
to take or refrain from taking any action, without the consent of Borrower or
any other Person or the execution by Borrower or any other Person of any such
amendment or intercreditor agreement. Subject to the foregoing, Administrative
Agent may amend or waive any provision of this Agreement or any other Loan
Document, or consent to any departure by any party to the Loan Documents
therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided, however, that otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; and provided, further, that no such amendment, waiver or consent shall:
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.2), without the written consent of such Lender
(it being understood that a waiver of a Default shall not constitute an
extension or increase in any Lender’s Commitment);
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Document, without the written consent of
each Lender directly affected thereby;
(c) reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of Borrower to pay interest at the Default Rate and/or late charges
for periods of up to thirty (30) days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of Borrower to pay interest
at the Default Rate or late charges thereafter, or to amend the definition of
“Default Rate” or “late charges”;
(d) change the percentage of the combined Commitments or of the aggregate unpaid
principal amount of the Loan which is required for the Lenders or any of them to
take any action hereunder, without the written consent of each Lender;
(e) change the definition of “Pro Rata Share” or “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;
(f) amend this Section 9.9, or Section 9.8, without the written consent of each
Lender;

Page 59



--------------------------------------------------------------------------------



(g) permit the sale, transfer, pledge, mortgage or assignment of any Collateral
or any direct or indirect interest in Borrower, except as expressly permitted
under the Loan Documents, without the written consent of each Lender;
(h) transfer or release any lien on, or after foreclosure or other acquisition
of title by Administrative Agent on behalf of the Lenders transfer or sell, any
Collateral except as permitted in Section 8.10, without the prior written
consent of each Lender; or
(i) release the liability of Borrower or any existing Guarantor without the
written consent of each Lender, except as may be expressly provided pursuant to
the terms of this Agreement;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent’s and Lenders’ obligations under
this Agreement are terminated; and all representations and warranties and all
provisions herein for indemnity of the Indemnitees, Administrative Agent and
Lenders (and any other provisions herein specified to survive) shall survive the
resignation or removal of Administrative Agent, any assignment of rights by, or
the replacement of, any Lender, the termination of the Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other Obligations.
9.10 Several Obligations; No Liability; No Release. Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document, (a) the
obligations of Lenders hereunder to make Loan advances and to make payments
pursuant to Sections 8.7 and 8.12 are several and not joint and (b) such
obligations are and shall remain the several, and not joint, obligations of
Lenders despite that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Administrative Agent in its
capacity as such, and not by or in favor of Lenders. The failure of any Lender
to make any Loan advance or to make any payment under Section 8.7 or 8.12 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan advance or to make its payment
under Section 8.7 or 8.12. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other Person to take any
action on behalf of another Lender hereunder or in connection

Page 60



--------------------------------------------------------------------------------



with the financing contemplated herein. In furtherance of the foregoing, Lenders
shall comply with their obligations under the Loan Documents, including the
obligations to make payments pursuant to Sections 8.7 and 8.12 regardless of (i)
the occurrence of any Default hereunder or under any Loan Document; (ii) any
failure of consideration, absence of consideration, misrepresentation, fraud, or
any other event, failure, deficiency, breach or irregularity of any nature
whatsoever in the Loan Documents; or (iii) any bankruptcy, insolvency or other
like event with regard to Borrower or Guarantor. Such obligations of Lenders are
in all regards independent of any claims between Administrative Agent and any
Lender.
9.11 [Intentionally Omitted.]
9.12 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 2.7, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.5), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.1 and 2.5) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 9.5(b) and the other conditions set forth in Section 9.5(b)
shall have been satisfied;
(b) such Lender shall have received payment of an amount equal to the Principal
Debt owing to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.5) from the assignee (to the extent of such Principal
Debt and accrued interest and fees) or Borrower (in case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.5 or payments required to be made pursuant to Section 2.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
9.13 Further Assurances. Borrower will, upon Administrative Agent’s request, (a)
promptly correct any defect, error or omission in any Loan Document; (b)
execute, acknowledge, deliver, procure, record or file such further instruments
and do such further acts as

Page 61



--------------------------------------------------------------------------------



Administrative Agent deems reasonably necessary, reasonably desirable or
reasonably proper to carry out the purposes of the Loan Documents and to
identify and subject to the liens and security interest of the Loan Documents
any property intended to be covered thereby, including any renewals, additions,
substitutions, replacements, or appurtenances to the Property; (c) execute,
acknowledge, deliver, procure, file or record any document or instrument
Administrative Agent deems reasonably necessary, desirable, or proper to protect
the liens or the security interest under the Loan Documents against the rights
or interests of third persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed reasonably necessary, reasonably desirable or reasonably proper by
Administrative Agent or any Lender to comply with the requirements of any
Governmental Authority having jurisdiction over Administrative Agent or such
Lender. In addition, at any time, and from time to time, upon written request by
Administrative Agent or, subject to the provisions of Section 4.8(f), any
Lender, Borrower will, at Borrower’s expense, provide any and all further
instruments, certificates and other documents as may, in the reasonable opinion
of Administrative Agent or such Lender, be reasonably necessary or reasonably
desirable in order to verify Borrower’s identity and background in a manner
reasonably satisfactory to Administrative Agent or such Lender.
9.14 Inducement to Lenders. The representations, warranties, covenants, and
agreements contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loan and extend any other credit to or for the
account of Borrower pursuant hereto, and Administrative Agent and Lenders are
relying thereon, and will continue to rely thereon, and (b) shall survive any
foreclosure, any conveyance in lieu of foreclosure, or any proceedings under any
Debtor Relief Law involving Borrower, Guarantor or the Property.
9.15 Forum. Borrower hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state court, or any United States federal court, sitting in the State
specified in Section 9.2 of this Agreement and to the non-exclusive jurisdiction
of any state court or any United States federal court, sitting in the state in
which the Property is located, over any suit, action or proceeding arising out
of or relating to this Agreement, the other Loan Documents or the Obligations.
Borrower hereby irrevocably waives, to the fullest extent permitted by Law, any
objection that they may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Borrower
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in Section 9.2 may be made by certified or
registered mail, return receipt requested, directed to such party at its address
for notice stated in the Loan Documents, or at a subsequent address of which
Administrative Agent received actual notice from Borrower in accordance with the
Loan Documents, and service so made shall be complete five (5) days after the
same shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by Law or limit
the right of Administrative Agent to bring proceedings against any party in any
other court or jurisdiction.
9.16 Interpretation. References to Articles, Sections, and Exhibits are, unless
specified otherwise, references to articles, sections and exhibits of this
Agreement. Captions and headings in the Loan Documents are for convenience only
and shall not affect the construction of the Loan

Page 62



--------------------------------------------------------------------------------



Documents. All references (a) to the Loan Documents are to the same as extended,
amended, restated, supplemented or otherwise modified from time to time unless
expressly indicated otherwise, and (b) to the Land, the Improvements or the
Property shall mean all or any portion of each of the foregoing, respectively.
References to “Dollars,” “$,” “money,” “payments” or other similar financial or
monetary terms are references to lawful money of the United States of America.
Words of any gender shall include each other gender. Words in the singular shall
include the plural and words in the plural shall include the singular.
References to Borrower or Guarantor shall mean, each Person comprising same,
jointly and severally. The words “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” shall refer to this entire Agreement
(including the attached exhibits) and not to any particular Article, Section,
paragraph or provision. The terms “agree” and “agreements” mean and include
“covenant” and “covenants”. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation”.
9.17 No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Property or otherwise. In no event shall Administrative Agent’s or
Lenders’ rights and interests under the Loan Documents be construed to give
Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.
9.18 Commercial Purpose. Borrower warrants that the Loan is being made solely to
acquire or carry on a business or commercial enterprise, and/or Borrower is a
business or commercial organization. Borrower further warrants that all of the
proceeds of the Loan shall be used for commercial purposes and stipulates that
the Loan shall be construed for all purposes as a commercial loan, and is made
for other than personal, family, household or agricultural purposes.
9.19 Usury. It is expressly stipulated and agreed to be the intent of Borrower,
Administrative Agent and Lenders at all times to comply with applicable state
Law or applicable United States federal Law (to the extent that it permits a
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state Law) and that this Section 9.19 shall control every
other covenant and agreement in this Agreement, the Notes and the other Loan
Documents. If applicable state or federal Law should at any time be judicially
interpreted so as to render usurious any amount called for under any of the Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Administrative Agent’s exercise of the option to accelerate
the Maturity Date, or if any prepayment by Borrower results in Borrower’s having
paid any interest in excess of that permitted by applicable Law, then it is
Administrative Agent’s and each Lender’s express intent that all excess amounts
theretofore collected by Administrative Agent or any Lender shall be credited on
the Principal Debt and all other Indebtedness or returned to the relevant
Borrowers if all of the Indebtedness has been paid

Page 63



--------------------------------------------------------------------------------



and the provisions of the Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to
Lenders for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable Law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.
9.20 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTES, THE DEED OF TRUST, OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
HEREBY: (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER;
(b) ACKNOWLEDGES THAT THIS WAIVER AND THE PROVISIONS OF THIS SECTION WERE A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS; (c)
CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE; (d)
AGREES AND UNDERSTANDS THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH PROCEEDING OR ACTION, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS OR ANY OTHER AGREEMENT, AND FURTHER
AGREES THAT SUCH PARTY SHALL NOT SEEK TO CONSOLIDATE ANY SUCH PROCEEDING OR
ACTION WITH ANY OTHER PROCEEDING OR ACTION IN WHICH A JURY TRIAL CANNOT BE OR
HAS NOT BEEN WAIVED; (e) AGREES THAT BORROWER, ADMINISTRATIVE AGENT AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING OR
ACTION AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL; AND (f) REPRESENTS
AND WARRANTS THAT SUCH PARTY HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
9.21 Service of Process. Borrower hereby irrevocably designates and appoints
Todd Smith as Borrower’s authorized agent to accept and acknowledge on
Borrower’s behalf service of any and all process that may be served in any suit,
action, or proceeding instituted in connection with the Loan in any state or
federal court sitting in the State of Colorado. If such agent shall cease so to
act, Borrower shall irrevocably designate and appoint without delay

Page 64



--------------------------------------------------------------------------------



another such agent reasonably satisfactory to Administrative Agent and shall
promptly deliver to Administrative Agent evidence in writing of such agent’s
acceptance of such appointment and its agreement that such appointment shall be
irrevocable.
Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with the Loan by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent hereinabove designated
and appointed by Borrower as Borrower’s agent for service of process. Borrower
irrevocably agrees that such service shall be deemed to be service of process
upon Borrower in any such suit, action, or proceeding. Nothing herein or in any
other Loan Document shall (i) affect the right of Administrative Agent to serve
process in any manner otherwise permitted by Law or (b) limit the right of
Administrative Agent on behalf of the Lenders otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions.
9.22 No Delays; Defaults. No delay or omission of Administrative Agent or
Lenders to exercise any right, power or remedy accruing upon the happening of a
Default shall impair any such right, power or remedy or shall be construed to be
a waiver of any such Default or any acquiescence therein. No delay or omission
on the part of Administrative Agent or Lenders to exercise any option for
acceleration of the maturity of the Indebtedness, or for foreclosure of the Deed
of Trust following any Default as aforesaid, or any other option granted to
Administrative Agent and Lenders hereunder in any one or more instances, or the
acceptances by Administrative Agent or Lenders of any partial payment on account
of the Obligations, shall constitute a waiver of any such Default, and each such
option shall remain continuously in full force and effect. No remedy herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to
be exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, Guarantor, any other Person liable for any part of the Obligations,
the Property, or any other Collateral, and every right, power and remedy given
by this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.
No application of payments will cure any Default, or prevent acceleration, or
continued acceleration, of amounts payable under the Loan Documents, or prevent
the exercise, or continued exercise, of rights or remedies of Administrative
Agent and Lenders hereunder or thereunder or at Law or in equity.
9.23 USA PATRIOT Act; Notice. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notify Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”) and 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), they are required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of
Borrower, a Beneficial Ownership Certification, and other information that will
allow such Lender or Administrative Agent, as applicable, to identify Borrower
in accordance with the

Page 65



--------------------------------------------------------------------------------



PATRIOT Act and the Beneficial Ownership Regulation. Borrower shall, promptly
following a written request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.
9.24 Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between and among Borrower, Administrative Agent and Lenders with
respect to the transactions arising in connection with the Loan, and supersede
all prior written or oral understandings and agreements between and among
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents. Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide any Borrower with
financing except as set forth in the Loan Documents. Except as incorporated in
writing into the Loan Documents, there are not, and were not, and no Persons are
or were authorized by Administrative Agent or any Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES OR OTHERWISE IN
RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (X) INJUNCTIVE
RELIEF, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A
SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.
9.25 Limitation on Liability. To the fullest extent permitted by applicable Law,
Borrower shall not assert, and Borrower hereby waives, and acknowledges that no
other Person shall have, any claim against any Indemnitee, on any theory of
liability, for special, indirect, incidental, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

Page 66



--------------------------------------------------------------------------------



9.26 Third Parties; Benefit. All conditions to the obligation of Lenders or
Administrative Agent to make advances hereunder are imposed solely and
exclusively for the benefit of Lenders, Administrative Agent and their assigns
and no other Persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
or Administrative Agent will refuse to make advances in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lenders or Administrative
Agent at any time in the sole and absolute exercise of their discretion. Subject
to Section 8.14, the provisions of this Agreement and, except to the extent
expressly set forth therein, each other Loan Document, are for the sole benefit
of Administrative Agent, Lenders and Borrower, and no other Person shall have
any right or cause of action on account thereof or interest therein.
9.27 Other Transactions. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), Borrower acknowledges and
agrees, and acknowledges Guarantor’s and Borrower’s other Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, and the Lenders
are arm’s-length commercial transactions between Borrower, Guarantor and their
respective Affiliates, on the one hand, and Administrative Agent, the Arranger,
and the Lenders, on the other hand, (ii) each of Borrower and Guarantor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) each of Borrower and Guarantor is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (b) (i)
Administrative Agent, the Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, Guarantor or any of their respective Affiliates, or any
other Person and (ii) neither Administrative Agent, the Arranger, nor any Lender
has any obligation to Borrower, Guarantor or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c)
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Borrower, Guarantor and their respective Affiliates, and
neither Administrative Agent, the Arranger, nor any Lender has any obligation to
disclose any of such interests to Borrower, Guarantor or any of their respective
Affiliates. To the fullest extent permitted by law, each of Borrower and
Guarantor hereby waives and releases any claims that it may have against
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
9.28 Limited Recourse Provision. Neither Administrative Agent nor any Lender
shall have any recourse against, nor shall there be any personal liability to,
the members of Borrower, or to any shareholders, members, partners, beneficial
interest holders or any other entity or person in the ownership (directly or
indirectly) of Borrower with respect to the obligations of Borrower and
Guarantor under the Loan. For purposes of clarification, in no event shall the
above language limit, reduce or otherwise affect Borrower’s liability or
obligations under the Loan Documents, Guarantor’s liability or obligations under
the Guaranty, or Administrative
Page 67



--------------------------------------------------------------------------------



Agent’s and each Lender’s right to exercise any rights or remedies against any
collateral securing the Loan.
9.29 [Intentionally Omitted.]
9.30 Additional Representations.
(a) On each date on which a Swap Transaction, if any, is entered into, Borrower
will be deemed to represent to Administrative Agent and Lenders that Borrower is
a Qualified ECP Borrower (or if any Affiliate of Borrower entered into such Swap
Transaction, that each such Affiliate is a Qualified ECP Borrower (assuming for
this purpose only that such Affiliate was a “Borrower” hereunder).
(b) On each date on which a Swap Transaction is entered into, each guarantor, if
any, of Borrower’s (or any such Affiliate’s) Swap Obligations that are included
as part of the indebtedness and/or obligations the payment and/or performance of
which are guaranteed by such guarantor is an “eligible contract participant,” as
such term is defined in the Commodity Exchange Act.
9.31 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guaranty, deed of trust, mortgage, or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of Colorado and/or of the United States or any other state of the
United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood

Page 68



--------------------------------------------------------------------------------



and agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.
9.32 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable;
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[The balance of this page is intentionally left blank.]


Page 69



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THIS LOAN AGREEMENT IS EXECUTED AND DELIVERED AS OF THE DATE
FIRST ABOVE WRITTEN.
BORROWER:


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company
By: KBSII REIT ACQUISITION XVIII, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT TRUST II, INC.,
a Maryland corporation,
its general partner


By: /s/ Charles J. Schreiber
Charles J. Schreiber, Jr.,
Chief Executive Officer


Organizational Identification Number:
DE 4906645


Borrower’s Address for Notices:


KBSII Granite Tower, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Todd Smith
Telephone: (949) 797-0338
Fax Number: (949) 417-6501
Electronic Mail: tsmith@kbs.com




With a copy to:


KBSII Granite Tower, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Clint Copulos
Telephone: (949) 417-6568
Fax Number: (949) 417-6501
Electronic Mail: ccopulos@kbs.com


Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attn: Bruce Fisher
Telephone: (949) 732-6670
Electronic Mail: fischerb@gtlaw.com





[Signatures continue on following page]


S-1



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
a national banking association, individually as
Administrative Agent, and a Lender
By:/s/ Paul S. Kim
Name: Paul S. Kim
Title: Vice President






S-2



--------------------------------------------------------------------------------



EXHIBIT “A”


LEGAL DESCRIPTION OF THE LAND


REAL PROPERTY IN THE CITY OF DENVER, COUNTY OF DENVER, STATE OF COLORADO, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


PARCEL 1 - FEE TITLE


UNITS 1, 1A, 1B, 1C AND 5, BLOCK 95 CONDOMINIUMS,


ACCORDING TO THE AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95
CONDOMINIUMS RECORDED DECEMBER 19, 2005 UNDER RECEPTION NO. 2005215222, AS
AMENDED BY AMENDED AND RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED MASTER
DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED OCTOBER 7, 2010 AT RECEPTION NO.
2010115794, SECOND AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK
95 CONDOMINIUMS RECORDED MARCH 21, 2011 AT RECEPTION NO. 2011031047, THIRD
AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS
RECORDED OCTOBER 22, 2013 AT RECEPTION NO. 2013154449, FOURTH AMENDMENT TO
AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED MARCH
5, 2015 AT RECEPTION NO. 2015028233, AND FIFTH AMENDMENT TO AMENDED AND RESTATED
MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED SEPTEMBER 28, 2017 AT
RECEPTION NO. 2017128174, AND THE AMENDED AND RESTATED CONDOMINIUM MAP THEREOF
RECORDED DECEMBER 19, 2005 UNDER RECEPTION NO. 2005215223, AS AMENDED BY FIRST
AMENDMENT TO THE AMENDED AND RESTATED CONDOMINIUM MAP FOR BLOCK 95 CONDOMINIUMS
RECORDED FEBRUARY 12, 2008 UNDER RECEPTION NO. 2008017796, IN THE RECORDS OF THE
CLERK AND RECORDER OF THE CITY AND COUNTY OF DENVER, STATE OF COLORADO.


PARCEL 2


NONEXCLUSIVE EASEMENTS: (A) TO USE EACH COMMON ELEMENT (AS DEFINED IN THE
DECLARATION, AS HEREINAFTER DEFINED), (B) OVER AND ACROSS ALL COMMON ELEMENTS
FOR THE USE AND ENJOYMENT OF UNITS 1, 1A, 1B, 1C AND 5, BLOCK 95 CONDOMINIUMS,
THE PARKING RIGHTS AND THE LIMITED COMMON ELEMENTS (AS SUCH TERMS ARE DEFINED IN
THE DECLARATION, AS HEREINAFTER DEFINED), (B) OVER AND ACROSS ALL COMMON
ELEMENTS AND THE OTHER UNITS (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED) FOR HORIZONTAL, VERTICAL, AND LATERAL SUPPORT, (C) OVER AND ACROSS ALL
STAIRS, HALLWAYS, LOBBIES, DRIVE LANES, WALKWAYS AND OTHER ACCESS-WAYS
DESIGNATED AS COMMON ELEMENTS TO GAIN PEDESTRIAN AND VEHICULAR ACCESS, (D) OVER
AND ACROSS ALL STAIRS, HALLWAYS, LOBBIES, DRIVE LANES, WALKWAYS AND OTHER
ACCESS-WAYS
A-1



--------------------------------------------------------------------------------



FOR EMERGENCY EGRESS, (E) FOR INGRESS AND EGRESS TO AND FROM THE LOADING DOCK
(AS DEFINED IN THE DECLARATION, AS HEREINAFTER DEFINED) FOR THE USE OF THE
LOADING DOCK, (F) FOR ENCROACHMENTS, (G) FOR REPAIR, MAINTENANCE, RESTORATION
AND RECONSTRUCTION, (H) TO ENTER UPON, ACROSS, OVER, IN, AND UNDER ANY PORTION
OF THE CONDOMINIUM PROJECT (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED) FOR THE PURPOSE OF CHANGING, CORRECTING, OR OTHERWISE MODIFYING THE
GRADE OR DRAINAGE CHANNELS TO IMPROVE THE DRAINAGE OF WATER, (I) FOR THE PURPOSE
OF MAINTAINING, REPAIRING AND REPLACING THE EXISTING DRAINAGE OF WATER FROM,
OVER, AND ACROSS THE CONDOMINIUM PROJECT, (J) FOR THE USE OF ALL SHAFTS, CHUTES,
FLUES, DUCTS, VENTS, CHASES, PIPES, WIRES, CONDUITS, AND UTILITY LINES FOR
UTILITIES, AND (K) FOR ACCESS TO AND OPERATION, MAINTENANCE, REPAIR AND
REPLACEMENT OF THE CENTRAL PLANT (AS DEFINED IN THE DECLARATION, AS HEREINAFTER
DEFINED), INCLUDING THE PLATE HEAT EXCHANGER AND THE PLATE HEAT DISTRIBUTION
LINES (AS SUCH TERMS ARE DEFINED IN THE DECLARATION, AS HEREINAFTER DEFINED),
CONTAINED IN THAT AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 96
CONDOMINIUMS, RECORDED DECEMBER 19, 2005 AT RECEPTION NO. 2005215222, AMENDED
AND RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK
95 CONDOMINIUMS RECORDED OCTOBER 7, 2010 AT RECEPTION NO. 2010115794, SECOND
AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS
RECORDED MARCH 21, 2011 AT RECEPTION NO. 2011031047, THIRD AMENDMENT TO AMENDED
AND RESTATED MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED OCTOBER 22,
2013 AT RECEPTION NO. 2013154449, FOURTH AMENDMENT TO AMENDED AND RESTATED
MASTER DECLARATION OF BLOCK 95 CONDOMINIUMS RECORDED MARCH 5, 2015 AT RECEPTION
NO. 2015028233, AND FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER DECLARATION
OF BLOCK 95 CONDOMINIUMS RECORDED SEPTEMBER 28, 2017 AT RECEPTION NO. 2017128174
(AS AMENDED, THE "DECLARATION").


PARCEL 3


REVOCABLE PERMIT OR LICENSE TO ENCROACH WITH AN UNDERGROUND PARKING STRUCTURE,
CONTAINED IN THAT ORDINANCE NO. 3, SERIES OF 1981 RECORDED JULY 11, 1985 AT
RECEPTION NO. 037798, IN THE FOLLOWING DESCRIBED AREAS IN THE CITY AND COUNTY OF
DENVER AND STATE OF COLORADO, TO WIT:


THOSE PARTS OF 18TH STREET, 19TH STREET, CURTIS STREET AND ARAPAHOE STREET
ADJACENT TO BLOCK 95, EAST DENVER, DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST NORTHERLY CORNER OF BLOCK 95, EAST DENVER; THENCE WESTERLY
TO A POINT THAT IS 9.50 FEET SOUTHWESTERLY OF AND 9.5 FEET NORTHWESTERLY OF SAID
NORTHERLY CORNER; THENCE
A-2



--------------------------------------------------------------------------------



SOUTHWESTERLY AND PARALLEL WITH THE NORTHWESTERLY LINE OF SAID BLOCK 95, 382.41
FEET; THENCE SOUTHERLY TO A POINT THAT IS 9.50 FEET SOUTHEASTERLY OF AND 9.50
FEET SOUTHWESTERLY OF THE MOST WESTERLY CORNER OF SAID BLOCK 95; THENCE
SOUTHEASTERLY AND PARALLEL WITH THE SOUTHWESTERLY LINE OF SAID BLOCK 95, 247.50
FEET; THENCE EASTERLY TO A POINT THAT IS 9.50 FEET NORTHEASTERLY OF AND 9.50
FEET SOUTHEASTERLY OF THE MOST SOUTHERLY CORNER OF SAID BLOCK 95; THENCE
NORTHEASTERLY AND PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID BLOCK 95, 382.41
FEET; THENCE NORTHERLY TO A POINT THAT IS 9.50 FEET NORTHEASTERLY OF AND 9.50
FEET NORTHWESTERLY OF THE MOST EASTERLY CORNER OF SAID BLOCK 95; THENCE
NORTHWESTERLY AND PARALLEL WITH THE NORTHEASTERLY LINE OF SAID BLOCK 95, 247.50
FEET; THENCE WESTERLY TO THE POINT OF BEGINNING.


PARCEL 4


EASEMENT FOR ACCESS TO AND OPERATING AND MAINTAINING AN OVERHEAD WALKWAY AS
CONTAINED IN RECIPROCAL EASEMENT AGREEMENT RECORDED DECEMBER 31, 1985 AT
RECEPTION NO. 010837, AND FIRST AMENDMENT THERETO RECORDED MARCH 30, 2007 AT
RECEPTION NO. 2007050623.


ASSESSOR PARCEL NUMBER: 0234510027027, 0234510032032, 0234510031031,
0234510033033/034


























A-3



--------------------------------------------------------------------------------



EXHIBIT “B”


DEFINITIONS
1.DEFINITIONS: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:
“Actual Operating Revenue” means, with respect to any Calculation Period of
time, all income, computed on an annualized basis in accordance with generally
accepted accounting principles, from the ownership and operation of such
Property from whatever source (other than any source affiliated with Borrower or
Guarantor), including Rents, utility charges, escalations, service fees or
charges, license fees, parking fees, other required pass-throughs, and, with
respect to any Lease executed (or that commences) during the applicable
Calculation Period, income generated by such Lease calculated as if the Lease
was in effect as of the first day of such Calculation Period, but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by the applicable Borrower to any Governmental Authority, refunds from tenants,
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, Condemnation Awards, Insurance Proceeds (other than business
interruption or other loss of income insurance), unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy, income from any tenant that is in material default
under its Lease, and non-recurring or extraordinary income, including lease
termination payments. Except as otherwise expressly provided herein, Actual
Operating Revenue shall be net of rent concessions and credits. Actual Operating
Revenue shall be subject to appropriate seasonal and other adjustments in
Administrative Agent’s reasonable discretion, and shall include rents (including
imputed rent during any free rent period) payable under executed Leases with a
rental commencement date which is scheduled to occur within one hundred eighty
(180) days of the applicable Test Date, and shall also include imputed rent
during any free rent period under the Anadarko Lease.
“Additional Advance” has the meaning set forth in Section 3.1.
“Additional Advance Amount” has the meaning set forth in Section 3.2(a).
“Adjusted LIBOR Rate” means the rate equal to the quotient obtained by dividing
(i) the applicable LIBOR Monthly Floating Rate by (ii) 1.00 minus the LIBOR
Reserve Percentage.
“Adjusted Net Cash Flow” means, with respect to any period of time, the Net
Operating Income of the Property less a capital reserve equal to $0.50 per net
rentable square foot of the Property.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent Advances” has the meaning set forth in Section 8.12(a).
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.

B-1



--------------------------------------------------------------------------------



“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located, provided that so long as Bank of
America shall serve as Administrative Agent, “Administrative Agent’s Time” shall
mean Pacific time.
“Administrative Details Reply Form” means an Administrative Details Reply Form
in a form approved by Administrative Agent.
“Advance Termination Date” means November 30, 2021, as the same may be extended
by Administrative Agent in its sole discretion; provided, however, that
notwithstanding the foregoing, in the event that Anadarko elects to apply all or
a portion of the Tenant Improvement Allowance (as defined in the Anadarko Lease
– Seventeenth Amendment) to the payment of the costs of Future Improvements (as
defined in the Anadarko Lease – Seventeenth Amendment), the amount that Anadarko
so elects to apply to the payment of the costs of Future Improvements, as
evidenced by the written notice of such election provided by Anadarko to
Borrower pursuant to the Anadarko Lease – Seventeenth Amendment (but in no event
to exceed the lesser of (i) the undisbursed proceeds of the Loan allocated to
the Tenant Improvements Holdback, or (ii) $5,620,400.00), shall be made
available to Borrower as Additional Advances from the Tenant Improvements
Holdback after November 30, 2021, subject to satisfaction of the conditions to
any such Additional Advance set forth in this Agreement.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all Lenders.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in Section
1.1.
“Anadarko” means Anadarko Petroleum Corporation, a Delaware corporation.
“Anadarko Lease” means that certain Office Lease dated as of July 30, 2002, and
most recently amended on December 19, 2018, between Borrower (as
successor-in-interest to Denver-Stellar Associates Limited Partnership), as
landlord, and Anadarko (as successor-in-interest to Western Gas Resources,
Inc.), as tenant, as the same may be modified or amended from time to time.
“Anadarko Lease – Seventeenth Amendment” means that certain Seventeenth
Amendment to Office Lease, dated as of December 19, 2018, between Borrower, as
landlord, and Anadarko, as tenant.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender (it being understood that, for the avoidance of
doubt, a servicer engaged by a Lender with respect to the Loan shall not be
deemed to administer such Lender).
“Approved Manager” means Borrower, and with respect to the Property, CBRE, Inc.,
a Delaware corporation, Sterling Bay, Transwestern, Hines, Cushman & Wakefield,
Jones Lang
B-2



--------------------------------------------------------------------------------



LaSalle, Cassidy Turley, PM Realty, L.P., NorthMarq, or any other reputable and
creditworthy property manager, subject to the prior approval of Administrative
Agent, not to be unreasonably withheld, with a portfolio of properties
comparable to the applicable Property under active management.
“Arranger” means Bank of America, N.A., in its capacity as sole lead arranger
and sole book manager.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit “E”.
“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the outstanding principal balance of the
Loan on the last day of the Calculation Period plus two hundred fifty (250)
basis points per annum; provided, however, that the Assumed Interest Rate shall
be not less than six percent (6.0%) per annum.
“Authorized Person” means any representative of Borrower duly designated by
Borrower in accordance with Borrower’s Instruction Certificate, authorized to
bind Borrower requesting disbursements of Loan proceeds.
“Authorized Signer” means any representative of Borrower duly designated by
Borrower in accordance with Borrower’s Instruction Certificate, authorized to
bind Borrower and to act for Borrower for all purposes in connection with the
Loan, including requesting disbursements of Loan proceeds, obtaining information
pertaining to the Loan, requesting any action under the Loan Documents,
providing any certificates, and appointing and changing any Authorized Persons.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means, on any day, a fluctuating rate per annum equal to the Base
Rate Margin plus the higher of: (a) the Federal Funds Rate for that day plus ½
of 1%, and (b) the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “Prime Rate.”
“Base Rate Margin” means sixty-five (65) basis points per annum.
“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.

B-3



--------------------------------------------------------------------------------



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” has the meaning set forth in Section 9.23.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Borrower Materials” has the meaning set forth in Section 9.3.3.
“Borrower’s Deposit Account” means an account established with Administrative
Agent pursuant to the terms of Section 4.6.
“Borrower’s Instruction Certificate” means a certificate provided by or on
behalf of Borrower in the form attached hereto as Exhibit “O”, designating
certain Authorized Persons and Authorized Signers as set forth therein.
“Borrower Remittance Instructions” means Borrower Remittance Instructions
provided in the form attached hereto as Exhibit “N”.
“Budget” has the meaning set forth in Section 4.8(c).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any LIBOR Rate Advance or LIBOR Rate Principal, means any such
day that is also a London Banking Day.
“Business Plan” has the meaning set forth in Section 8.10(c).
“Calculation Period” means the six (6) month period ending on any Test Date.
“Capital Improvements” means the capital improvements to the Property set forth
in plans and specifications delivered to Administrative Agent in connection with
the Loan, as the same may be modified and amended from time to time in
accordance with the terms of this Agreement.
“Capital Improvements Holdback” shall have the meaning set forth in Exhibit
“C-2”.
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the

B-4



--------------------------------------------------------------------------------



contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines, or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority), or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Checking Account” has the meaning set forth in Exhibit “H”.
“Civil Asset Forfeiture Reform Act” means the Civil Asset Forfeiture Reform Act
of 2000 (18 U.S.C. Sections 983 et seq.), as amended from time to time, and any
successor thereto.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Deed of
Trust.
“Closing Date” means the date of this Agreement.
“Collateral” means any property of Borrower that is subject to a lien or
security interest security any of the Obligations pursuant to the Deed of Trust
or any other Loan Document.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender’s name on the Schedule of Lenders at any one time
outstanding, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation hereafter made,
including interest thereon, and the right to receive the same, as a result of,
or in connection with, any Condemnation or threatened Condemnation.



B-5



--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, executed by Borrower.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning set forth in Section 9.31.
“Debtor Relief Law(s)” means any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or any similar law affecting the rights of creditors,
including Title 11 of the United States Code, as in effect from time to time.
“Debt Service” means the annual payments of principal and interest that would
have been payable under a hypothetical loan during the Calculation Period,
assuming (i) an initial loan balance, calculated as of the last day of the
Calculation Period, in an amount equal to the outstanding principal balance of
the Loan as of any date of determination, (ii) an interest rate equal to the
Assumed Interest Rate, and (iii) amortization of the aggregate principal
indebtedness over a thirty (30) year amortization period.
“Deed of Trust” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing, dated as of the Closing Date, by Borrower in favor of
Administrative Agent encumbering the Land and the Improvements, as amended,
modified, replaced, restated, extended or renewed from time to time.
“Default” has the meaning set forth in Section 7.1.
“Default Rate” shall have the meaning set forth in Section 1.4.5.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.



B-6



--------------------------------------------------------------------------------



“Defaulting Lender” means, subject to Section 8.13.2, any Lender that (a) has
failed to (i) fund all or any portion of its advances within two (2) Business
Days of the date such advances were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to advances (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrower to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity , or (iii) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 8.13.2) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower and
each Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Draw Request” means a properly completed and executed application by Borrower
to Administrative Agent in the form of Exhibit “C-3” (or another format approved
by Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed (including, but not limited to, on an electronic platform
or electronic transmission system, or by submission through an electronic portal
approved by Administrative Agent) setting forth the amount of Loan proceeds
desired.

B-7



--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.5(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.5(b)(iii)).
“Environmental Agreement” means the Environmental Indemnity Agreement, dated as
of the Closing Date, by and between Borrower and Administrative Agent for the
benefit of Lenders and certain other parties, as amended, modified, replaced,
restated, extended or renewed from time to time.
“Environmental Insurance Policy” means the environmental insurance policy
covering the Property substantially and materially in the form existing as of
the date of this Agreement, naming Administrative Agent as an additional insured
issued by an insurance company which has an A.M. Best Company financial and
performance rating of A-IX or better and is qualified or authorized by the Laws
of the State to assume the risks covered by such policy.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency liabilities” has the meaning set forth in the definition of “LIBOR
Reserve Percentage” set forth in this Exhibit.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an advance of the Loan or a
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in such advance of the Loan or Commitment (other than
pursuant to an assignment request by Borrower under Section 2.7) or (ii) such
Lender changes its Lending
B-8



--------------------------------------------------------------------------------



Office, except in each case to the extent that, pursuant to Section 2.1(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.1(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after a Default)
by Administrative Agent or any Lender in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in the
Deed of Trust or any of the other Loan Documents, including attorneys’ fees,
court costs, receiver’s fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
will be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day will be the average rate (rounded upwards, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.
“FEMA” means the Federal Emergency Management Agency or any successor agency.
“Financial Statements” means for each reporting party, a balance sheet, income
statement, statements of cash flow, cash flow projections (cash flow projections
to be provided only at fiscal year-end upon Administrative Agent’s request),
real estate schedules providing details on each individual real property in the
reporting party’s portfolio, including, but not limited to raw land, land under
development, construction in process and stabilized properties and unless
Administrative Agent otherwise consents, consolidated and consolidating
statements if the reporting party is a holding company or a parent of a
subsidiary entity. For purposes of this definition and any covenant requiring
the delivery of Financial Statements, each party for whom Financial Statements
are required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period.”
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, and (c) the National
Flood Insurance Reform Act of 1994, and any regulation promulgated thereto, each
as amended and together with any successor Law of such type.

B-9



--------------------------------------------------------------------------------



“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Date” means the date on which the Initial Advance or any Additional
Advance shall occur.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” or “Governmental Authorities” means the government of
the United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantor” means KBS REIT Properties II, LLC, a Delaware limited liability
company.
“Guaranty” means, collectively, the Limited Payment Guaranty and the Limited
Completion Guaranty.
“Hedge Bank” means any Person in its capacity as a Swap Counterparty.
“Impacted Advances” has the meaning set forth in Section 2.3.
“Improvements” means all on-site and off-site improvements to the Land, together
with all fixtures, capital improvements, tenant improvements, and appurtenances
now or later to be located on or in the Land and/or in such improvements.
“Indebtedness” means any and all obligations, indebtedness and liabilities of
Borrower that constitute Obligations.
“Indemnified Liabilities” has the meaning set forth in Section 9.1.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Initial Advance” means the initial advance of Loan proceeds in the principal
amount of Ninety-Five Million Three Hundred Fifty Thousand Dollars and No/100
($95,350,000.00).

B-10



--------------------------------------------------------------------------------



“Insurance Premiums” means those premiums due in connection with any insurance
policies required to be maintained by Borrower pursuant to any Loan Document.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Interest Rate Change Date” means the first London Banking Day of each month.
“Interest Reserve Account” has the meaning set forth in Section 4.22 of this
Agreement.
“IRS” means the United States Internal Revenue Service.
“KYC Equity Ownership Percentage” means the percentage of direct or indirect
ownership interests in the Borrower owned by a Person following a transfer which
results in Administrative Agent’s or any Lender’s internal policies reasonably
requiring a description of such transfer, the interest transferred and the
identity of the transferor and transferee, including, without limitation, all
documentation and other information that Administrative Agent or any Lender
reasonably requests in order to comply with its ongoing obligations (as
determined by Administrative Agent or such Lender) under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
provided, however, that any change in the KYC Equity Ownership Percentage shall
not be effective until Administrative Agent or the applicable Lender has
notified Borrower in writing of such change.
“Land” means the real property of Borrower described in Exhibit “A”.
“Law” or “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
With respect to Borrower and the Property, “Law” or “Laws” includes the PATRIOT
Act and all regulations promulgated thereunder, and all Laws pertaining to the
construction, sale, leasing or use of the Improvements and to access and
facilities for handicapped or disabled persons, including and to the extent
applicable, any building codes, the Controlled Substances Act, the Flood
Insurance Laws, the Federal Architectural Barriers Act (42 U.S.C. § 4151 et
seq.), the Fair Housing Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), the
Americans With Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), the
Rehabilitation Act of 1973 (29 U.S.C. § 794), each as amended to date and
further amended from time to time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications
B-11



--------------------------------------------------------------------------------



and guaranties thereof, including any cash or security deposited under the
Leases to secure performance by the tenants of their obligations under the
Leases, whether such cash or security is to be held until the expiration of the
terms of the Leases or applied to one or more of the installments of rent coming
due thereunder.
“Leasing Commissions” means reasonable and customary commissions paid in
connection with a Lease to a real estate broker licensed in the state where the
applicable Property is located, under commission agreements containing such
terms and provisions as are then prevailing between third party, unaffiliated
owners and brokers for comparable leases of space at properties similar to such
Property in the market area in which such Property is located.
“Lender” or “Lenders” means, singly or collectively, each lender from time to
time party to this Agreement.
“Lender Net Sale Proceeds” has the meaning set forth in Section 8.10(e).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.
“LIBOR Business Day” means a Business Day which is also a London Banking Day.
“LIBOR Margin” means one hundred sixty-five (165) basis points per annum.
“LIBOR Monthly Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period of one (1) month (“LIBOR”) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time), at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the most recent Interest Rate Change
Date, for U.S. Dollar deposits with a term of one (1) month commencing on such
Interest Rate Change Date; provided that if the LIBOR Monthly Floating Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“LIBOR Rate” means a simple rate per annum equal to the sum of the LIBOR Margin
plus the Adjusted LIBOR Rate.
“LIBOR Rate Advance” means an advance of the Loan by Lenders to Borrower or any
portion of the Loan held by a Lender which bears interest at an applicable LIBOR
Rate at the time in question.
“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.
“LIBOR Reserve Percentage” means, for any day that percentage (expressed as a
decimal, carried out to five decimal places) which is in effect on such day,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for
B-12



--------------------------------------------------------------------------------



determining the maximum reserve requirement (including marginal, emergency,
supplemental, special and other reserves) applicable to member banks of the
Federal Reserve System, in respect of “Eurocurrency liabilities” (or in respect
of any other category of liabilities which includes deposits by reference to
which the interest rate on loans bearing interest at the LIBOR Rate is
determined), whether or not any Lender has any Eurocurrency liabilities or such
requirement otherwise in fact applies to any Lender. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning set forth in Section 2.4.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest Rate
Change Date, to the timing and frequency of determining rates and making
payments of interest, and to any other administrative matters as may be
appropriate, in the reasonable discretion of Administrative Agent in
consultation with Borrower, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice (or, if Administrative Agent
reasonably determines that adoption of any portion of such market practice is
not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent reasonably determines in consultation with Borrower is
reasonably necessary in connection with the administration of this Agreement).
“Limited Completion Guaranty” means the Limited Completion Guaranty Agreement of
even date herewith executed by Guarantor in favor of Administrative Agent for
the ratable benefit of Lenders, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
“Limited Payment Guaranty” means the Limited Payment Guaranty Agreement of even
date herewith executed by Guarantor in favor of Administrative Agent for the
ratable benefit of Lenders, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
“Loan” means the loan by Lenders to Borrower, in the maximum amount of One
Hundred Forty-Five Million and No/100 Dollars ($145,000,000.00).
“Loan Documents” means this Agreement (including all exhibits), the Deed of
Trust, any Note, the Environmental Agreement, the Manager Subordination
Agreement, any Swap Contract, the Guaranty, any Security Agreement (Interest
Reserve), financing statements, each Draw Request, and such other documents
evidencing, securing or pertaining to the Loan as shall, from time to time, be
executed and/or delivered by Borrower, Guarantor or any other Person to
Administrative Agent or any Lender pursuant to this Agreement, as they may be
amended, modified, restated, replaced and supplemented from time to time,
provided, however, that any
B-13



--------------------------------------------------------------------------------



agreements relating to any Swap Transaction which are entered into by Guarantor
and are not secured by any Property shall not be considered Loan Documents.
“London Banking Day” means a day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Manager Subordination Agreements” means the Assignment and Subordination of
Property Management Agreement dated as of or after the Closing Date, by and
among Administrative Agent, Borrower and the Approved Manager for the Property,
as amended, modified, replaced, restated, extended or renewed from time to time.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract” set forth in this Exhibit “B”.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Property, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Guarantor; (b) a material impairment of the ability of
any party to the Loan Documents to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any party to the
Loan Documents of any Loan Document to which it is a party.
“Maturity Date” means September 1, 2023, as it may be earlier accelerated in
accordance with the terms hereof.
“Minimum Required Debt Service Coverage Ratio” means an Ongoing Debt Service
Coverage Ratio of 1.10:1.00.
“Net Operating Income” means, with respect to any period of time for the
Property, the amount obtained by subtracting actual Operating Expenses for the
Property from Actual Operating Revenue of the Property.
“Net Proceeds” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.9 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means, collectively, the Promissory Note(s), dated as of the Closing
Date, executed by Borrower and payable to the order of each Lender in the amount
of each Lender’s Commitment and collectively in the maximum principal amount of
the Loan substantially in the
B-14



--------------------------------------------------------------------------------



form of Exhibit “F”, together with all replacements and substitutes thereof, in
each case, as amended, modified, replaced, restated, extended or renewed from
time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.3 of this Agreement.
“Obligations” means all liabilities, obligations, covenants and duties of,
Borrower arising under or otherwise with respect to any Loan Document or any
Swap Contract, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against Borrower or any other party to a Loan Document of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceedings.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Ongoing Debt Service Coverage Ratio” means, as of any Test Date, for the
applicable Calculation Period the ratio of Adjusted Net Cash Flow to Debt
Service based on operating statements for the Property for the immediately
preceding six (6) month period which comply with the terms of this Agreement.
“Operating Expenses” means, with respect to any period of time for the Property,
the total of all expenses actually paid or payable, computed on an annualized
basis in accordance with GAAP, of whatever kind relating to the ownership,
operation, maintenance or management of such Property, including utilities,
ordinary repairs and maintenance, insurance premiums, ground rents, if any,
license fees, Taxes, advertising expenses, payroll and related taxes, management
fees equal to the greater of three percent (3.0%) of Actual Operating Revenue or
the management fees actually paid under any management agreement, operational
equipment or other lease payments as approved by Administrative Agent, but
specifically excluding depreciation and amortization, impairments, income taxes,
debt service on the Loan, any item of expense that would otherwise be covered by
the provisions hereof but which is paid by any tenant under such tenant’s Lease
or other agreement provided such reimbursement by tenant is not included in the
calculation of Actual Operating Revenue. Operating Expenses shall be subject to
appropriate seasonal and other adjustments which are either (i) recommended by
Borrower and approved by Administrative Agent in Administrative Agent’s
reasonable discretion, or (ii) otherwise made by Administrative Agent in
Administrative Agent’s reasonable discretion.
“OREO Property Manager” has the meaning specified in Section 8.10(b).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in the Loan or any Loan
Document).

B-15



--------------------------------------------------------------------------------



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from a receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.7).
“Other Tenant Improvements” means the construction and related work to be
undertaken by Borrower pursuant to any Lease, other than the Anadarko Lease, as
tenant improvements.
“Other Tenant Improvements Holdback” shall have the meaning set forth in Exhibit
“C-2”.
“Participant” has the meaning set forth in Section 9.5(d).
“PATRIOT Act” has the meaning set forth in Section 9.23.
“Payments” has the meaning set forth in Section 8.11.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning set forth in Section 9.3.3.
“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become a Default.
“Prime Rate” means a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such Prime Rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Principal Debt” means the aggregate unpaid principal balance of the Loan at the
time in question.
“Prohibited Person” means any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, (c) any individual or entity that is owned or Controlled
by, acting on behalf of, or an Affiliate of, an individual or entity listed in
the previous clause (a) or (b), or (d) located, organized or resident in a
Designated Jurisdiction.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage,

B-16



--------------------------------------------------------------------------------



carried out to the ninth decimal place), the numerator of which is the total
outstanding amount of all Indebtedness held by such Lender at such time and the
denominator of which is the total outstanding amount of all Indebtedness at such
time. The initial Pro Rata Share of each Lender named on the signature pages
hereto is set forth opposite the name of that Lender on the Schedule of Lenders.
“Property” means the real and personal property conveyed and encumbered by the
Deed of Trust.
“Public Lender” has the meaning set forth in Section 9.3.4(b).
“Purchase Offer” has the meaning set forth in Section 8.10(e).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 9.31.
“Qualified ECP Borrower” means, at any time, Borrower with total assets
exceeding Ten Million Dollars ($10,000,000) or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property Taxes” mean taxes, assessments and other charges or levies
imposed upon or against or with respect to the Property or the ownership, use,
occupancy or enjoyment of any portion thereof, or any utility service thereto,
as the same become due and payable, including all taxes assessed against the
Property or any part thereof.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower or Guarantor
under the Loan Documents.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.
“Replacement Note” has the meaning set forth in Section 9.5(b).
“Required Amortization Payment” means an amount sufficient to fully amortize the
then-outstanding principal amount of the Loan at an assumed interest rate equal
to six percent (6.0%) per annum over a period of time equal to thirty (30)
years.

B-17



--------------------------------------------------------------------------------



“Required Lenders” means as of any date of determination at least two (2)
Lenders having at least sixty-six and two-thirds percent (66-2/3%) of the
Aggregate Commitments or, if the Aggregate Commitments have been terminated, at
least two Lenders holding in the aggregate at least sixty-six and two-thirds
percent (66-2/3%) of the total outstanding amount of all Indebtedness; provided
that the Commitment of, and the portion of the total outstanding amount of all
Indebtedness held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Lenders. At any time that there is only
one (1) Lender, then “Required Lenders” shall mean such Lender. At any time that
there are only two (2) Lenders, then, subject to the following sentence,
“Required Lenders” shall mean each such Lender. At any time that all but one (1)
of the Lenders is a Defaulting Lender, then “Required Lenders” shall mean the
non-Defaulting Lender.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Scheduled Unavailability Date” has the meaning set forth in Section 2.4.
“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit “G”, as it may be modified from time to time in accordance
with this Agreement.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit “L”.
“Security Agreement (Interest Reserve Account)” means a Pledge and Security
Agreement and Control Agreement (Deposit Account), in form and substance
reasonably satisfactory to Administrative Agent, to be entered into by Borrower
and Administrative Agent, pursuant to which Borrower shall grant to
Administrative Agent a lien on, and security interest in, the Interest Reserve
Account as additional security for the Obligations.
“Special Flood Hazard Area” means an area identified as such by the
Administrator of FEMA using FEMA’s Flood Insurance Rate Map or FEMA’s Flood
Hazard Boundary Map.
“State” means the State of Colorado.
“Supported QFC” has the meaning set forth in Section 9.31.
“Survey” means a map or plat of survey of the Land described therein which
conforms with Administrative Agent’s survey requirements set forth in the
Closing Checklist.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
agreement or contract that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act and CFTC Regulation 1.3(xxx), any form of
master agreement (the “Master Agreement”) published by the International Swaps
and Derivatives Association, Inc., and any other master agreement, entered into
on or prior to the Closing Date or any time after the Closing Date,
B-18



--------------------------------------------------------------------------------



between Swap Counterparty and Borrower, together with any related schedule and
confirmation, as amended, supplemented, superseded or replaced from time to
time.
“Swap Counterparty” means any Person in its capacity as a party to a Swap
Contract that, at the time it enters into a Swap Contract not prohibited under
this Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Swap
Contract with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Swap Counterparty only through the stated
termination date (without extension or renewal) of such Swap Contract and
provided further that for any of the foregoing to be included as a “Swap
Contract” on any date of determination by Administrative Agent, the applicable
Hedge Bank (other than Administrative Agent or an Affiliate of Administrative
Agent) must have delivered a Secured Party Designation Notice to Administrative
Agent prior to such date of determination.
“Swap Obligation” means any obligation to pay or perform under any Swap
Contract, or any other agreement, contract or transaction entered into in
connection with a Swap Transaction.
“Swap Transaction” means any transaction entered into by Borrower that is a rate
swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap or option, bond option, note or
bill option, interest rate option, forward foreign exchange transaction, cap
transaction, spot or floor transaction, collar transaction, floor transaction,
currency swap transaction, cross-currency rate swap transaction, swap option,
currency option, credit swap or default transaction, T-lock, or any other
similar transaction (including any option to enter into the foregoing) or any
combination of the foregoing, in connection with the Loan.
“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tenant Improvements” means the construction and related work to be undertaken
by Borrower pursuant to the Anadarko Lease as tenant improvements.
“Tenant Improvements Holdback” shall have the meaning set forth in Exhibit
“C-2”.
“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.
“Test Date” means June 30 and December 31 of each year, commencing on
December 31, 2019.
“Title Company” means Commonwealth Land Title Insurance Company.
“Title Insurance” means the loan policy of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Company, in an
amount equal to the maximum principal amount of the Loan, insuring the validity
and priority of the Deed of Trust.
“Transfer” means any direct or indirect sale, assignment, conveyance, change of
Control
B-19



--------------------------------------------------------------------------------



or transfer, including any Contract of Sale and any other contract or agreement
to sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.31.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.1(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Zoning Reports” has the meaning set forth in Section 6.10.







B-20



--------------------------------------------------------------------------------



EXHIBIT “C-1”


CONDITIONS PRECEDENT TO THE INITIAL ADVANCE OF THE LOAN
As conditions precedent to the Initial Advance of the Loan, if and to the extent
required by Administrative Agent, Administrative Agent shall have received and
approved the following:
1. Fees and Expenses. Any and all required commitment and other fees, and
evidence satisfactory to Administrative Agent that Borrower has paid all other
fees, costs and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including all fees, costs and expenses that Borrower is required to
pay pursuant to any loan application or commitment.
2. Financial Statements. The Financial Statements of Borrower and Guarantor or
any other Person required by any loan application or commitment or otherwise
required by Administrative Agent.
3. Appraisal. A market value appraisal of the Property made within one hundred
eighty (180) days prior to the Closing Date. The appraiser, appraisal and
appraised value of the Property must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent.
4. Authorization. Evidence Administrative Agent requires of the existence, good
standing, authority and capacity of Borrower, Guarantor, and their respective
constituent partners, members, managers and owners (however remote) to execute,
deliver and perform their respective obligations to Administrative Agent and
Lenders under the Loan Documents.
5. Loan Documents. From Borrower, Guarantor and each other Person required by
Administrative Agent, duly executed, acknowledged and/or sworn to as required,
and delivered to Administrative Agent (with a copy for each Lender) all Loan
Documents then required by Administrative Agent, dated as of the Closing Date,
each in form and content satisfactory to Administrative Agent.
6. Opinions. Written opinions of counsel satisfactory to Administrative Agent
for Borrower, Guarantor, and any other Persons addressed to Administrative Agent
for the benefit of Lenders, dated the Closing Date.
7. Survey; Special Flood Hazard Area. An original Survey of the Land and
improvements thereon dated not more than sixty (60) days prior to the Closing
Date satisfactory to Administrative Agent and the Title Company; and (b) a flood
insurance policy in an amount equal to the lesser of the maximum Loan amount or
the maximum amount of flood insurance available under the Flood Disaster
Protection Act of 1973, as amended, and otherwise in compliance with the
requirements of the Loan Documents, or evidence satisfactory to Administrative
Agent that none of the Land is located in a Special Flood Hazard Area.
8. Title Insurance. An ALTA title insurance policy with respect to the Deed of
Trust, issued by the Title Company (which shall be approved by Administrative
Agent) in the
C-1-1



--------------------------------------------------------------------------------



maximum amount of the Loan plus any other amount secured by the Deed of Trust,
on a coinsurance and/or reinsurance basis if and as required by Administrative
Agent, insuring that the Deed of Trust constitutes a valid lien covering the
Land and all Improvements thereon, having the priority required by
Administrative Agent and subject only to those exceptions and encumbrances
(regardless of rank or priority) Administrative Agent approves, in a form
acceptable to Administrative Agent.
9. Insurance Policies. The insurance policies initially required by
Administrative Agent, pursuant to the Loan Documents, together with evidence
satisfactory to Administrative Agent that all premiums therefor have been paid
and that the policies are in full force and effect.
10. Leases. (a) True and correct copies of all leases and subleases, and
guaranties thereof; (b) estoppel certificates and subordination and attornment
agreements (including non-disturbance agreements if and to the extent agreed by
Administrative Agent in its discretion (“SNDAs”) (provided that Borrowers shall
only be required to use their commercially reasonable efforts to deliver any
SNDAs to Administrative Agent)), dated within thirty (30) days prior to this
Agreement and in form and content satisfactory to Administrative Agent, from
Anadarko and such other tenants and subtenants as Administrative Agent requires
(which, for estoppel certificates, shall be from tenants and subtenants covering
at least seventy-five percent (75%) of the square footage of the Properties);
(c) evidence satisfactory to Administrative Agent of Borrower’s compliance with
the leases; and (d) evidence satisfactory to Administrative Agent of the
tenants’ approval of all matters requiring their approval.
11. Environmental Compliance/Report. Evidence satisfactory to Administrative
Agent that no portion of the Land is “wetlands” under any applicable Law and
that the Land does not contains or is not within or near any area designated as
a hazardous waste site by any Governmental Authority, that neither the Property
nor any adjoining property contains or has ever contained any substance
classified as hazardous or toxic (or otherwise regulated, such as, without
limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Property nor any use or activity thereon violates or is or could be
subject to any response, remediation, clean up or other obligation under any Law
or governmental requirement pertaining to health or the environment including a
written report of an environmental assessment of the Property, made within
twelve (12) months prior to the Closing Date, by an engineering firm, and of a
scope and in form and content satisfactory to Administrative Agent, complying
with Administrative Agent’s established guidelines, showing that there is no
evidence of any such substance which has been generated, treated, stored,
released or disposed of in the Property, and such additional evidence as may be
required by Administrative Agent. All reports, drafts of reports, and
recommendations, whether written or oral, from such engineering firm shall be
made available and communicated to Administrative Agent.
12. No Guarantor Default. Evidence reasonably satisfactory to Administrative
Agent no default or event of default is then continuing under any indebtedness
provided by Administrative Agent to Guarantor.
13. No Litigation. Evidence reasonably satisfactory to Administrative Agent that
no notices of default, material litigation, government or environmental
proceedings have been
C-1-2



--------------------------------------------------------------------------------



initiated or threatened in writing against Borrower or Guarantor, including,
without limitation, evidence reasonably satisfactory to Administrative Agent
that, except as disclosed to and approved by Administrative Agent, no action,
suit, investigation or proceeding, pending or threatened in writing, in any
court or before any arbitrator or governmental authority with competent
jurisdiction over Borrower or Guarantor or any transaction contemplated hereby,
or that would reasonably be expected to have a material adverse effect on
Borrower, Guarantor or any transaction contemplated hereby. Administrative Agent
agrees that receipt and approval of customary litigation and judgment searches
on each Borrower and Guarantor shall satisfy this condition precedent.
14. KYC. Upon the reasonable request of any Lender made at least fifteen (15)
days prior to the Closing Date, Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five (5) days prior to the Closing Date
(provided, however, so long as KBS REIT maintains its status as an entity
registered with the Securities Exchange Commission under the Securities Exchange
Act of 1934, and such entity type at the time of such request is excluded from
the definition of “legal entity customer” under the then applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Beneficial Ownership Regulation, no information regarding the
shareholders of KBS REIT shall be required).
15. Beneficial Ownership Certification. At least five (5) days prior to the
Closing Date, if Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, Borrower shall deliver, to each Lender that so
requests in writing, a Beneficial Ownership Certification in relation to such
Borrower.
16. Other Documents. Such other instruments, documents, certificates and other
information as Administrative Agent may reasonably request from Borrower,
Guarantor, and any other Person, in form and content satisfactory to
Administrative Agent.
17. Borrower Identification Due Diligence. All due diligence materials deemed
necessary by Administrative Agent and each Lender with respect to verifying
Borrower’s identity and background information in a manner satisfactory to
Administrative Agent and each Lender.
Notwithstanding anything stated to the contrary in this Exhibit “C-1” or
elsewhere in this Agreement or the other Loan Documents, the advance of the Loan
and/or recordation of the Deed of Trust shall be deemed a confirmation by
Administrative Agent and the Lenders that all conditions precedent to the
funding of the Loan as set forth in this Exhibit “C-1” have been satisfied or
waived for all purposes.






C-1-3



--------------------------------------------------------------------------------



EXHIBIT “C-2”


CONDITIONS PRECEDENT TO ADDITIONAL ADVANCES
1. In addition to all other requirements contained in this Agreement, the
following shall be conditions precedent to such Additional Advance unless to the
extent waived by Administrative Agent in its sole discretion:
(i) the Advance Termination Date shall not have passed;
(ii) Administrative Agent shall have received a Draw Request; and
(iii) In the event that, as of the Closing Date, the coverage provided under the
Title Insurance is in an amount that is less than the amount of the Aggregate
Commitments, evidence reasonably satisfactory to Administrative Agent that the
Title Insurance has been endorsed and brought to date in a manner reasonably
satisfactory to Administrative Agent to increase the coverage by the amount of
each advance through the date of each such advance with no additional title
change or exception not approved by Administrative Agent, which approval shall
not be unreasonably withheld, conditioned or delayed.
2. General. Borrower shall be entitled to an Additional Advance only in an
amount reasonably approved by Administrative Agent in accordance with the terms
of this Agreement. Borrower may only request an Additional Advance to pay or
reimburse Borrower for Capital Improvements and for Tenant Improvement costs,
Other Tenant Improvement Costs and Leasing Commissions for Leases covering the
Improvements. Lenders shall not be required to make Additional Advances more
frequently than once each calendar month. Lenders shall, only upon the
satisfaction, as reasonably determined by Administrative Agent, of all
applicable conditions of this Agreement and the Loan Documents, be required to
make the requested Additional Advance to Borrower on a Funding Date which is a
Business Day within five (5) Business Days after such satisfaction. Each Draw
Request, and Borrower’s acceptance of any Additional Advance, shall be deemed to
ratify and confirm, as of the date of the Draw Request and the Additional
Advance, respectively, that, except as specified in the Draw Request, (a) all
representations and warranties in Article 5 of this Agreement remain true and
correct in all material respects (except changes in circumstances arising from
actions or events occurring after the date of this Agreement that do not
otherwise constitute a Default hereunder, including, without limitation, the
execution of new Leases or new contracts that are not prohibited by the terms of
this Agreement or any other Loan Document), and all covenants and agreements in
the Loan Documents remain satisfied, (b) there is no uncured Default existing
under the Loan Documents, (c) all conditions to the Additional Advance, whether
or not evidence thereof is required by Administrative Agent, are satisfied, and
(d) all Additional Advances previously made to Borrower were disbursed, and the
proceeds of the Additional Advance requested in the Draw Request will
immediately be disbursed, for payments (or reimbursement to Borrower) of the
costs and expenses specified in the applicable Draw Request, and for no other
purpose.
3. Compliance with Laws; Plans and Specifications; Correction of Construction
Work. Borrower shall use commercially reasonable efforts to ensure that all of
the Capital

C-2-1



--------------------------------------------------------------------------------



Improvements, the Tenant Improvements and the Other Tenant Improvements are
constructed in accordance with all applicable (whether present or then-existing)
Laws. Upon written request of Administrative Agent, Borrower shall deliver to
Administrative Agent copies of all plans and specifications for any Capital
Improvements, Tenant Improvements and Other Tenant Improvements, as applicable,
to the extent reasonably available to Borrower. Prior to commencing Capital
Improvements, Tenant Improvements or Other Tenant Improvements, as applicable,
the applicable plans and specifications shall be approved by all applicable
Governmental Authorities and any tenant (if applicable). Promptly following any
demand by Administrative Agent, Borrower shall correct or cause the correction
of any work that fails to comply with the requirements of this Section 3 and any
material departures or deviations from the applicable improvement plans and
specifications not approved by any applicable Governmental Authorities or any
applicable tenant. Administrative Agent and its representatives shall have
access to the Property at all reasonable times and upon no less than twenty-four
(24) hours prior notice, and shall have the right to enter the property and to
conduct such inspections thereof at its sole cost and expense, and subject to
the rights of tenants under their leases, provided that if a Default exists,
such inspection shall be at Borrower’s expense, as they shall deem necessary or
desirable for the protection of the interests of Administrative Agent.
4. Building Permits; Other Permits. All building, construction and other permits
necessary or required in connection with the construction of any Tenant
Improvements must be issued prior to the commencement of construction of any of
the same. Borrower shall pay, or cause to be paid, all required fees in
connection with such permits.
5. Advances for Capital Improvements, Tenant Improvements and Other Tenant
Improvements. So long as no Default or Potential Default shall exist, Lenders
shall make (i) Additional Advances for Capital Improvements, provided that
Additional Advances for Capital Improvements shall not exceed an aggregate
amount equal to Thirteen Million Three Hundred Sixty-Six Thousand and No/100
Dollars ($13,366,000.00) (the “Capital Improvements Holdback”), (ii) Additional
Advances for Tenant Improvements, provided that Additional Advances for Tenant
Improvements shall not exceed an aggregate amount equal to Thirty-Two Million
Three Hundred Seventeen Thousand and No/100 Dollars ($32,317,000.00) (the
“Tenant Improvements Holdback”), and (iii) Additional Advances for the Other
Tenant Improvements, provided that Additional Advances for the Other Tenant
Improvements shall not exceed an aggregate amount equal to Three Million Seven
Hundred Seventeen Thousand and No/100 Dollars ($3,717,000.00) (the “Other Tenant
Improvements Holdback”).
Additional Advances for Capital Improvements, Tenant Improvements, Other Tenant
Improvements and Leasing Commissions shall be made not more frequently than
monthly based on Draw Requests signed by an Authorized Signer in the form of
Exhibit “C-3” or in another form approved by Administrative Agent. Each Draw
Request for Capital Improvements, Tenant Improvements and Other Tenant
Improvements shall, if required by Administrative Agent and to the extent
applicable, be set forth on AIA Forms G702 and G703 or another form reasonably
approved by Administrative Agent, and shall be accompanied by (i) invoices,
receipts or other evidence reasonably satisfactory to Administrative Agent
verifying the costs for which Loan proceeds are being requested, and (ii) if
required by Administrative Agent, affidavits, lien waivers and/or releases from
all parties who furnished materials and/or services in connection with the
requested payment. At Borrower’s option, Lenders shall make a single Additional
C-2-2



--------------------------------------------------------------------------------



Advance for Tenant Improvements and Other Tenant Improvements under a specified
Lease or Lenders shall make periodic Additional Advances for Capital
Improvements, Tenant Improvements and Other Tenant Improvements as construction
progresses, subject to such retainage requirements as Administrative Agent in
its reasonable judgment may impose (but not to exceed ten percent (10%) of the
applicable contract amount). Administrative Agent may require an inspection of
the Property under Section 3 above in order to verify completion of Capital
Improvements, Tenant Improvements or Other Tenant Improvements prior to making
any such Additional Advance. Lenders shall not be obligated to make the final
Additional Advance for Tenant Improvements or Other Tenant Improvements under a
given Lease, or the final Additional Advance with respect to the Capital
Improvements, unless the following conditions shall have been satisfied, to the
extent required by Administrative Agent:
(a) Administrative Agent shall have received such evidence as Administrative
Agent may reasonably require that construction has been completed in a good and
workmanlike manner, in accordance with applicable requirements of all
Governmental Authorities and substantially in accordance with tenant improvement
plans and specifications reasonably satisfactory to Administrative Agent;
(b) To the extent required by applicable Governmental Authorities for the use
and occupancy of the applicable Improvements, certificates of occupancy (or
their equivalents) and other permits required under applicable Law and releases
shall have been issued with respect to the Capital Improvements, Tenant
Improvements or Other Tenant Improvements (to the extent applicable) and copies
thereof shall have been furnished to Administrative Agent to the extent
requested by Administrative Agent;
(c) A valid notice of completion shall have been recorded if required under the
Laws of the applicable jurisdiction;
(d) With respect to Tenant Improvements or Other Tenant Improvements, if
requested by Administrative Agent in writing, Administrative Agent shall have
received, from the tenant accepting the work, a tenant estoppel certificate
confirming acceptance of the work; provided that if Borrower is unable to obtain
such tenant estoppel certificate after using commercially reasonable efforts to
obtain the same for a period of ten (10) Business Days, Administrative Agent
shall make the requested advance so long as all other applicable conditions have
been satisfied; and
(e) Administrative Agent shall have received a satisfactory endorsement to its
title insurance policy (to the extent available and to the extent requested by
Administrative Agent).
Notwithstanding any provision herein or in any other Loan Document to the
contrary, upon delivery to Administrative Agent of (a) an estoppel certificate
from Anadarko (or such other evidence as may be reasonably satisfactory to
Administrative Agent) confirming that the Guaranteed Lease Obligations (as
defined in the Limited Completion Guaranty) have been fully paid and/or
performed by Borrower in accordance with the terms of the Anadarko Lease –
Seventeenth Amendment, or (b) or evidence reasonably satisfactory to
Administrative Agent that the obligations of Borrower to pay and/or perform the
Guaranteed Lease Obligations have been terminated, and provided in each instance
that the conditions set forth in Section 1 and Section 2

C-2-3



--------------------------------------------------------------------------------



of this Exhibit “C-2” have been satisfied, an amount equal to (i) the amounts
that remain undisbursed under the Tenant Improvements Holdback less (ii) the
amount of the Tenant Improvement Allowance (as defined in the Anadarko Lease –
Seventeenth Amendment) that Anadarko has elected to apply to the payment of
Future Improvements (as defined in the Anadarko Lease – Seventeenth Amendment),
shall, upon Borrower’s request, be disbursed to Borrower as an Additional
Advance.
6. Leasing Commissions. So long as no Default or Potential Default shall exist,
Lenders shall make Additional Advances for Leasing Commissions, provided that
Additional Advances for Leasing Commissions shall not exceed an aggregate amount
equal to Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00). Each Draw
Request for Leasing Commissions exceeding One Hundred Thousand Dollars
($100,000) shall be accompanied by evidence reasonably satisfactory to
Administrative Agent that such Leasing Commissions are then due and payable or
have been properly paid, including, if required by Administrative Agent,
receipts, lien waivers and/or releases from the party or parties entitled to all
or any portion of such Leasing Commissions.
7. Conditions and Waivers. All conditions precedent to the obligation of Lenders
to make any Additional Advance are imposed hereby solely for the benefit of
Administrative Agent and Lenders, and no other Person may require satisfaction
of any such condition precedent or be entitled to assume that Lenders will
refuse to make any Additional Advance in the absence of strict compliance with
such conditions precedent. No Additional Advance shall constitute a waiver of
any condition precedent to any further Additional Advance. No waiver by
Administrative Agent of any condition precedent or obligation shall preclude
Administrative Agent from requiring such condition or obligation to be met prior
to making any other Additional Advance.




C-2-4



--------------------------------------------------------------------------------



EXHIBIT “D”


LEASING AND TENANT MATTERS
Borrower and Lenders agree as follows:
1. Representations and Warranties of Borrower Regarding Leases.
Borrower represents and warrants that Borrower has delivered (or will deliver
within thirty (30) days of the date of recording of the Deed of Trust) to
Administrative Agent Borrower’s standard form of tenant lease and copies of all
Leases and any guaranty(ies) thereof, affecting any part of the Improvements,
together with a rent roll for the Property, and except as otherwise disclosed in
Exhibit “R” attached hereto, no such Lease or guaranty contains any option or
right of first refusal to purchase all or any portion of the Property or any
present or future interest therein.
2. Covenants of Borrower Regarding Leases and Rents.
Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use commercially
reasonable efforts to enforce or secure, or cause to be enforced or secured, the
performance of each and every obligation and undertaking of the respective
tenants under the Leases and will appear in and defend, at Borrower’s sole cost
and expense, any action or proceeding arising under, or in any manner connected
with, the Leases; (c) will not collect any of the Rents more than thirty (30)
days in advance of the time when the same become due under the terms of the
Leases; (d) will not discount any future accruing Rents; (e) without the prior
written consent of Administrative Agent, will not execute any assignment of the
Leases or the Rents; (f) except as expressly permitted under this Agreement,
with respect to any Lease which, pursuant to the terms of this Agreement, would
require Administrative Agent’s approval for the execution thereof, will not
modify the rent, the term, the demised premises or the common area maintenance
charges under any of the Leases, or add or modify any option or right of first
refusal to purchase all or any portion of the Property or any present or future
interest therein, or surrender, cancel or terminate any Lease, without the prior
written consent of Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); and (g) will execute and deliver, at the
request of Administrative Agent, all such assignments of the Leases and Rents in
favor of Administrative Agent as Administrative Agent may from time to time
reasonably require.
3. Leasing Guidelines.
Except as expressly permitted under this Agreement, Borrower shall not enter
into any Lease of space in the Improvements unless approved or deemed approved
by Administrative Agent prior to execution (which consent shall not be
unreasonably withheld, conditioned or delayed). Borrower’s standard form of
tenant lease, and any revisions thereto, must have the prior written approval of
Administrative Agent, not to be unreasonably withheld, conditioned ore delayed.
Administrative Agent shall be “deemed” to have approved any Lease that: (a) is
on the standard form lease approved by Administrative Agent with no deviations
except as approved by
D-1



--------------------------------------------------------------------------------



Administrative Agent (subject to modifications to address customary lease
modifications in the marketplace); (b) is entered into in the ordinary course of
business with a bona fide unrelated third party tenant, and Borrower, acting in
good faith and exercising due diligence, has determined that the tenant is
financially capable of performing its obligations under the Lease; (c) is
received by Administrative Agent, together with any guaranty(ies) and financial
information received by Borrower regarding the tenant and any guarantor(s),
within fifteen (15) days after execution; (d) reflects an arm’s length
transaction; (e) contains no option or right of first refusal to purchase all or
any portion of the Property or any present or future interest therein;
(f) requires the tenant to execute and deliver to Administrative Agent an
estoppel certificate in form and substance reasonably acceptable to
Administrative Agent within thirty (30) days after notice from Administrative
Agent; and (g) does not cover in excess of twenty-five percent (25%) of the
aggregate net rentable area of the Improvements or have a rental rate that is
less than $36.50 per square foot per annum on a full service gross basis.
Borrower shall provide to Administrative Agent a correct and complete copy of
each Lease, including any exhibits, and any guaranty(ies) thereof, prior to
execution unless the Lease meets the foregoing requirements for “deemed”
approval by Administrative Agent. Borrower shall pay all reasonable costs
incurred by Administrative Agent in reviewing and approving Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.
Borrower shall provide to Administrative Agent a correct and complete copy of
each Lease, including any exhibits, and any guaranty(ies) thereof, prior to
execution unless the Lease meets the foregoing requirements for “deemed”
approval by Administrative Agent. Borrowers shall pay all reasonable costs
incurred by Administrative Agent in reviewing and approving Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.
For Leases that require Administrative Agent’s approval, Borrower shall provide
Administrative Agent with a copy of the letter of intent (“LOI”) for each
proposed Lease and, to the extent available, with financial information on the
proposed tenant to aid Administrative Agent in determining whether it will
consent thereto. A proposed LOI shall be deemed approved by Administrative Agent
unless Administrative Agent disapproves such LOI in writing within five (5)
Business Days after such LOI is submitted to Administrative Agent for approval.
Upon approval (or deemed approval) of the LOI, no further approval will be
required by Administrative Agent and Administrative Agent will have granted its
consent to the Lease that results from the LOI so long as such Lease is on
Borrower’s standard form of tenant lease approved by Administrative Agent (which
lease form may be modified to address customary lease modifications in the
marketplace), and the business terms in the Lease are not materially different
from the terms outlined in the approved (or deemed approved) LOI.
In the event Borrower satisfies all of the conditions of this Section 3 with
respect to any Lease, Administrative Agent’s consent to such Lease (or any
amendment or modification thereof) shall not be required.

D-2



--------------------------------------------------------------------------------



4. Delivery of Leasing Information and Documents.
From time to time upon Administrative Agent’s request, Borrower shall promptly
deliver to Administrative Agent (a) complete executed copies of each Lease,
including any exhibits thereto and any guaranty(ies) thereof, (b) a complete
rent roll of the Property, together with such operating statements and leasing
schedules and reports as Administrative Agent may reasonably require, (c) any
and all financial statements of the tenants, subtenants and any lease guarantors
to the extent available to Borrower, and (d) such other information regarding
tenants and prospective tenants and other leasing information as Administrative
Agent may reasonably request (to the extent available to Borrower). Borrower
shall use commercially reasonable efforts to deliver to Administrative Agent
such estoppel certificates, subordination agreements and/or subordination,
non-disturbance and attornment agreements executed by such tenants as
Administrative Agent may reasonably require and subject to the terms of the
applicable leases and form estoppels and subordination agreements attached
thereto.
Upon Borrower’s request, Administrative Agent agrees to execute a subordination
agreement with respect to any Lease, provided that the subordination agreement
must be in form and substance acceptable to Administrative Agent.






D-3



--------------------------------------------------------------------------------



EXHIBIT “E”


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between _________________ (the
“Assignor”) and ____________________ (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (the “Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Guaranties), and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or in any way based on or
related to any of the foregoing, including, but not limited to contract claims,
tort claims, malpractice claims, statutory claims and all other claims at Law or
in equity, related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
1. Assignor: ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2. Assignee: ______________________________ [, an Affiliate/Approved Fund of
_____________]
3. Borrower(s): KBSII Granite Tower, LLC, a Delaware limited liability company
4. Administrative Agent: _____________________________, as the administrative
agent under the Loan Agreement
5. Loan Agreement: The Loan Agreement, dated as of August 30, 2019, by and among
Borrower(s), the Lenders parties thereto, and Administrative Agent

E-1


--------------------------------------------------------------------------------



6. Assigned Interest:

Aggregate
Amount of
Commitment/Loans
for all LendersAmount of
Commitment/Loans
AssignedPercentage
Assigned of
Commitment/Loans$________________$______________________________%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR:
______________________________


By: ________________________
Name: __________________
Title: __________________


ASSIGNEE:
______________________________


By: ________________________
Name: __________________
Title: __________________



[Consented to and] Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By: _________________________________
Name:_______________________________
Title:________________________________


E-2


--------------------------------------------------------------------------------



[Consented to:]
[BORROWER IS EXECUTING THE SIGNATURE BLOCKS BELOW SOLELY FOR THE PURPOSE OF
ACKNOWLEDGING RECEIPT OF THE ASSIGNMENT AND ASSUMPTION, TO WHICH THIS CONSENT IS
ATTACHED, AND BY SIGNING BELOW, BORROWER SHALL NOT INCUR ANY ADDITIONAL
OBLIGATIONS OR ADDITIONAL LIABILITY, EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS]
__________________________________________
By: _________________________________
Name: _______________________________
Title: ________________________________


E-3


--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Loan Agreement (subject to receipt of such consents
as may be required under the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 4.8 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on Administrative Agent
or any other Lender to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. The Assignee further represents and
warrants as of the Effective Date to Administrative Agent and Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
Borrower or any Guarantor, that (w) the Assignee is not and will not be (i) an
“employee benefit plan,” as defined in Section 3(3) of ERISA or (ii) a “plan”
within the meaning of Section 4975(e) of the Code; (x) the assets of the
Assignee do not and will not constitute “plan assets” within the

E-4


--------------------------------------------------------------------------------



meaning of the United States Department of Labor Regulations set forth in 29
C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA; (y) the Assignee is
not and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (z) transactions by or with the Assignee are not and will not be
subject to federal, state or local statutes applicable to such Lender regulating
investments of fiduciaries with respect to governmental plans.
1.3 Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.
2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.
3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by facsimile shall be effective as delivery of a
manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of Colorado.


E-5


--------------------------------------------------------------------------------



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION


ADMINISTRATIVE DETAILS
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)
(a) LIBOR Lending Office:
Assignee name: _____________________________________
Address: ___________________________________________
_____________________________________________________________
Attention: __________________________________________
Telephone: (__) _____________________________________
Facsimile: (__) ______________________________________
Electronic Mail: _____________________________________
(b) Domestic Lending Office:
Assignee name: _____________________________________
Address: ___________________________________________
_____________________________________________________________
Attention: __________________________________________
Telephone: (__) _____________________________________
Facsimile: (__) ______________________________________
Electronic Mail: _____________________________________
(c) Notice Address:
Assignee name: _____________________________________
Address: ___________________________________________
_____________________________________________________________
Attention: __________________________________________
Telephone: (__) _____________________________________
Facsimile: (__) ______________________________________
Electronic Mail: _____________________________________
(d) Payment Instructions:
Account No.: _______________________________________
Attention: __________________________________________
Reference: _________________________________________




E-6


--------------------------------------------------------------------------------



EXHIBIT “F”


PROMISSORY NOTE
$______________________      _______________, _____
FOR VALUE RECEIVED, KBSII Granite Tower, LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to the order of
_____________________ (“Lender”), as one of the lenders under that certain Loan
Agreement (collectively, the “Lenders”), dated as of August 30, 2019, by and
among Borrower, the lenders from time to time a party thereto, and Bank of
America, N.A., a national banking association (together with any and all of its
successors and assigns, in such capacity, “Administrative Agent”) as
administrative agent for the benefit of the lenders (as the same may be amended
or modified from time to time, the “Loan Agreement”), without offset, in
immediately available funds in lawful money of the United States of America, at
the Administrative Agent’s Office as defined in the Loan Agreement, the
principal sum of _______________________________________ DOLLARS
($_______________________) (or the unpaid balance of all principal advanced
against this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.
1. Note; Interest; Payment Schedule. This Note (as may be amended, modified,
supplemented, restated and replaced from time to time, this “Note”) is one of
the Notes referred to in the Loan Agreement and is entitled to the benefits
thereof and subject to prepayment in whole or in part as provided therein. The
entire principal balance of this Note then unpaid shall be due and payable at
the times as set forth in the Loan Agreement. Accrued unpaid interest shall be
due and payable at the times and at the interest rate as set forth in the Loan
Agreement until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Loan Agreement.
2. Security; Loan Documents. The security for this Note includes the Deed of
Trust (as defined in the Loan Agreement). This Note, the Deed of Trust, the Loan
Agreement and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced, in whole or in part, by this
Note (the “Loan”), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a “Loan Document” and together the “Loan Documents.”
3. Defaults.
(a) Upon the occurrence and during the continuance of a Default, Administrative
Agent on behalf of the Lender and the other Lenders shall have the right to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents, at
once due and payable (and upon such declaration, the same shall be at once due
and payable), to foreclose any liens and security interests securing payment
hereof and to exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at Law or in equity.

F-1


--------------------------------------------------------------------------------



(b) All of the rights, remedies, powers and privileges (together, “Rights”) of
Administrative Agent on behalf of the Lender and the other Lenders provided for
in this Note and in any other Loan Document are cumulative of each other and of
any and all other Rights at Law or in equity. The resort to any Right shall not
prevent the concurrent or subsequent employment of any other appropriate Right.
No single or partial exercise of any Right shall exhaust it or preclude any
other or further exercise thereof, and every Right may be exercised at any time
and from time to time. No failure by Administrative Agent, Lender and the other
Lenders to exercise, and no delay in exercising any Right, including, but not
limited to, the right to accelerate the maturity of this Note, shall be
construed as a waiver of any Default or as a waiver of any Right. Without
limiting the generality of the foregoing provisions, the acceptance by the
holder hereof from time to time of any payment under this Note which is past due
or which is less than the payment in full of all amounts due and payable at the
time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the right of Administrative Agent, Lender and the other Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, (ii)
constitute a waiver of the requirement of punctual payment and performance or a
novation in any respect, or (iii) in any way excuse the existence of a Default.
(c) If Borrower sues any holder in connection with this Note or any other Loan
Document and does not prevail, then Borrower agrees to pay to each such holder
to the extent required under Section 4.15 of the Loan Agreement, in addition to
principal, interest and any other sums owing to Administrative Agent, Lender and
the other Lenders hereunder and under the other Loan Documents, all costs and
expenses incurred by such holder in any such suit or proceeding, including
attorneys’ fees and expenses, investigation costs and all court costs.
4. Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of Borrower and Lender and their
respective successors and assigns permitted by the Loan Agreement. The foregoing
sentence shall not be construed to permit Borrower to assign the Loan except as
otherwise permitted under the Loan Agreement. As further provided in the Loan
Agreement, Lender may, at any time, sell, transfer, or assign all or a portion
of its interest in this Note, the Deed of Trust and the other Loan Documents, as
set forth in the Loan Agreement.
5. General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one Person executes this Note as
“Borrower”, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent, Lender nor any other Lender shall be required first to
institute suit or exhaust its remedies hereon against Borrower or others liable
or to become liable hereon or to perfect or enforce its rights against them or
any security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of

F-2


--------------------------------------------------------------------------------



time and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; (e)
waive the benefit of all homestead and similar exemptions as to this Note; (f)
agree that their liability under this Note shall not be affected or impaired by
any determination that any security interest or lien given to secure this Note
is invalid or unperfected; and (g) hereby subordinate any and all rights against
Borrower and any of the security for the payment of this Note, whether by
subrogation, agreement or otherwise, until this Note is paid in full. A
determination that any provision of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any Person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other Persons or circumstances.
This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.” THIS NOTE, AND ITS
VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY COLORADO LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.
6. Notices. Any notice, request, or demand to or upon Borrower or the holder
hereof shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.
7. No Usury. It is expressly stipulated and agreed to be the intent of Borrower,
Administrative Agent and all Lenders at all times to comply with applicable
state Law or applicable United States federal Law (to the extent that it permits
a Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state Law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents. If applicable
state or federal Law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower’s having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

F-3


--------------------------------------------------------------------------------



THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures begin on following page.]


F-4


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has duly executed and delivered this Note as of the
date first above written.


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company
By: KBSII REIT ACQUISITION XVIII, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT TRUST II, INC.,
a Maryland corporation,
its general partner


By:      
Charles J. Schreiber, Jr.,
Chief Executive Officer








F-5


--------------------------------------------------------------------------------



EXHIBIT “H”


SWAP CONTRACTS
1. Swap Documentation. If Borrower elects to enter into a Swap Contract, within
the timeframes required by Administrative Agent and Swap Counterparty, Borrower
shall deliver to Swap Counterparty the following documents and other items,
executed and acknowledged as appropriate, all in form and substance satisfactory
to Administrative Agent and Swap Counterparty: (a) Master Agreement in the form
published by the International Swaps and Derivatives Association, Inc. and
related schedule in the form agreed upon between Borrower and Swap Counterparty;
(b) a confirmation under the foregoing, if applicable; (c) if Borrower is
anything other than a natural Person, evidence of due authorization to enter
into transactions under the foregoing Swap Contract with Swap Counterparty,
together with evidence of due authorization and execution of any Swap Contract;
and (d) such other title endorsements, documents, instruments, opinions and
agreements as Administrative Agent and Swap Counterparty may require to evidence
satisfaction of the conditions set forth in this Section 1.
2. Conveyance and Security Interest. To secure the Obligations, Borrower hereby
assigns and transfers to Administrative Agent, and grants to Administrative
Agent a security interest in, all of Borrower’s right, title and interest, but
not its obligations, duties or liabilities for any breach, in, under and to the
Swap Contract, any and all amounts received by Borrower in connection therewith
or to which Borrower is entitled thereunder, and all proceeds of the foregoing.
All amounts payable to any Borrower under the Swap Contract in which
Administrative Agent is the Swap Counterparty shall be credited to Borrower’s
Checking Account (or other account designated by Borrower) in accordance with
clause (e) of Paragraph 6, below (except upon the occurrence and during the
continuance of a Default, in which event Administrative Agent shall not be
obligated to credit the same.
3. Cross-Default. It shall be a Default under this Agreement if any Event of
Default occurs as defined under any Swap Contract as to which Borrower is the
Defaulting Party, and the same is not cured, or any amounts payable with respect
to such Event of Default are not paid, within thirty (30) days after notice of
such Event of Default has been delivered to Borrower. As used in this Section,
the term “Defaulting Party” has the meanings ascribed to it in the Swap
Contract.
4. Remedies; Cure Rights. In addition to any and all other remedies to which
Administrative Agent, Lenders and Swap Counterparty are entitled at law or in
equity, Swap Counterparty shall have the right, to the extent so provided in any
Swap Contract or any Master Agreement relating thereto, (a) to declare an event
of default, termination event or other similar event thereunder and to designate
an Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Administrative Agent shall have the right
at any time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower or Swap Counterparty thereunder; provided, however, that
Administrative Agent shall give prior written notice to the applicable Borrower
before taking any such action. For this purpose, Borrower hereby constitutes
H-1


--------------------------------------------------------------------------------



Administrative Agent its true and lawful attorney-in-fact with full power of
substitution, which power of attorney is coupled with an interest and
irrevocable, to exercise, at the election of Administrative Agent, any and all
rights and remedies of Borrower under the Swap Contract, including making any
payments thereunder and consummating any transactions contemplated thereby, and
to take any action that Administrative Agent may deem proper in order to
collect, assert or enforce any claim, right or title, in and to the Swap
Contract hereby assigned and conveyed, and generally to take any and all such
action in relation thereto as Administrative Agent shall deem advisable.
Administrative Agent shall not incur any liability if any action so taken by
Administrative Agent or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Administrative Agent is not
hereby assuming any duties or obligations of Borrower to make payments to Swap
Counterparty under any Swap Contract or under any other Loan Document. Such
payment duties and obligations remain the responsibility of the applicable
Borrower notwithstanding any language in this Agreement.
(1) Miscellaneous Covenants.
(a) Borrower shall, upon entering into any Swap Contract, pay all sums required
to be paid by Borrower thereunder.
(b) No Swap Contract shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrower to pay interest or other sums due under the
Loan Documents, as and when the same become due and payable.
(1) Automatic Deduction and Credit.
(c) At all times when any Swap Contract is in effect, Borrower shall maintain in
good standing with Administrative Agent or another financial institution
reasonably satisfactory to Administrative Agent an account (the “Checking
Account”) designated by Borrower.
(d) At all times when any Swap Contract is in effect, all monthly payments owed
by Borrower under the Agreement will be automatically deducted on their due
dates from the Checking Account. Administrative Agent is hereby authorized to
apply the amounts so debited to Borrower’s obligations under the Loan. Borrower
hereby agrees to direct any financial institution where the Checking Account is
maintained to allow Administrative Agent to debit the Checking Account as
provided herein. Notwithstanding the foregoing, Administrative Agent will not
automatically deduct the principal payment at maturity from the Checking Account
(or any other account designated by Borrower).
(e) At all times when any Swap Contract is in effect in which Administrative
Agent is the Swap Counterparty, all payments owed by Borrower under any Swap
Contract will be automatically deducted on their due dates from the Checking
Account (or any other account designated by Borrower). The preceding sentence
includes Borrower’s authorization for Administrative Agent to debit from the
Checking Account (or any other account designated by Borrower) any monetary
obligation owed by Borrower to Swap Counterparty following any Early Termination
Date, as defined under the Master Agreement. Swap Counterparty is hereby
authorized to apply the amounts so debited to the obligations of Borrower under
the applicable Swap Contract.

H-2


--------------------------------------------------------------------------------



(f) Borrower shall maintain sufficient funds on the dates when Administrative
Agent enters debits authorized by this Agreement. If there are insufficient
funds in the Checking Account on any date when Administrative Agent enters any
debit authorized by this Agreement, without limiting Administrative Agent’s and
Lenders’ other rights and remedies in such an event, the debit will be reversed
in whole or in part, in Administrative Agent’s sole and absolute discretion, and
such amount not debited shall be deemed to be unpaid and shall be immediately
due and payable in accordance with the terms of this Agreement and/or the Swap
Contract, as applicable.
(g) So long as there is no Default existing under this Agreement or any Swap
Contract, and provided Administrative Agent is the Swap Counterparty under the
Swap Contract, Administrative Agent will automatically credit the Checking
Account (or any other account designated by Borrower) for payments owed by Swap
Counterparty under the Swap Contract. (i) Administrative Agent will credit the
Checking Account (or any other account designated by Borrower) on the dates the
foregoing payments become due, and (ii) Administrative Agent will debit the
Checking Account (or any other account designated by Borrower) for any payments
owed by Borrower to the Swap Counterparty on the dates the foregoing payments
become due; provided, however, that if a due date does not fall on a Business
Day, Administrative Agent will credit (or debit as applicable) the Checking
Account (or any other account designated by Borrower) on the first Business Day
following such due date.






H-3


--------------------------------------------------------------------------------



EXHIBIT “J”


ORGANIZATIONAL CHART


See attached.






J-1


--------------------------------------------------------------------------------



kbsriiq32019ex103pic11.jpg [kbsriiq32019ex103pic11.jpg]


J-2


--------------------------------------------------------------------------------



EXHIBIT “P”


FORM OF COMPLIANCE CERTIFICATE








kbsriiq32019ex103pic21.jpg [kbsriiq32019ex103pic21.jpg]






P-1


--------------------------------------------------------------------------------



EXHIBIT “Q”
SCHEDULE OF LITIGATION
NONE.








Q-1


--------------------------------------------------------------------------------



EXHIBIT “R”
LEASES WITH A RIGHT OF FIRST OFFER
NONE.






































NAI-1508143951v8
R-1
